Exhibit 10.6


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LOAN SERVICING AGREEMENT
Dated and effective as of February 1, 2004

RWT HOLDINGS, INC.
(Owner)


and

GMAC MORTGAGE CORPORATION
(Servicer)




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


 
Exhibit 10.6

TABLE OF CONTENTS

     
ARTICLE I
DEFINITIONS
1
     
Section 1.01
Definitions
1
     
ARTICLE II
POSSESSION OF MORTGAGE LOAN SERVICING FILES
10
     
Section 2.01
Servicing of Mortgage Loans.
10
     
Section 2.02
Conveyance of Mortgage Loan Servicing Files; Possession of Mortgage
   
Loan Servicing Files.
10
     
Section 2.03
Books and Records.
10
     
Section 2.04
Custodial Agreement: Delivery of Documents.
10
     
Section 2.05
Tax Service/Flood Service.
11
     
ARTICLE III
REPRESENTATIONS AND WARRANTIES
11
     
Section 3.01
General Representations and Warranties of the
   
Servicer and Owner.
11
     
Section 3.02
Representations, Warranties and Covenants of Owner.
12
     
Section 3.03
Survival.
13
     
ARTICLE IV
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
13
     
Section 4.01
Standards of Servicer.
13
     
Section 4.02
Liquidation of Mortgage Loans; Servicing Advances and Foreclosure.
15
     
Section 4.03
Collection of Mortgage Loan Payments.
16
     
Section 4.04
Establishment of Custodial Account; Deposits in Custodial Account.
16
     
Section 4.05
Withdrawals From the Custodial Account.
18
     
Section 4.06
Establishment of Escrow Account; Deposits in Escrow Account.
19
     
Section 4.07
Withdrawals From Escrow Account.
19
     
Section 4.08
Payment of Taxes, Insurance and Other Charges.
20
     


i

--------------------------------------------------------------------------------





Section 4.09
Transfer of Accounts.
20
     
Section 4.10
Maintenance of Hazard Insurance.
20
     
Section 4.11
Maintenance of Blanket Insurance Policy.
21
     
Section 4.12
Maintenance of Mortgage Impairment Insurance Policy.
21
     
Section 4.13
Fidelity Bond; Errors and Omissions Insurance.
22
     
Section 4.14
Title, Management and Disposition of REO Property.
22
     
Section 4.15
Transfer Notices.
24
     
Section 4.16
Restoration of Mortgaged Property.
25
     
Section 4.17
Maintenance of PMI Policy; Claims.
25
     
Section 4.18
Privacy.
26
     
Section 4.19
Compliance with REMIC Provisions.
27
     
ARTICLE V
PAYMENTS TO THE OWNER
27
     
Section 5.01
Distributions.
27
     
Section 5.02
Statements to the Owner.
28
     
Section 5.03
P&I Advances by the Servicer.
28
     
ARTICLE VI
GENERAL SERVICING PROCEDURE
29
     
Section 6.01
Assumption Agreements.
29
     
Section 6.02
Release of Mortgage Files; Wrongful Satisfaction of Mortgages.
29
     
Section 6.03
Servicing Compensation.
29
     
Section 6.04
Annual Statement as to Compliance.
30
     
Section 6.05
Annual Independent Public Accountants’ Servicing Report.
30
     
Section 6.06
Owner’s Right to Examine Servicer Records.
30
     
Section 6.07
Rate Adjustment.
30
     
Section 6.08
Maintenance of Licenses and Ratings.
31


ii

--------------------------------------------------------------------------------





Section 6.09
Quality Control.
31
     
Section 6.10
Compliance and Performance Reviews.
31
     
Section 6.11
Access to Documents and Employees.
32
     
Section 6.12
Notices.
32
     
Section 6.13
Contingency Plans.
32
     
ARTICLE VII
REPORTS TO BE PREPARED BY SERVICER
32
     
Section 7.01
Servicer Shall Provide Access and Information as Reasonably Required.
32
     
Section 7.02
Financial Statements.
33
     
ARTICLE VIII
THE SERVICER
33
     
Section 8.01
Indemnification; Third Party Claims.
33
     
Section 8.02
Limitation on Liability
35
     
Section 8.03
Merger or Consolidation of the Servicer.
35
     
ARTICLE IX
DEFAULT
36
     
Section 9.01
Events of Default.
36
     
ARTICLE X
TERMINATION; RECONSTITUTION
37
     
Section 10.01
( Reserved )
37
     
Section 10.02
Termination Without Cause
37
     
Section 10.03
Removal of Mortgage Loans From Inclusion Under This Agreement
38
     
ARTICLE XI
MISCELLANEOUS PROVISIONS
41
     
Section 11.01
Successor to the Servicer.
41
     
Section 11.02
No Waiver.
41
     
Section 11.03
Amendment.
42
     
Section 11.04
No Solicitations.
42
     
Section 11.05
Duration of Agreement.
42


iii

--------------------------------------------------------------------------------





Section 11.06
Governing Law.
42
     
Section 11.07
Notices.
43
     
Section 11.08
Severability of Provisions.
43
     
Section 11.09
No Partnership.
43
     
Section 11.10
Counterparts.
43
     
Section 11.11
Successors and Assigns.
43
     
Section 11.12
Time of Payment.
44
     
Section 11.13
General Interpretive Principles.
44
     
Section 11.14
Entire Agreement.
44
     
Section 11.15
Force Majeure.
45



EXHIBITS

   
Exhibit A
Eligibility Criteria for Residential Mortgage Loans
Exhibit B
Reserved
Exhibit C
Mortgage File and Mortgage Loan Servicing File Contents
Exhibit D
Transfer Instructions
Exhibit E
Form of Limited Corporate Resolution
Exhibit F
Custodial Account Letter Agreement
Exhibit G
Escrow Account Letter Agreement
Exhibit H
Form of Remittance Schedule
Exhibit I
Servicer’s Responsibilities Upon Transfer of Servicing
Exhibit J
List of Reports
Exhibit K
Form of Custodial Agreement
Exhibit L
Reconstitution Form Opinion

iv

--------------------------------------------------------------------------------


 
LOAN SERVICING AGREEMENT
  
THIS LOAN SERVICING AGREEMENT dated as of February 1st, 2004 (the “Agreement”)
by and between RWT Holdings, Inc. and/or its assigns (“Owner”), a Delaware
corporation with its principal office located at One Belvedere Place, #310 Mill
Valley, California, 94941, and GMAC Mortgage Corporation, a Pennsylvania
corporation with its principal office located at 100 Witmer Road, Horsham, PA
19044-0963 (“Servicer”).
 
Recitals
 
A. Owner desires to retain Servicer from time to time to service certain
residential mortgage loans that Owner may make or acquire; and
 
B. Owner and Servicer desire to establish the terms and conditions on which
Servicer shall service mortgage loans on behalf of Owner.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01 Definitions
 
Whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following meanings:
 
“Agreement”: This Loan Servicing Agree-ment, including all exhibits hereto, and
all amend-ments hereof and supplements hereto.
 
“Ancillary Income”: All income derived from the Mortgage Loans other than
servicing fees and prepayment fees, including without limitation late charges
and other incidental fees and fees, commissions or expense reimbursements
relating to the placement of insurance, and such other income defined as
Ancillary Income in this Agreement.
 
“Applicable Requirements”: As of the time of reference, with respect to the
Mortgage Loans, REO Property and the servicing of the Mortgage Loans, all of the
following: (i) all contractual obligations of Owner under the Mortgage Loan, for
which Owner or, by virtue of this Agreement, Servicer is responsible for or at
any time was or hereafter will be responsible; (ii) all applicable federal,
state and local legal and regulatory requirements (including, without
limitation, statutes, rules, regulations and ordinances and including the
Privacy Requirements) binding upon Owner or Servicer; (iii) all other applicable
requirements and guidelines of each governmental agency, board, commission,
instrumentality and other governmental body or officer having jurisdiction; (iv)
all other applicable judicial and administrative judgments, orders,
stipulations, awards, writs and injunctions; (v), the applicable provisions of
the Fannie Mae Servicing Guide for whole loan servicing that would apply if
Fannie Mae were the Investor for such Mortgage Loans, to the extent not
otherwise inconsistent with this Agreement; and (vi) Customary Servicing
Procedures.
 


 
1

--------------------------------------------------------------------------------

 


“Assignment of Mortgage”: An assignment of the Mort-gage, notice of transfer or
equivalent instrument in recordable form (but not recorded) that, when properly
completed and recorded, is sufficient under the laws of the jurisdiction wherein
the related Mortgaged Property is located to reflect of record the sale of the
Mortgage Loan to the Owner.
 
“Assumed Principal Balance”: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Determination Date after application of payments due on or before the
Determination Date, whether or not received, minus (ii) all amounts previously
distributed to the Owner with respect to the Mortgage Loan pursuant to Section
5.01 and representing payments or other recoveries of principal.
 
“Business Day”: Any day other than (i) a Saturday or Sunday, (ii) a day on which
banking or savings and loan institutions in the Commonwealth of Pennsylvania or
the States of California, Iowa or Connecticut are authorized or obligated by law
or executive order to be closed, or (iii) a day that is a company holiday at the
location of the main offices of either Owner or Servicer.
 
“Condemnation Proceeds”: All awards or settlements in respect of a taking of an
entire Mortgaged Property by exercise of the power of eminent domain or
condemnation.
 
“Custodial Account”: The separate account or accounts created and maintained
pursuant to Section 4.04.
 
“Custodial Agreement”: The agreement governing the retention of the originals of
each Mortgage Note, Mortgage, Assignment of Mortgage and other Mortgage Loan
Documents, a form of which is annexed hereto as Exhibit K.
 
“Custodian”: The custodian under the Custodial Agreement, or its successor in
interest or assigns, or any successor to the Custodian under the Custodial
Agreement as provided therein.
 
“Customer Information”: Any personally identifiable information in any form
(written electronic or otherwise) relating to a Mortgagor, including, but not
limited to: a Mortgagor’s name, address, telephone number, Mortgage Loan number,
Mortgage Loan payment history, delinquency status, insurance carrier or payment
information, tax amount or payment information; the fact that the Mortgagor has
a relationship with the servicer of such Mortgagor’s Mortgage Loan; and any
other non-public personally identifiable information.
 
“Customary Servicing Procedures”: Those mortgage servicing practices of mortgage
lending institutions that service mortgage loans of the same type as such
Mortgage Loan in the jurisdiction where the related Mortgage Property is
located, exercising the same care in performing those practices that the
Servicer customarily employs and exercises in servicing and administering
mortgage loans for its own account (including compliance with all applicable
federal, state and local laws).
 


 
2

--------------------------------------------------------------------------------

 


“Cutoff Date”: The last Business Day of the month.
 
“Determination Date”: The 15th day (or if such last day is not a Business Day,
the Business Day immediately preceding such 15th day) of the month immediately
preceding the related Remittance Date.
 
“Due Date”: The day of the month on which each Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.
 
“Due Period”: With respect to each Remittance Date, the period beginning on the
second day of the month preceding the month of the Remittance Date, and ending
on the first day of the month of the Remittance Date.
 
“Effective Date”: The date that Servicer physically assumes in accordance with
the Transfer Instructions.
 
“Eligibility Criteria”: The eligibility criteria for residential mortgage loans
to be delivered by Owner after the initial Effective Date to be serviced by
Servicer under this Agreement, as specified in Exhibit A hereto, as the same may
be amended from time to time with the mutual consent of both parties.
 
“Eligible Depository Institution”: An account or accounts maintained with a
depository institution which is acceptable to Fannie Mae for establishment of
custodial accounts.
 
“Eligible Investments”: Any one or more of the following obligations or
securities:
 
(i) obligations of or guaranteed as to principal and interest by the (a) United
States, Freddie Mac, Fannie Mae or any agency or instrumentality of the United
States when such obligations are backed by the full faith and credit of the
United States; provided, that such obligations of Freddie Mac or Fannie Mae
shall be limited to senior debt obligations and mortgage participation
certificates except that investments in mortgage-backed or mortgage
participation securities with yields evidencing extreme sensitivity to the rate
of principal payments on the underlying mortgages shall not constitute Eligible
Investments hereunder;
 
(ii) repurchase agreements (which must be fully collateralized) on obligations
specified in clause (i) maturing not more than one month from the date of
acquisition thereof;
 
(iii) federal funds, certificates of deposit, demand deposits, time deposits and
bankers’ acceptances (which shall each have an original maturity of not more
than 90 days and, in the case of bankers’ acceptances, shall in no event have an
original maturity of more than 365 days or a remaining maturity of more than 30
days) denominated in United States dollars of any U.S. depository institution or
trust company incorporated under the laws of the United States or any state
thereof or of any domestic branch of a foreign depository institution or trust
company;
 


 
3

--------------------------------------------------------------------------------

 


(iv) commercial paper (having original maturities of not more than 365 days) of
any corporation incorporated under the laws of the United States or any state
thereof which are rated at least A-1 or P-1 by S & P Corporation (“S & P”) and
Moody’s Investor Services, Inc. (“Moody’s”), respectively;
 
(v) obligations of major foreign commercial banks, limited to Eurodollar
deposits, time deposits, certificate of deposits, bankers acceptances, Yankee
Bankers acceptances and Yankee certificate of deposits;
 
(vi) obligations of major foreign corporations limited to commercial paper,
auction rate preferred stock, medium term notes, master notes and loan
participations;
 
(vii) money market funds comprised of securities described in the aforementioned
clauses (i-iv) and having a stated policy of maintaining a set net asset value
per share (a “Money Market Fund”). All Money Market Funds will conform to Rule
2a-7 of the Investment Company Act of 1940;
 
(viii) GMAC Variable Denomination Demand Note Program which constitutes
unsecured, senior debt obligations of General Motors Acceptance Corporation as
outlined in the Prospectus dated March 31, 1995 (the “Demand Note Program”).
Investments in the Demand Note Program are subject to:
 
(a) GMAC’s short term unsecured debt must be rated (i) at least A-1 by S & P and
at least P-2 by Moody’s or (ii) at least A-2 by S & P and at least P-1 by
Moody’s; and
 
(b) GMAC’s long term unsecured debt must be rated (i) not less than A- by S & P
and (ii) not less than A3 by Moody’s;
 
provided, however, that no instrument shall be an Eligible Investment if it
represents, either (1) the right to receive only interest payments with respect
to the underlying debt instrument or (2) the right to receive both principal and
interest payments derived from obligations underlying such instrument and the
principal and interest with respect to such instrument provide a yield to
maturity greater than 120% of the yield to maturity at par of such underlying
obligations.
 
“Escrow Account”: The separate account or accounts created and maintained
pursuant to Section 4.06.
 
“Escrow Payments”: The amounts constituting taxes, assessments, mortgage
insurance pre-miums, fire and hazard insurance premiums and other payments
required to be escrowed by the Mortgagor with the mortgagee pursuant to any
Mortgage Loan.
 
“Event of Default”: Any one of the conditions or circum-stances enumerated in
Section 9.01.
 
“Fannie Mae”: The Federal National Mortgage Association or any successor
organization.
 


 
4

--------------------------------------------------------------------------------

 


“FDIC”: The Federal Deposit Insurance Corporation or any successor organization.
 
“Fidelity Bond”: A fidelity bond required to be maintained by the Servicer
pursuant to Section 4.13.
 
“Freddie Mac”: The Federal Home Loan Mortgage Corporation or any successor
organization.
 
“GMAC”: GMAC Mortgage Corporation, a Pennsylvania corporation, its successors
and assigns.
 
“High Cost Loan”: A residential mortgage loan that is subject to the
anti-predatory prohibitions of state or local laws and regulations by virtue of
the loan’s high interest rate or total points and fees.
 
“HOEPA”: The Home Ownership Equity Protection Act.
 
“HUD”: The Department of Housing and Urban Development or any successor
organization.
 
“Index”: With respect to any Adjustable Rate Mortgage Loan, the index set forth
in the applicable Mortgage Note which is added to the gross margin to determine
the Mortgage Interest Rate on each interest adjustment date.
 
“Insurance Proceeds”: Proceeds of any Primary Insurance Policy, title policy,
hazard policy or other insurance policy covering a Mortgage Loan, if any, to the
extent such proceeds are not to be applied to the restoration of the related
Mortgaged Property or released to the Mortgagor in accordance with Customary
Servicing Procedures or in accordance with the terms of the related Mortgage
Loan or applicable law.
 
“Investor”: An assign (including any trustee) of RWT Holdings, Inc.’s legal
interest in a Mortgage Loan.
 
“Liquidation Proceeds”: Cash, other than Insurance Proceeds, Condemnation
Proceeds or REO Disposi-tion Proceeds, received in connection with the
liquidation of a defaulted Mortgage Loan, whether through the sale or assignment
of the Mortgage Loan, trustee’s sale, fore-closure sale or otherwise.
 
“Loss Mitigation Activity”: To the extent not ordinary to the servicing
function, an initiative taken by the Servicer (sometimes on cooperation with the
Mortgagor), with the prior written consent of Owner if the Servicer reasonably
expects the impact to the Owner to be greater than $5,000 (which consent shall
be deemed to have been provided if no response from Owner is provided within ten
(10) Business Days after written notice to Owner of Servicer’s intent to
undertake such initiative), that might result in a less costly alternative to
the Owner than foreclosure. Loss Mitigation Activity can include temporary
forbearance, pre-sales, loan modifications, loan repayments, accepting a
deed-in-lieu and deficiency judgments.
 


 
5

--------------------------------------------------------------------------------

 


“Monthly Payment”: The scheduled monthly payment of principal and interest on a
Mortgage Loan which is payable by a Mortgagor under the related Mortgage Note.
 
“Mortgage”: The mortgage, deed of trust or other instru-ment creating a first
lien on or first priority ownership inter-est in an estate in fee simple, or a
leasehold estate, in real property securing a Mortgage Note, including any rider
incorporated by reference therein.
 
“Mortgage File”: The items pertaining to a particular Mortgage Loan referred to
in Exhibit C annexed hereto, which are delivered to the Custodian and not
otherwise contained in the Mortgage Loan Servicing File, and any additional
documents required to be added to the Mortgage File pursuant to this agreement.
 
“Mortgage Interest Rate”: The annual rate at which interest accrues on any
Mortgage Loan in accordance with the provisions of the related Mortgage Note.
 
“Mortgage Loan”: An individual mortgage loan that is the subject of this
Agreement, and those that are made subject to this Agreement after the initial
Effective Date pursuant to the provisions specified herein.
 
“Mortgage Loan Documents”: With respect to a Mortgage Loan, the original related
Mortgage Note with applicable addenda, riders allonges or modifications, the
original related Mortgage and the originals of any required addenda, riders
allonges or modifications, the original related Assignment and any original
intervening related Assignments, the original related title insurance policy,
related PMI policy, if any, and the related appraisal report.
 
“Mortgage Loan Remittance Rate”: With respect to each Mortgage Loan, the annual
rate of interest remitted to the Owner, which shall be equal to the related
Mortgage Interest Rate minus the Servicing Fee.
 
“Mortgage Loan Servicing File”: With respect to each Mortgage Loan, the file
retained by the Servicer consisting of originals of all documents in the
Mortgage File which are not delivered to the Custodian and copies of the
Mortgage Loan Documents listed in the Custodial Agreement the originals of which
are delivered to the Custodian pursuant to Section 2.04 as more fully set forth
in Exhibit C.
 
“Mortgage Note”: The note or other evidence of the indebtedness of a Mortgagor
secured by the related Mortgage.
 
“Mortgaged Property”: The real property and improvements subject to a Mortgage,
constituting security for repayment of the debt evidenced by the related
Mortgage Note.
 
“Mortgagor”: The obligor on a Mortgage Note.
 
“New Loan Data File”: With respect to each Mortgage Loan delivered after the
initial Effective Date by Owner to be serviced by Servicer under this Agreement,
the data file produced by Owner pursuant to the Transfer Instructions that is
used to enable Servicer to set up each Mortgage Loan on its servicing system.
 


 
6

--------------------------------------------------------------------------------

 


“Officers’ Certificate”: A certificate signed by the President, a Senior Vice
President or a Vice President and by the Treasurer or the Secre-tary or one of
the Assistant Secretaries of the Servicer, or by other duly authorized officers
or agents of the Servicer, and delivered to the Owner as required by this
Agreement.
 
“Opinion of Counsel”: A written opinion of counsel, who may be salaried counsel
employed by the Servicer.
 
“Owner”: RWT Holdings, Inc. and/or its assigns.
 
“P&I Advance”: As to any Mortgage Loan, any advance made by the Servicer
pursuant to Section 5.03
 
“Pass-Through Transfer”: The sale or transfer of some or all of the Mortgage
Loans by the Owner to a trust to be formed as part of a publicly issued or
privately placed mortgage-backed securities transaction.
 
“Person”: Any individual, corporation, partnership, joint venture, association,
joint-stock Servicer, trust, unincor-porated organization or government or any
agency or political subdivision thereof.
 
“Prepayment Interest Shortfall”: With respect to any Remittance Date, for each
Mortgage Loan that was the subject of a Principal Prepayment during the related
Principal Prepayment Period, an amount equal to the excess of one month’s
interest at the applicable Mortgage Loan Remittance Rate on the amount of such
Principal Prepayment over the amount of interest (adjusted to the Mortgage Loan
Remittance Rate) actually paid by the related Mortgagor with respect to such
Principal Prepayment Period.
 
“Primary Insurance Policy”: With respect to each Mortgage Loan, the primary
policy of mortgage insurance in effect, or any replacement policy therefore
obtained by the Servicer pursuant to Section 4.08.
 
“Principal Prepayment”: Any payment or other recovery of principal on a Mortgage
Loan, full or partial, which is received in advance of its scheduled Due Date,
and which is not accompanied by an amount of interest representing scheduled
interest due on any date or dates in any month or months subsequent to the month
of prepayment.
 
“Principal Prepayment Period”: The calendar month preceding the month of the
applicable Remittance Date.
 
“Privacy Requirements”: Means the obligations imposed by (i) Title V of the
Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq.; (ii) the applicable federal
regulations implementing such act and codified at 12 CFR Parts 40, 216, 332,
573, and/or 16 CFR Part 313; (iii) Interagency Guidelines Establishing Standards
For Safeguarding Borrower Information published in final form on February 1,
2001 (such final guidelines and/or rules the “Interagency Guidelines”) to
establish and maintain an information Security Program; and (iv) other
applicable federal, state and local laws, rules, regulations, and orders
relating to the privacy and security of Customer Information, including the
federal Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., and similar state
laws.
 


 
7

--------------------------------------------------------------------------------

 


“Qualified Insurer”: A mortgage guaranty insurance Insurer duly authorized and
licensed where required by law to transact mortgage guaranty insurance business
and approved as an insurer by Fannie Mae or Freddie Mac.
 
“Rating Agencies” or “Rating Agencies” means any nationally recognized
statistical credit agency that at the time of any determination thereof has
outstanding a rating on one or more classes of mortgage-backed securities or
asset-backed securities at the request of any issuer of mortgage-backed
securities or asset-backed securities.
 
“Reconstitution”: Either a Whole Loan Transfer or a Pass-Through Transfer.
 
“Reconstitution Date”: The date on which any or all of the Mortgage Loans
serviced under this Agreement shall be removed from this Agreement and
reconstituted as part of a Whole Loan Transfer or Pass Through Transfer pursuant
to Section 10.03 hereof. The Reconstitution Date shall be such date designated
by the Owner with thirty (30) days prior notice to Servicer.
 
“Record Date”: The close of business of the last Busi-ness Day of the month
preceding the month of the related Remittance Date.
 
“REMIC”: A real estate mortgage investment conduit, as such term is defined by
the Internal Revenue Code of 1986, as amended.
 
“Remittance Date”: The 18th day of any month, beginning on the 18th day of the
month after the month of the applicable Transfer Date, or if such 18th day is
not a Busi-ness Day, the first Business Day immediately preceding.
 
“REO Disposition”: The final sale by the Servicer of a Mortgaged Property
acquired by the Servicer in foreclosure or by deed in lieu of foreclosure.
 
“REO Disposition Proceeds”: All amounts received with respect to an REO
Disposition pursuant to Section 4.14.
 
“REO Property”: A Mortgaged Property acquired by the Servicer through
foreclosure or deed in lieu of foreclosure, as described in Section 4.14.
 
“Servicer”: GMAC Mortgage Corporation, a Pennsylvania corporation, or its
successor in interest or any successor to the Servicer under this Agreement
appointed as herein provided.
 
“Servicing Advances”: All customary, reasonable and necessary “out of pocket”
costs and expenses incurred in the performance by the Servicer of its servicing
obligations, includ-ing, but not limited to, the cost of (a) the preservation,
restoration and protection of the Mortgaged Property, (b) any enforcement or
judicial proceedings, including foreclosures, (c) the management and liquidation
of REO Property pursuant to Section 4.14, and (d) compliance with the Servicer’s
obligations described in Sections 4.08 and 4.10.
 


 
8

--------------------------------------------------------------------------------

 


“Servicing Compensation “: The amount of fees payable to the Servicer for the
services provided in this Agreement.
 
“Servicing Fee”: With respect to each Mortgage Loan, the amount the Owner shall
pay to the Servicer, which shall, for a period of one full month, be equal to
one-twelfth of the product of (a) the Servicing Fee Rate and (b) the Assumed
Principal Balance as of the first day of the related Due Period. The obligation
of the Owner to pay the Servicing Fee is limited to, and the Servicing Fee is
payable solely from, the interest portion (including recoveries with respect to
interest from Liquidation Proceeds, to the extent permitted hereunder) of
Monthly Payments collected by the Servicer, or as otherwise provided hereunder.
 
“Servicing Fee Rate”: The Servicing Fee Rate shall be 0.375%.
 
“Servicing Officer”: Any officer of the Servicer involved in, or responsible
for, the administration and servicing of the Mortgage Loans whose name appears
on a list of servicing officers furnished by the Servicer to the Owner upon
request, as such list may from time to time be amended.
 
“Servicing Rights”: With respect to each Mortgage Loan, any and all of the
following: (a) all rights to service the Mortgage Loan; (b) all rights to
receive servicing fees, additional servicing compensation (including without
limitation any late fees, assumption fees, penalties or similar payments with
respect to the Mortgage Loan, and income on escrow accounts or other receipts on
or with respect to the Mortgage Loan, but excluding all prepayment penalties),
reimbursements or indemnification for servicing the Mortgage Loan, and any
payments received in respect of the foregoing and proceeds thereof; (c) the
right to collect, hold and disburse escrow payments or other similar payments
with respect to the Mortgage Loans and any amounts actually collected with
respect thereto and to receive interest income on such amounts to the extent
permitted by applicable law; (d) all accounts and other rights to payment
related to any of the property described in this paragraph; (e) possession and
use of any and all Mortgage Loan Servicing Files pertaining to the Mortgage
Loans or pertaining to the past, present or prospective servicing of the
Mortgage Loans; (f) all rights and benefits relating to the direct solicitation
of the related Mortgagors for products and services or modification of the
Mortgage Loans and attendant right, title and interest in and to the list of
such Mortgagors and data relating to their respective Mortgage Loans; (g) all
rights, powers and privileges incident to any of the foregoing; and (h) all
agreements or documents creating, defining or evidencing any of the foregoing
rights to the extent they relate to such rights.
 
“Transfer Instructions”: The instructions set forth on Exhibit D, detailing the
procedures pursuant to which Servicer and Owner shall effect the assumption of
the servicing obligations by Servicer, as the same may be amended or
supplemented from time to time with respect to Mortgage Loans delivered on or
after the initial Effective Date to be serviced by Servicer under this
Agreement.
 
“WILMA File”: A schedule annexed to each New Loan Data File as specified in the
Transfer Instructions.
 


 
9

--------------------------------------------------------------------------------

 


“Whole Loan Transfer”: Any sale or transfer of some or all of the Mortgage Loans
by the Owner to a third party, which transfer is not a Pass Through Transfer.
 
ARTICLE II
POSSESSION OF MORTGAGE LOAN SERVICING FILES
 
Section 2.01 Servicing of Mortgage Loans.
 
From and after each related Effective Date, the Servicer does hereby agree to
service the Mortgage Loans on behalf of the Owner pursuant to the terms of this
Agreement. The rights of the Owner to receive payments with respect to the
Mortgage Loans shall be as set forth in this Agreement. Servicer shall be deemed
to be the owner of the Servicing Rights.
 
Section 2.02 Conveyance of Mortgage Loan Servicing Files; Possession of Mortgage
Loan Servicing Files.

The Owner shall deliver the Mortgage Loan Servicing Files to the Servicer in
accordance with the Transfer Instructions. The contents of each Mortgage Loan
Servicing File are and shall be held in trust by the Servicer for the benefit of
the Owner as the owner thereof and the Servicer’s possession of each Mortgage
Loan Servicing File so retained is at the will of the Owner for the sole purpose
of servicing the related Mortgage Loan, and such retention and possession by the
Servicer is in a custodial capacity only. The Mortgage Loan Servicing File may
be retained in microfilm, microfiche, optical storage or magnetic media in lieu
of hard copy. The Servicer shall maintain records confirming the Owner’s
ownership interest in the Mortgage Loan Servicing File. The Servicer shall
release from its custody the contents of any Mortgage Loan Servicing File only
in accordance with written instructions from the Owner, unless such release is
required as incidental to the Servicer’s servicing of the Mortgage Loans. Owner
may request the release of the contents of any Mortgage Loan Servicing File at
any time; Servicer shall deliver the requested contents within five (5) business
days of its receipt of Owner’s written request, and Owner shall reimburse
Servicer for Servicer’s reasonable out of pocket expenses in connection with
such delivery.
 
Section 2.03 Books and Records.
 
Record title to each Mortgage and the related Mortgage Note shall continue in
the name of the Owner, provided, however, that, subject to Customary Servicing
Procedures, Servicer shall have no responsibility or liability under this
Agreement for acts, errors or omissions resulting from Servicer’s lack of record
title in each Mortgage and the related Mortgage Notes. All rights arising out of
the Mort-gage Loans including, but not limited to, all funds received on or in
connection with a Mortgage Loan shall be held by the Servicer in trust for the
benefit of the Owner as the owner of the Mortgage Loans, subject to subsequent
deduction of amounts to which the Servicer is entitled pursuant to the terms of
this Agreement.
 
Section 2.04 Custodial Agreement: Delivery of Documents. 
 
The Owner shall deliver to the Custodian those Mortgage Loan Documents as
required by Exhibit C to this Agreement with respect to each Mortgage Loan. The
Custodian will certify its receipt of all such Mortgage Loan Documents required
to be delivered pursuant to the Custodial Agreement, as evidenced by the Initial
Certification of the Custodian in the form annexed to the Custodial Agreement.
The Owner will be responsible for the fees and expenses of the Custodian.
 


 
10

--------------------------------------------------------------------------------

 


The Servicer shall forward to the Custodian original documents evidencing an
assumption, modification, consolidation or extension of any Mortgage Loan
entered into in accordance with Section 4.01 within one (1) week of their
execution, provided, however, that the Servicer shall provide the Custodian with
a certified true copy of any such document submitted for recordation within ten
(10) days of its execution, and shall provide the original of any document
submitted for recordation or a copy of such document certified by the
appropriate public recording office to be a true and complete copy of the
original within sixty days of its submission for recordation.
 
Section 2.05 Tax Service/Flood Service.
 
The Servicer shall obtain, at Owner’s cost and expense, a valid fully paid,
freely transferable, life of loan, tax service contract and flood service
contract for each Mortgage Loan with a vendor selected by the Servicer as
specified in the Transfer Instructions. If Owner delivers, or causes to be
delivered, existing tax service contracts or flood service contracts for any
Mortgage Loan, the Servicer may convert such contracts, at Owner’s cost and
expense, to one issued by the vendor selected by Servicer.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.01 General Representations and Warranties of the Servicer and Owner.
 
Each of the Servicer and Owner hereby represents and warrants to the other that,
as of the initial and each Effective Date:
 
(a) Due Organization and Authority. With respect to Servicer, it is a
corporation duly organized, validly existing and in good standing under the laws
of the state of incorporation and has all licenses necessary to carry on its
business as now being conducted and is licensed, qualified and in good standing
in each state where a Mortgaged Property is located if the laws of such state
require licensing or qualification in order to conduct business of the type
conducted by it, and in any event it is in compliance with the laws of any such
state to the extent necessary to ensure the enforceability of the related
Mortgage Loan and the servicing of such Mortgage Loan in accordance with the
terms of this Agreement. With respect to Owner, it is a corporation, organized,
existing and in good standing under the laws of the State of Delaware. With
respect to each, it has the full corporate power and authority to execute and
deliver this Agreement and to perform in accordance herewith; the execution,
delivery and performance of this Agreement by it and the consummation of the
transactions contemplated hereby have been duly and validly authorized; With
respect to each, this Agreement evidences the valid, binding and enforceable
obligation of it; and all requisite corporate action has been taken by it to
make this Agreement valid and binding upon it in accordance with its terms;
 
(b) No Conflicts. Neither the execution and delivery of this Agreement, or the
transactions contemplated hereby, nor the fulfillment of or compliance with the
terms and conditions of this Agreement will conflict with or result in a breach
of any of its terms, articles of incorporation or by-laws or any legal
restriction or any agreement or instrument to which it is now a party or by
which it is bound, or constitute a default or result in the violation of any
law, rule, regulation, order, judgment or decree to which it or its property is
subject;
 


 
11

--------------------------------------------------------------------------------

 


(c) Ability to Service. With respect to the Servicer only, the Servicer is an
approved seller/servicer of conventional residential mortgage loans for Fannie
Mae or Freddie Mac, with the facilities, procedures, and experienced personnel
necessary for the sound servicing of mortgage loans of the same type as the
Mortgage Loans. The Servicer is in good standing to service mortgage loans for
Fannie Mae or Freddie Mac and no event has occurred with respect to the Servicer
which would make the Servicer unable to comply with eligibility requirements or
which would require notification to either Fannie Mae or Freddie Mac;
 
(d) No Litigation Pending. There is no action, suit, proceeding or investigation
pending or threatened against it which, either in any one instance or in the
aggregate, may result in any material adverse change in the business,
operations, financial condition, properties or assets of it, or in any material
impairment of the right or ability of it to carry on its business substantially
as now conducted, or in any material liability on the part of it, or which would
draw into question the validity of this Agreement or the Mortgage Loans or of
any action taken or to be contemplated herein, or which would be likely to
impair materially the ability of it to perform under the terms of this
Agreement; and
 
(e) No Consent Required. No consent, approval, authorization or order of any
court or governmental agency or body is required for the execution, delivery and
performance by it of or compliance by it with this Agreement, or if required,
such approval has been obtained prior to the applicable Effective Date.
 
Section 3.02 Representations, Warranties and Covenants of Owner.
 
The Owner hereby represents and warrants as of the applicable Effective Date
with respect to each Mortgage loan, and covenants to the Servicer that:
 
(a) Mortgage Loans as Described. The information set forth in WILMA File
attached to each New Loan Data File is true and correct in all material
respects.
 
(b) Delivery of Books and Records. Owner will, on or before the applicable
Effective Date, deliver, or cause to be delivered, to the Servicer or any
custodian, as applicable, all of the books, records, data, files and Mortgage
Loan Servicing Files, including records on microfiche or its equivalent,
reasonably required by the Servicer to document and service each Mortgage Loan;
such books, records, data, files and documents shall contain all of the items
(including but not limited to hazard insurance policies, flood insurance
policies and private mortgage insurance policies) which are required by
applicable law and Customary Servicing Procedures to service the Mortgage Loans,
are true, accurate and complete in all material respects.
 
(c) Flood Insurance. If any of the Mortgage Loans are secured by Mortgaged
Properties located in Federal Emergency Management Agency designated flood
areas, then (to the extent required by Applicable Requirements) flood insurance
policies are or will be in full force and effect in the amounts required by
Owner under Applicable Requirements.
 


 
12

--------------------------------------------------------------------------------

 


(d) Hazard Insurance. All Mortgaged Properties are insured against fire and have
extended coverage insurance in the amounts required by [Fannie Mae]; all
insurance premiums on such insurance policies have been or will have been paid
in a timely manner; and there have been no fire losses on the Mortgaged
Properties where Owner’s estimate of loss is materially greater than the net
recovery from the fire insurance carrier. To Owner’s knowledge, there have been
no fire losses on the Mortgaged Properties as to which there is a pending
coinsurance claim.
 
(e) High Cost Loans. No Mortgage Loan is a High Cost Loan or subject to HOEPA.
 
(f) Tax Contracts. All Mortgage Loans have a fully paid, freely transferable tax
service contract. If a tax service contract is not provided, Owner shall
reimburse Servicer for its cost to obtain such a contract. Owner shall reimburse
Servicer for any expenses incurred for transferring existing tax contracts.
 
Section 3.03 Survival.
 
The representations and warranties of the Owner and the Servicer in this Article
III shall survive the applicable Effective Date.
 
ARTICLE IV
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
 
Section 4.01 Standards of Servicer.
 
The Servicer, as independent contract servicer, shall service and administer the
Mortgage Loans for the benefit of the Owner in accordance with the terms of this
Agreement, Applicable Requirements and in conformity with Customary Servicing
Procedures. In performing its obligations hereunder, the Servicer shall exercise
no less than the same care that it customarily employs and exercises in
servicing and administering mortgage loans for its own account, but shall
perform such obligations without regard to the Servicer’s obligation to make
Servicing Advances, or to the Servicer’s right to receive compensation for its
services hereunder.
 
From and after the initial Effective Date, the Servicer shall assume
responsibility under this Agreement to service and administer additional
Mortgage Loans upon the delivery, in accordance with the Transfer Instructions,
of the related New Loan Data File and all related Mortgage Loan documentation by
the Owner, provided that any new Mortgage Loans that the Owner desires to make
subject to this Agreement meet the Eligibility Criteria then in effect. The
Owner shall provide the New Loan Data File for each Mortgage Loan to the
Servicer promptly upon purchase or origination of the Mortgage Loan by the
Owner, as specified in the Transfer Instructions. The Owner shall notify the
Servicer of any changes in the information contained in the New Loan Data File
as specified in the Transfer Instructions. The Owner agrees to provide the
Servicer, within two (2) Business Days after the Servicer’s request, copies of
the Mortgage Note, the Mortgage or any other documents the Owner has with
respect to a Mortgage Loan that the Servicer deems reasonably necessary in
connection with its performance of the servicing of said Mortgage Loan. The
Servicer shall cooperate with the Owner in connection with any transfer of the
Servicing Rights with respect to the Mortgage Loans.
 


 
13

--------------------------------------------------------------------------------

 


Subject to the above-described servicing standards, the specific requirements
and prohibitions of this Agreement and the respective Mortgage Loans, and the
provisions of any Primary Insurance Policy and applicable law, the Servicer
shall have full power and authority, acting alone, to do any and all things in
connection with such servicing and administration which the Servicer may deem
necessary or desirable. Without limiting the generality of the foregoing, the
Servicer shall, and is hereby authorized and empowered to (i) execute and
deliver on behalf of itself and the Owner, any and all instruments of
satisfaction or cancellation, or of partial or full release, discharge and all
other comparable instruments, with respect to the Mortgage Loan and with respect
to the Mortgaged Property and (ii) waive, modify or vary any term of any
Mortgage Loan or consent to the postponement of strict compliance with any such
term or in any manner grant indulgence to the related Mortgagor if in the
Servicer’s reasonable and prudent determination such waiver, modification,
postponement or indulgence is in the interests of the Owner and is not
prohibited by a Primary Insurance Policy; provided, however, that the Servicer
may not, unless it has obtained the consent of the Owner, permit any
modification with respect to any Mortgage Loan that would vary the Mortgage
Interest Rate, defer or forgive the payment of interest or of any principal,
reduce the outstanding principal amount (other than as a result of its actual
receipt of payment of principal on), extend the final maturity date of such
Mortgage Loan, or accept substitute or additional collateral or release any
collateral for a Mortgage Loan. Notwithstanding anything to the contrary in the
this Agreement, in the event of a Pass-Through Transfer for which Servicer
continues to service any Mortgage Loan, the Servicer shall not make or permit
any modification, waiver or amendment of any term of a Mortgage Loan that could
cause any REMIC holding such Mortgage Loan to fail to qualify as a REMIC or
result in the imposition of any tax under Section 860F(a) or 860G(d) of the Code
on any REMIC holding such Mortgage Loan. The Owner shall furnish the Servicer
with a corporate resolution executed by the Board of Directors of Owner and
appointing certain employees of Servicer to be officers of Owner for the limited
purpose of executing certain documents in connection with Servicer’s performance
of its obligations under this Agreement, in the form of Exhibit E hereto, no
later than the initial Effective Date and if reasonably required by the
Servicer, such other documents necessary or appropriate to enable the Servicer
to carry out its servicing and administrative duties under this Agreement.
 
The Servicer shall perform all of its servicing responsibilities hereunder and
may cause a subservicer to perform any of its responsibilities on its behalf,
but the use by the Servicer of a subservicer shall not release the Servicer from
any of its obligations hereunder and the Servicer shall remain responsible
hereunder for all acts and omissions of each subservicer as fully as if such
acts and omissions were those of the Servicer. The Servicer shall pay all fees
and expenses of each subservicer from its own funds.
 
At the cost and expense of the Servicer, without any right of reimbursement from
the Custodial Account, the Servicer shall be entitled to terminate the rights
and responsibilities of a subservicer and arrange for any servicing
responsibilities to be performed by a successor subservicer, provided, however,
that nothing contained herein shall be deemed to prevent or prohibit the
Servicer, at the Servicer’s option, from electing to service the related
Mortgage Loans itself. In the event that the Servicer’s responsibilities and
duties as servicer under this Agreement are terminated pursuant to Section 8.03,
9.01 or 10.01, and if requested to do so by the Owner, the Servicer shall at its
own cost and expense terminate the rights and responsibilities of each
subservicer effective as of the date of termination of the Servicer. The
Servicer shall pay all fees, expenses or penalties necessary in order to
terminate the rights and responsibilities of each subservicer from the
Servicer’s own funds without reimbursement from the Owner.
 


 
14

--------------------------------------------------------------------------------

 


Notwithstanding any of the provisions of this Agreement relating to agreements
or arrangements between the Servicer and a subservicer or any reference herein
to actions taken through a subservicer or otherwise, the Servicer shall not be
relieved of its obligations to the Owner and shall be obligated to the same
extent and under the same terms and conditions as if it alone were servicing and
administering the Mortgage Loans. The Servicer shall be entitled to enter into
an agreement with a subservicer for indemnification of the Servicer by the
subservicer and nothing contained in this Agreement shall be deemed to limit or
modify such indemnification.
 
Any subservicing agreement, and any other transactions or services relating to
the Mortgage Loans involving a subservicer shall be deemed to be between such
subservicer and Servicer alone, and the Owner shall have no obligations, duties
or liabilities with respect to such subservicer including no obligation, duty or
liability of Owner to pay such subservicer’s fees and expenses. For purposes of
distributions and advances by the Servicer pursuant to this Agreement, the
Servicer shall be deemed to have received a payment on a Mortgage Loan when a
subservicer has received such payment.
 
Section 4.02 Liquidation of Mortgage Loans; Servicing Advances and Foreclo-sure.
 
If any payment due under any Mortgage Loan and not postponed pursuant to Section
4.01 is not paid when the same becomes due and payable, or if the Mortgagor
fails to perform any other covenant or obligation under the Mortgage Loan and
such failure continues beyond any applicable grace period, the Servicer shall
take such action as it shall deem to be in the best interests of the Owner. If
any payment due under any Mortgage Loan and not postponed pursuant to Section
4.01 remains delinquent for a period of 90 days or more, the Servicer shall (a)
act in the best interests of the Owner, and such action may include the
commencement of foreclosure proceedings or the sale of such Mortgage Loan, (b)
if the Servicer commences foreclosure proceedings, notify the Owner thereof on
the monthly remittance report delivered pursuant to Section 5.02 on the first
Remittance Date following such commencement and (c) respond to reasonable
inquiries of the Owner with respect to the Mortgage Loan or related REO
Property. Notwithstanding the foregoing, the Servicer may not sell a delinquent
Mortgage Loan unless it has obtained the consent of the Owner. The Owner may
instruct the Servicer to commence foreclosure proceedings on any Mortgage Loan
for which any payment remains delinquent for a period of 120 days or more. If
the Servicer has commenced foreclosure proceedings, it shall notify the Owner as
above provided and thereafter periodically advise the Owner of the status of the
foreclosure proceedings and follow the Owner’s instructions in connection
therewith.
 
Whether in connection with the foreclosure of a Mortgage Loan or otherwise and
prior to such time as title to such Mortgaged Property is liquidated, the
Servicer shall from its own funds make all necessary and proper Servicing
Advances; provided, however, that the Servicer is not required to make a
Servicing Advance unless the Servicer determines in the exercise of its good
faith reasonable judgment that such Servicing Advance would ultimately be
recoverable from REO Dispositions, Insurance Proceeds or Condemnation Proceeds
(with respect to each of which the Servicer shall have the priority described in
Section 4.05 for purposes of withdrawals from the Custodial Account). In the
event that any Servicing Advance or any commitment to pay a Servicing Advance in
connection with any Mortgage Loan exceeds $5,000, the Servicer shall secure the
written approval of the Owner.
 


 
15

--------------------------------------------------------------------------------

 


Notwithstanding anything to the contrary contained herein, in connection with a
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
have no obligation to commence foreclosure proceedings or obtain title to
Mortgage Property securing a Mortgage Loan as a result of or in lieu of
foreclosure or otherwise if (i) such Mortgage Loan is subject to the HOEPA or
any regulations related thereto, (ii) such Mortgage Loan qualifies as a High
Cost Loan under a state anti-predatory lending law or regulation, or (iii) a
Mortgaged Property is contaminated by hazardous or toxic substances or wastes.
If the Owner requests an environmental inspection or review of such Mortgaged
Property, such an inspection or review is to be conducted by a qualified
inspector at the Owner’s expense. Upon completion of the inspection, the
Servicer shall promptly provide the Owner with a written report of the
environmental inspection. In the event (a) the environmental inspection report
indicates that the Mortgaged Property is contaminated by hazardous or toxic
substances or wastes and (b) the Owner directs the Servicer to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
be reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient to fully reimburse the Servicer, the
Servicer shall be entitled to be reimbursed from amounts in the Custodial
Account pursuant to Section 4.05 hereof. In the event the Owner directs the
Servicer not to proceed with foreclosure or acceptance of a deed in lieu of
foreclosure, the Servicer shall be reimbursed for all Servicing Advances made
with respect to the related Mortgaged Property from the Custodial Account
pursuant to Section 4.05 hereof.
 
Section 4.03 Collection of Mortgage Loan Payments.
 
Continuously from the date hereof until the principal and interest on all
Mortgage Loans are paid in full, the Servicer will use reasonable efforts, in
accordance with this Agreement, to collect all payments due under each of the
Mortgage Loans when the same shall become due and payable, and will take
reasonable care in ascertaining and estimating annual taxes, assessments, fire
and hazard insurance premiums, mortgage insurance premiums, and all other
charges that, as provided in any Mortgage, will become due and payable in order
that the installments payable by the Mort-gagors will be sufficient to pay such
charges as and when they become due and payable.
 
Section 4.04 Establishment of Custodial Account; Deposits in Custodial Account.
 
The Servicer shall segregate and hold all funds collec-ted and received
pur-suant to each Mortgage Loan and REO Property separate and apart from any of
its own funds and general assets and shall establish and maintain one or more
Custodial Accounts (collec-tively, the “Custodial Account”), in the form of time
deposit or demand accounts. The Custodial Account shall be established with an
Eligible Depository Institution. The creation of any Custodial Account shall be
evidenced by a letter agree-ment in the form of Exhibit F hereto. A copy of such
certification or letter agreement shall be furnished to the Owner upon request.
 


 
16

--------------------------------------------------------------------------------

 


The Servicer shall deposit in a mortgage clearing account on a daily basis and
in the Custodial Account no later than the second Business Day thereafter and
retain therein:
 
(i) all scheduled payments due and collected under the Mortgage Note after the
Effective Date on account of principal, including Principal Prepayments
collected after the Effective Date (and with respect to each full or partial
Principal Prepayment, any Prepayment Interest Shortfall to the extent of the
Servicer’s aggregate Servicing Fee received with respect to the related
Prepayment Period), on the Mortgage Loans;
 
(ii) all payments collected on account of interest on the Mortgage Loans;
 
(iii) all Liquidation Proceeds;
 
(iv) all Insurance Proceeds, including amounts required to be deposited pursuant
to Section 4.10 and Section 4.11, other than proceeds to be held in the Escrow
Account and applied to the restoration or repair of the Mortgaged Property or
released to the Mortgagor in accordance with Custom-ary Servicing Procedures,
the Mortgage Loan documents or applicable law;
 
(v) all Condemnation Proceeds with respect to any Mort-gaged Property which are
not released to the Mortgagor in accor-dance with Customary Servicing
Procedures, the Mortgage Loan documents or applicable law;
 
(vi) any P&I Advances; and
 
(vii) any amount required to be deposited in the Custodial Account pursuant to
Sections 4.01, 4.11, 4.14, 4.17, 5.01 and 6.02. 
 
The foregoing requirements for deposit in the Custodial Account shall be
exclusive. Any interest paid and investment income on funds deposited in the
Custodial Account by the Eligible Depository Institution shall accrue to the
benefit of the Servicer and shall be considered Ancillary Income (excluding
prepayment penalties) payable in accordance with the terms of this Agreement.
Payments in the nature of late payment charges, fees for special services
provided to a Mortgagor, assumption fees and all other Ancillary Income may be
retained by the Servicer and do not need to be deposited in the Custodial
Account..
 
The Servicer may invest the funds in the Custodial Account in Eligible
Investments designated in the name of the Servicer for the benefit of the Owner,
which shall mature not later than the Business Day next preceding the Remittance
Date next following the date of such investment (except that (i) any investment
in the institution with which the Custodial Account is maintained may mature on
such Remittance Date and (ii) any other investment may mature on such Remittance
Date if the Servicer shall advance funds on such Remittance Date, pending
receipt thereof to the extent necessary to make distributions to the Owner) and
shall not be sold or disposed of prior to maturity. Notwithstanding anything to
the contrary herein and above, all income and gain realized from any such
investment shall be for the benefit of the Servicer and shall be considered
Ancillary Income payable in accordance with the terms of this Agreement. The
amount of any losses incurred in respect of any such investments shall be
deposited in the Custodial Account by the Servicer out of its own funds
immediately as realized.
 
 


 
17

--------------------------------------------------------------------------------

 


Section 4.05 Withdrawals From the Custodial Account.
 
The Servicer shall, from time to time, withdraw funds from the Custodial Account
for the following purposes:
 
(i) to make payments to the Owner in the amounts and in the manner provided for
in Section 5.01;
 
(ii) to reimburse itself for P&I Advances, the Servicer’s right to reimburse
itself pursuant to this subclause (ii) being limited to amounts received on the
related Mortgage Loan that represent payments of principal and/or interest
respecting which any such P&I Advance was made;
 
(iii) to reimburse itself first for unreimbursed Servicing Advances and second
for unreimbursed P&I Advances, the Servicer’s right to reimburse itself pursuant
to this subclause (iii) with respect to any Mortgage Loan being limited to
related Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds, REO
Disposition Proceeds and such other amounts as may be collected by the Servicer
from the Mortgagor or otherwise relating to the Mortgage Loan, it being
understood that, in the case of any such reimbursement, the Servicer’s right
thereto shall be prior to the rights of the Owner;
 
(iv) to reimburse itself for unreimbursed Servicing Advances and advances of
Servicer funds made pursuant to Section 5.03 of this Agreement to the extent
that such amounts are nonrecoverable by the Servicer pursuant to subclause (iii)
above 
 
(v) to reimburse itself for all expenses necessary for the proper operation,
management and maintenance of each REO Property, including the cost of
maintaining any hazard insurance pursuant to Section 4.10 and the fees of any
managing agent of the Servicer or a subservicer, it being understood that, in
the case of any such expenditure or withdrawal related to a particular REO
Property, the amount of such expenditure or withdrawal from the Custodial
Account shall be limited to amounts on deposit in the Custodial Account with
respect to the related REO Property;
 
(vi) to pay itself with respect to each Mortgage Loan the Servicing Compensation
pursuant to Section 6.03;
 
(vii) to transfer funds to another Eligible Depository Institution in accordance
with Section 4.09 hereof;
 
(viii)  to remove funds inadvertently placed in the Custodial Account in error
by the Servicer; and
 


 
18

--------------------------------------------------------------------------------

 


(ix) to clear and terminate the Custodial Account upon the termination of this
Agreement.
 
On each Remittance Date, the Servicer shall withdraw all funds from the
Custodial Account. The Servicer may use such with-drawn funds only for the
purposes described in this Section 4.05.
 
Section 4.06 Establishment of Escrow Account; Deposits in Escrow Account.
 
The Servicer shall segregate and hold all funds collec-ted and received
pur-suant to each Mortgage Loan which constitute Escrow Payments separate and
apart from any of its own funds and general assets and shall establish and
maintain one or more Escrow Accounts (collectively, the “Escrow Account”), in
the form of time deposit or demand accounts. The Escrow Account shall be
established with an Eligible Depository Institution. The creation of any Escrow
Account shall be evidenced by a letter agreement in the form of Exhibit G
hereto. Upon request, the Servicer shall provide the Owner with a copy of a
letter agreement evidencing the establishment of each Escrow Account.
 
The Servicer shall deposit in a mortgage clearing account on a daily basis and
no later than the second Business Day thereafter in the Escrow Account and
retain therein: (i) all Escrow Payments held or collec-ted on account of the
Mortgage Loans, for the purpose of effect-ing timely payment of any such items
as required under the terms of this Agreement, (ii) all Insurance Proceeds that
are to be applied to the restoration or repair of any Mortgaged Property and
(iii) all revenues received with respect to the management, conservation,
protection and operation of the REO Properties pursuant to Section 4.14. The
Servicer shall make withdrawals therefrom only to effect such payments as are
required under this Agreement, and for such other purposes as shall be set forth
in or in accordance with Section 4.07. Any interest paid on funds deposited in
an Escrow Account by the Eligible Depository Institution other than interest on
escrowed funds required by law to be paid to the Mortgagor shall accrue to the
benefit of the Servicer and shall be considered Ancillary Income payable in
accordance with the terms of this Agreement. To the extent required by law, the
Servicer shall pay interest on escrowed funds to the Mortgagor notwithstanding
that the Escrow Account is non-interest bearing or that interest paid thereon is
insufficient for such purposes.
 
Section 4.07 Withdrawals From Escrow Account. 
 
Withdrawals from the Escrow Account may be made by the Servicer only (a) to
effect timely payments of taxes, assessments, Primary Insurance Policy
pre-miums, fire and hazard insurance premiums or other items consti-tuting
Escrow Payments for the related Mortgage, (b) to reimburse the Servicer for any
Servicing Advance made by Servicer pursuant to Sections 4.08 and 4.10 hereof
with respect to a related Mortgage Loan, but only from amounts received on the
related Mortgage Loan which represent late payments or collec-tions of Escrow
Payments thereunder, (c) to refund to any Mort-gagor any funds found to be in
excess of the amounts required under the terms of the related Mortgage Loan, (d)
upon default of a Mortgagor or in accordance with the terms of the related
Mortgage Loan and if permitted by applicable law, for transfer to the Custodial
Account of such amounts as are to be applied to the indebtedness of a Mortgage
Loan in accordance with the terms thereof, (e) for application to restoration or
repair of the Mortgaged Property, (f) to pay to the Owner in accordance with the
terms of this Agreement , or to the Mortgagor to the extent required by law, any
interest paid on the funds deposited in the Escrow Account, (g) to deposit into
the Custodial Account the funds required to be deposited therein pursuant to
Section 4.14, (h) to pay to itself amounts to which it is entitled pursuant to
Section 4.14, (i) to remove funds inadvertently placed in an Escrow Account in
error by the Servicer, (j) to transfer funds to another Eligible Depository
Institution in accordance with Section 4.09 hereof or (k) to clear and terminate
the Escrow Account upon the termina-tion of this Agreement.
 
 


 
19

--------------------------------------------------------------------------------

 


Section 4.08 Payment of Taxes, Insurance and Other Charges.
 
With respect to each Mortgage Loan, the Servicer shall maintain accurate records
reflecting the status of taxes, assessments, and other charges for which an
escrow is maintained and the status of Primary Insurance Policy premiums and
fire and hazard insurance coverage and shall obtain, from time to time, all
bills for the payment of such charges (including renewal premiums) and shall
effect payment thereof employing for such purpose deposits of the Mortgagor in
the Escrow Account which shall have been estimated and accumulated by the
Servicer in amounts sufficient for such purposes, as allowed under the terms of
the Mortgage or applicable law. To the extent that a Mortgage does not provide
for Escrow Payments, or the Servicer has waived the escrow of Escrow Payments or
the Servicer is prohibited by applicable state law from requiring the escrow of
Escrow Payments, the Servicer shall use commercially reasonable efforts to seek
to determine that any such payments are made by the Mortgagor. The Servicer
assumes full responsibility for the timely payment of all such bills and shall
effect timely payments of all such bills irrespective of each Mortgagor’s
faithful performance in the payment of same or the making of the Escrow Payments
and shall make Servicing Advances from its own funds to effect such payments,
subject to reimbursement pursuant to Section 4.07 hereof.
 
Section 4.09 Transfer of Accounts. 
 
The Servicer may from time to time transfer the Custodial Account and the Escrow
Account to an Eligible Depository Institution, provided that the Servicer
provides written notice of such transfer within 14 Business Days thereafter.
 
Section 4.10 Maintenance of Hazard Insurance.
 
The Servicer shall cause to be maintained for each Mortgage Loan, fire and
hazard insurance with extended coverage customary in the area where the
Mortgaged Property is located, in an amount which is, subject to applicable law,
at least equal to the lesser of (i) the maximum insurable value of the
improvements securing the related Mortgage Loan and (ii) the greater of (a) the
outstanding principal balance of the Mortgage Loan and (b) the minimum amount
necessary to prevent the Mortgagor and/or the mortgagee from becoming a
co-insurer. If the Mortgaged Property is in an area identified in the Federal
Register by the Federal Emergency Management Agency as having special flood
hazards, and that has federally-mandated flood insurance requirements (and such
flood insurance has been made available) the Servicer will cause to be
maintained a flood insurance policy meeting the requirements of the current
guide-lines of the Federal Insurance Administration with a gener-ally acceptable
insurance carrier, in an amount representing coverage not less than the least of
(i) the out-standing principal balance of the Mortgage Loan, (ii) the full
insurable value of the Mortgaged Property, or (iii) the maximum amount of
insurance available under the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, each as amended. The Servicer shall also
maintain on any REO Property, fire and hazard insurance with extended coverage
in an amount which is at least equal to the maximum insurable value of the
improvements which are a part of such property, liability insurance and, to the
extent required and available under the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973, each as amended, flood insurance in
an amount required above. Any amounts collected by the Servicer under any such
policies (other than amounts to be deposited in the Escrow Account and applied
to the restoration or repair of the related Mortgaged Property, REO Property, or
released to the Mortgagor in accordance with Customary Servicing Procedures or
in accordance with the terms of the Mortgage Loan or applicable law) shall be
deposited in the Custodial Account, subject to with-drawal pursuant to Section
4.05. It is understood and agreed that no earthquake or other additional
insurance need be required by the Servicer of any Mortgagor or maintained on
property acquired in respect of a Mortgage Loan, other than pursuant to such
appli-cable laws and regulations as shall at any time be in force and as shall
require such additional insurance. All policies required hereunder shall be
endorsed with standard mortgagee clauses with loss payable to the Servicer, its
successors and its assigns, or, upon request of the Owner, to the Owner, and
shall provide for at least 30 days prior written notice to the Servicer of any
cancellation thereof. The Servicer shall not accept or obtain any such
insur-ance policy from an insur-ance company that does not at that time maintain
a General Policy Rating of B-III or better in Best’s Key Rating Guide. Servicing
Advances made under this Section 4.10 shall be eligible for reimbursement
pursuant to Section 4.10 hereof.
 
 


 
20

--------------------------------------------------------------------------------

 


Section 4.11 Maintenance of Blanket Insurance Policy.
 
If the Servicer obtains and maintains a blanket insurance policy that is issued
by an insurer generally acceptable to Fannie Mae and Freddie Mac and that
insures against hazard losses on all of the Mortgage Loans, then, to the extent
such policy provides coverage in an amount equal to the coverage required
pursuant to Section 4.10 and otherwise complies with all other requirements of
Section 4.10, the Servicer shall be deemed to have satisfied its obligations as
set forth in Section 4.10. Such policy may contain a clause providing for a
reasonable deductible, in which case the Servicer shall, if there shall not have
been maintained on the related Mortgaged Property a policy complying with
Section 4.10, and if there shall have been a loss that would have been covered
by such policy, deposit in the Custodial Account the amount not otherwise
payable under the blanket policy because of such deductible clause.
 
Section 4.12 Maintenance of Mortgage Impairment Insurance Policy.
 
The Servicer may satisfy its obligations under Section 4.10 and 4.11 pertaining
to physical storage of insurance policies and general policy rating requirements
by maintaining a mortgage impairment or other form of blanket policy that will
protect the Servicer and/or Owner in the event of uninsured loss, insolvency of
an insurance carrier or any other loss normally to be covered by a mortgage
impairment policy. It is agreed that any expense incurred by the Servicer in
maintaining any such insurance shall be borne by the Servicer. This shall be
deemed to include any loss or any expense as a result of a deductible clause in
such a policy.
 
 


 
21

--------------------------------------------------------------------------------

 


Section 4.13 Fidelity Bond; Errors and Omissions Insurance.
 
The Servicer at its own expense shall maintain with responsible companies
throughout the term of this Agreement a blanket fidelity bond and an errors and
omissions insurance policy, with broad coverage on all officers, employees and
other individuals acting on behalf of the Servicer in connection with its
activities under this Agreement. The amount of coverage shall be at least equal
to the coverage that would be required of the Servicer by Fannie Mae or Freddie
Mac, if the Servicer were servicing the Mortgage Loans for Fannie Mae or Freddie
Mac, and such policy shall be issued by a company that is acceptable to Fannie
Mae or Freddie Mac. The Fidelity Bond and errors and omissions insurance shall
be in the form of the Mortgage Banker’s Blanket Bond and shall protect and
insure the Servicer against losses caused by such individuals, including losses
from forgery, theft, embezzlement, fraud, errors and omissions and negligent
acts of such individuals. Such Fidelity Bond shall also protect and insure the
Servicer against losses in connection with the failure to maintain any insurance
policies required pursuant to this Agreement and the release or satis-faction of
a Mortgage Loan without having obtained payment in full of the indebtedness
secured thereby. No provision of this Section 4.13 requiring such fidelity bond
and errors and omis-sions insurance shall diminish or relieve the Servicer from
its duties and obligations as set forth in this Agreement.
 
Section 4.14 Title, Management and Disposition of REO Property. 
 
Subject to Section 4.02, if title to a Mortgaged Property is acquired in
foreclosure or by deed in lieu of foreclosure, the deed or certificate of sale
shall be taken in the name of the Servicer or its nominee, in either case as
nominee, for the benefit of the Owner on the date of acquisition of title (the
“REO Owner”); provided, however, that the Servicer shall not be required to take
title in its own name if it reasonably determines that such record ownership
could harm the interests of the Owner or the Servicer. In the event the Servicer
is not authorized or permitted or elects not to hold title to real property in
the state in which the REO Property is located, or would be adversely affected
under the “doing business” or tax laws of such state by so holding title, the
deed or certificate of sale shall be taken in the name of such Person or Persons
as shall be consistent with an opinion of counsel obtained by the Servicer, at
expense of the REO Owner, from an attorney duly licensed to practice law in the
state where the REO Property is located. The Person or Persons holding such
title other than the REO Owner shall acknowledge in writing that such title is
being held as nominee for the REO Owner.
 
In the event of a Pass-Through Transfer for which Servicer continues to service
any Mortgage Loan, the REO Property must be sold within three years following
the end of the calendar year of the date of acquisition if a REMIC election has
been made with respect to the arrangement under which the Mortgage Loans and REO
Property are held, unless (i) the Purchaser shall have been supplied with an
Opinion of Counsel (at the Owner’s expense) to the effect that the holding by
the related trust of such Mortgaged Property subsequent to such three-year
period (and specifying the period beyond such three-year period for which the
Mortgaged Property may be held) will not result in the imposition of taxes on
“prohibited transactions” of the related trust as defined in Section 860F of the
Code, or cause the related REMIC to fail to qualify as a REMIC, in which case
the related trust may continue to hold such Mortgaged Property (subject to any
conditions contained in such Opinion of Counsel), or (ii) the Purchaser (at the
Owner’s expense) or the Servicer shall have applied for, prior to the expiration
of such three-year period, an extension of such three-year period in the manner
contemplated by Section 856(e)(3) of the Code, in which case the three-year
period shall be extended by the applicable period. If a period longer than three
years is permitted under the foregoing sentence and is necessary to sell any REO
Property, the Servicer shall report monthly to the Purchaser as to progress
being made in selling such REO Property.
 


 
22

--------------------------------------------------------------------------------

 


Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within a meaning of Section 860G(a)(8) of the Code, (ii)
subject to the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust or
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.
 
The Servicer, either itself or through an agent selected by the Servicer, shall
manage, conserve, protect and operate each REO Property for the REO Owner solely
for the purpose of its prompt disposition and sale, and in same manner that it
would be required to manage, conserve, protect and operate foreclosed property
for its own account (subject to the condition described in the second paragraph
of Section 4.02); provided, however, that the Servicer’s obligations with
respect to such REO Property shall in no way limit the right of the REO Owner to
assume responsibility for the maintenance and sale of properties obtained
through foreclosure proceedings or through other means in lieu of foreclosure
proceedings. The Servicer shall attempt to sell the same (and may temporarily
rent the same) on such terms and conditions as the Servicer deems to be in the
reasonable interest of the REO Owner in accordance with Customary Servicing
Procedures. If Owner has notified the Servicer in writing that an REO Property
is held as part of a REMIC, the Servicer will make reasonable efforts to sell
such REO Property within the time necessary to preserve such REMIC status as
advised by Owner in the notice thereof.
 
The Servicer shall cause to be deposited in the Escrow Account, on a daily basis
upon receipt thereof, all revenues received with respect to the conservation and
disposition of the related REO Property and shall withdraw therefrom funds
necessary for the proper opera-tion, management and maintenance of the related
REO Property, including the cost of maintaining any hazard insurance pursuant to
Section 4.10 hereof and the fees of any managing agent acting on behalf of the
Servicer. Any disbursement in excess of $5,000 shall be made only with the
written approval of the REO Owner. For purposes of the preceding sentence, any
approval given by the Owner shall constitute approval by the REO Owner. On or
before each Determination Date, the Servicer shall withdraw from the Escrow
Account and deposit into the Custodial Account the net income from the REO
Property on deposit in the Escrow Account less any reserves required to be
maintained in the Escrow Account from time to time to satisfy reasonably
anticipated expenses. The Servicer shall furnish to the Owner on each Remittance
Date, an operating statement for each REO Property covering the operation of
each REO Property for the previous month and the Servicer’s efforts in
connection with the sale of that REO Property. Such statement shall be
accompanied by such other information as the Owner shall reasonably request.
 


 
23

--------------------------------------------------------------------------------

 


Each REO Disposition shall be carried out by the Servicer at such price, and
upon such terms and conditions, as the Servicer deems to be in the reasonable
interests of the REO Owner consistent with Customary Servicing Procedures;
provided, however, that the Servicer, prior to any such disposition, shall
notify the REO Owner in writing of such price, terms and conditions and shall
proceed with such disposition only if the Servicer is not otherwise directed by
the REO Owner in a writing delivered to the Servicer not later than the tenth
Business Day following the Servicer’s delivery of such notice to the REO Owner.
For purposes of the preceding sentence, any direction given by the Owner shall
constitute a direction by the REO Owner. If upon the acquisition of title to the
Mortgaged Property by foreclosure sale or deed in lieu of foreclosure or
otherwise, there remain outstanding unreimbursed P&I Advances pursuant to
Section 5.03 with respect to the Mortgage Loan or if, upon liquidation as
provided in this Section 4.14, there remain outstanding any unreimbursed
Servicing Advances with respect to the Mortgaged Property or the Mortgage Loan,
the Servicer shall be entitled to reimbursement from the proceeds received in
connection with the disposition of the Mortgaged Property, and from the Owner if
such proceeds are insufficient, for any related unreimbursed Servicing Advances
or related unreimbursed P&I Advances pursuant to Section 5.03. On the Remittance
Date immediately following the Principal Prepayment Period in which REO
Disposition Proceeds are received, the net cash proceeds of such REO Disposition
shall be distributed to the REO Owner. In the event that the Servicer is billed
for expenses related to an REO Property subsequent to the date on which the net
cash proceeds of such REO Disposition are distributed to the REO Owner, the
Servicer shall pay such expenses and shall thereupon be entitled to reimburse
itself therefore by withdrawing the amount of such expenses from the Custodial
Account.
 
Section 4.15 Transfer Notices. 
 
(a) Within fifteen (15) days before the applicable Effective Date with respect
to the Mortgage Loans, the Owner shall cause any required notices (“Goodbye
Letters”) to the Mortgagors of the transfer of the servicing function
contemplated herein to be delivered to the Mortgagors. Such Goodbye Letters
shall be prepared and delivered by or on behalf of the Owner in accordance with
applicable law and the Transfer Instructions. Within fifteen (15) days before
the applicable Effective Date with respect to the Mortgage Loans, the Servicer
shall cause any required notices (“Hello Letters”) to the Mortgagors of the
Servicer’s assumption of the servicing function contemplated herein to be
delivered to the Mortgagors. Such Hello Letters shall be prepared and delivered
by the Servicer in accordance with applicable law and the Transfer Instructions.
The parties shall cooperate to accomplish such notification in a timely and
efficient manner as will best facilitate the assumption by the Servicer of the
servicing responsibilities. The form of the Goodbye Letters and Hello Letters to
be sent to Mortgagors shall be approved by the Owner and the Servicer before
mailing.
 
(b) The Owner shall notify, or cause to be notified, all Insurers, by overnight
or registered mail, that all insurance premium billings for the Mortgage Loans
must be sent to the Servicer. Additionally, the Owner shall, prior to the
applicable Effective Date, obtain the written consent of any Insurers that have
the contractual right to approve the assumption of the servicing
responsibilities by the Servicer.
 


 
24

--------------------------------------------------------------------------------

 


(c) The Owner, with the reasonable assistance of the Servicer, shall notify the
applicable taxing authorities (except as such is handled through the tax service
company on any tax service contracts procured by the Servicer) of the assumption
of the servicing responsibilities by the Servicer and include instructions to
deliver all notices and tax bills to the Servicer or the applicable tax service
provider, as the case may be, from and after the Effective Date.
 
(d) The Owner shall notify all attorneys who, on the Effective Date, are
providing legal services to or on behalf of the Owner in connection with pending
foreclosure or litigation involving one or more of the Mortgage Loans, of the
transfer of the servicing function with respect to the Mortgage Loans to the
Servicer.
 
(e) The costs and expenses related to the notices required to be provided under
Subsections (b), (c) and (d) above shall be paid by the Owner. Each of Owner and
Servicer shall be responsible for their respective costs incurred in connection
with subsection (a) above.
 
Section 4.16 Restoration of Mortgaged Property. 
 
The Servicer need not obtain the approval of the Owner prior to releasing any
Insurance Proceeds or Condemnation Proceeds to the Mortgagor to be applied to
the restoration or repair of the Mortgaged Property if such release is in
accordance with Customary Servicing Procedures. For claims greater than $15,000,
at a minimum the Servicer shall comply with the following conditions in
connection with any such release of Insurance Proceeds or Condemnation Proceeds:
 
(i) The Servicer shall receive satisfactory independent verification of
completion of repairs and issuance of any required approvals with respect
thereto;
 
(ii) the Servicer shall take all steps necessary to preserve the priority of the
lien of the Mortgage, including, but not limited to requiring waivers with
respect to mechanics’ and materialmen’s liens;
 
(iii) the Servicer shall verify that the Mortgage Loan is not in default; and
 
(iv) pending repairs or restoration, the Servicer shall place the Insurance
Proceeds or Condemnation Proceeds in the Escrow Account.
 
If the Owner is named as an additional loss payee, the Servicer is hereby
empowered to endorse any loss draft issued in respect of such a claim in the
name of the Owner.
 
Section 4.17 Maintenance of PMI Policy; Claims.
 
With respect to each Mortgage Loan with an LTV in excess of 80%, the Servicer
shall maintain or cause the Mortgagor to maintain in full force and effect a PMI
Policy insuring the portion over 78% until terminated pursuant to the Homeowners
Protection Act of 1998, 12 UCS §4901, et seq. In the event that such PMI Policy
shall be terminated other than as required by law, the Servicer shall obtain
from another Qualified Insurer a comparable replacement policy, with a total
coverage equal to the remaining coverage of such terminated PMI Policy. If the
insurer shall cease to be a Qualified Insurer, the Servicer shall determine
whether recoveries under the PMI Policy are jeopardized for reasons related to
the financial condition of such insurer, it being understood that the Servicer
shall in no event have any responsibility or liability for any failure to
recover under the PMI Policy for such reason. If the Servicer determines that
recoveries are so jeopardized, it shall notify the Owner and the Mortgagor, if
required, and obtain from another Qualified Insurer a replacement insurance
policy. The Servicer shall not take any action which would result in noncoverage
under any applicable PMI Policy of any loss which, but for the actions of the
Servicer would have been covered thereunder. In connection with any assumption
or substitution agreement entered into or to be entered into pursuant to Section
6.01, the Servicer shall promptly notify the insurer under the related PMI
Policy, if any, of such assumption or substitution of liability in accordance
with the terms of such PMI Policy and shall take all actions which may be
required by such insurer as a condition to the continuation of coverage under
such PMI Policy. If such PMI Policy is terminated as a result of such assumption
or substitution of liability, the Servicer shall obtain a replacement PMI Policy
as provided above.
 


 
25

--------------------------------------------------------------------------------

 


In connection with its activities as servicer, the Servicer agrees to prepare
and present, on behalf of itself and the Owner, claims to the insurer under any
PMI Policy in a timely fashion in accordance with the terms of such PMI Policy
and, in this regard, to take such action as shall be necessary to permit
recovery under any PMI Policy respecting a defaulted Mortgage Loan. Pursuant to
Section 4.04, any amounts collected by the Servicer under any PMI Policy shall
be deposited in the Custodial Account, subject to withdrawal pursuant to Section
4.05.
 
Section 4.18 Privacy. 
 
In connection with servicing of Mortgage Loans hereunder, the Servicer shall
comply, and cause its third party service providers to comply, with the Privacy
Requirements, subject to the applicability of such Privacy Requirements to the
Servicer as the result of the Servicer’s provision of the services under this
Agreement. The foregoing obligation to comply with the Privacy Requirements may
include the following: (A) the Servicer shall not disclose any Customer
Information to any person or entity, other than to the extent necessary to carry
out the Servicer’s express obligations under the Agreement, and for no other
purpose. The Servicer shall ensure that each person or entity to whom or to
which the Servicer intends to disclose Customer Information shall, prior to any
such disclosure of information, agree to: (i) keep confidential any such
Customer Information, (ii) use or disclose such Customer Information only to the
extent necessary to carry out the Servicer’s express obligations under this
Agreement: (B) the Servicer shall not use Customer Information for any purpose,
including but not limited to the marketing of products or services to, or the
solicitation of business from the Mortgagors. The Servicer may use the Customer
Information to the extent necessary to carry out the Servicer’s express
obligations under the Agreement and as required by state or federal law or
regulation. The Servicer may also use the Customer Information as expressly
permitted by the Owner in writing, to the extent that such express permission is
in accordance with the Privacy Requirements; (C) the Servicer shall assess,
manage, and control (and cause its service providers to assess, manage and
control) risks relating to the security and confidentiality of Customer
Information, shall implement the standards relating to such risks in the manner
set forth in the FFIEC Interagency Guidelines Establishing Standards for
Safeguarding Customer Information set forth in 12 CFR Parts 30, 208, et al, and
shall maintain at all times an Information Security Program; (D) without
limiting the scope of the above, the Servicer shall use at least the same
physical and other security measures to protect all Customer Information in the
Servicer’s possession or control, as the Servicer uses for its own confidential
and proprietary information; and (E) the Servicer shall deliver a privacy notice
during the term of this Agreement if required of the Servicer by law or
regulation in compliance with Privacy Requirements.
 
 


 
26

--------------------------------------------------------------------------------

 


Section 4.19 Compliance with REMIC Provisions. 
 
If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.”
 
ARTICLE V
PAYMENTS TO THE OWNER
 
Section 5.01 Distributions.
 
(a) On each Remittance Date, the Servicer shall remit to the Owner of record on
the preceding Record Date (i) all amounts credited to the Custodial Account as
of the close of business on the preceding Determination Date (net of the other
charges against or withdrawals from the Custodial Account pursuant to Section
4.05(ii)-(x)), plus (ii) the aggregate amount of P&I Advances, if any, minus
(iii) any amounts attributable to Principal Prepayments received after the
expiration of related Principal Prepayment Period (except to the extent that,
pursuant to Section 5.03, any funds described in this clause are remitted to
Owner in lieu of advances by the Servicer of its own funds), and minus (iv) any
amounts that represent early receipts of Monthly Payments due on a Due Date or
Due Dates subsequent to the Due Date occurring in the month of such Remittance
Date (except to the extent that, pursuant to Section 5.03, any funds described
in this clause are remitted to Owner in lieu of advances by the Servicer of its
own funds).
 
(b) Each remittance pursuant to this Section 5.01 shall be made by wire transfer
of immediately available funds to, or by other means of transmission or transfer
that causes funds to be immediately available in, the account which shall have
been designated by the Owner, for distributions pursuant to Section 5.01(a).
 
The Servicer shall ten days prior to the Remittance Date on which the final
distribution of funds to Owner is to be made hereunder, notify Owner of the
pendency of such distribution and such distribution shall be made to Owner.
 
 


 
27

--------------------------------------------------------------------------------

 


Section 5.02 Statements to the Owner.
 
Not later than the Business Day immediately following each Remittance Date, the
Servicer shall deliver to the Owner: (a)(i) a monthly remittance statement with
respect to distributions to the Owner under Section 5.01, and (ii) in the event
of a Pass-Through Transfer for which Servicer continues to service any Mortgage
Loan, a monthly remittance statement with respect to distributions to such
Investor, each in a form set forth on Exhibit H hereto; and (b)(i) a monthly
default report with respect to Mortgage Loans owned by the Owner and (b)(ii) in
the event of a Pass-Through Transfer for which Servicer continues to service any
Mortgage Loan, a monthly default report with respect to Mortgage Loans owned by
such Investor.
 
In addition, not more than 60 days after the end of each calendar year, upon
receipt of written request by the Owner, the Servicer will furnish to each
Person who was an Owner at any time during such calendar year, a listing of the
principal balances of the Mortgage Loans outstanding at the end of such calendar
year.
 
The Servicer shall prepare and file any and all tax returns, information
statements or other filings required to be delivered to any governmental taxing
authority (other than those required to be filed by the Owner) or to the Owner
pursuant to any applicable law with respect to the Mortgage Loans and the
transactions contemplated hereby.
 
Section 5.03 P&I Advances by the Servicer.
 
Not later than the close of business on the Business Day preceding each
Remittance Date, the Servicer shall from its own funds deposit in the Custodial
Account an amount equal to all Monthly Payments (adjusted to the Mortgage Loan
Remittance Rate) that were due on the related Due Date and that were delin-quent
at the close of business on the related Cutoff Date; provided, however, that to
the extent there are funds on deposit in the Custodial Account that are not
otherwise required to be distributed to the Owner on such Remittance Date, the
Servicer may remit such funds in lieu of making advances of its own funds; and
further provided that any such funds held for future distribution and so used
shall be appropriately reflected in the Servicer’s records and replaced by the
Servicer by deposit into the Custodial Account on or before each successive
Remittance Date to the extent that funds on deposit in the Custodial Account for
the related Remittance Date (determined without regard to P&I Advances required
to be made on such Remittance Date) shall be less than the aggregate amount
required to be distributed to the Owner pursuant to Section 5.01 on such related
Remittance Date. For purposes of this Section 5.03, any Monthly Payment or
portion thereof deferred pursuant to Section 4.01 shall be considered delinquent
until paid. The Servicer’s obligation to make P&I Advances as to any Mortgage
Loan shall continue through the later to occur of (a) the last Monthly Payment
due prior to the payment in full of the Mortgage Loan or (b) the Remittance Date
following acquisition or disposition of title to the related Mortgaged Property
through foreclosure or by delivery of a deed in lieu of foreclosure.
 
Notwithstanding the provisions of this Section 5.03, the Servicer shall not be
required to make any advance of principal and interest if, in the good faith
judgment of the Servicer, such advance of principal and interest will not
ultimately be recoverable from the related Mortgagor, from Liquidation Proceeds
or otherwise. In such event, the Servicer shall deliver to the Owner an
Officer’s Certificate of the Company to the effect that an officer of the Owner
has reviewed the related Mortgage File and has made the reasonable determination
that any additional advances are Nonrecoverable. In the event that Servicer
ceases making P&I advances to the Owner pursuant to this provision, Servicer
shall (i) transfer the Mortgage Loan to an actual/actual remittance type for the
remaining life of the loan and (ii) remit actual collections on such Mortgage
Loan on each subsequent Remittance Date.
 
 


 
28

--------------------------------------------------------------------------------

 


ARTICLE VI
GENERAL SERVICING PROCEDURE
 
Section 6.01 Assumption Agreements.
 
The Servicer shall use its best efforts to enforce any “due-on-sale” provision
contained in each Mortgage or Mortgage Note to the extent permitted by law and
provided that such enforcement would not impair any recovery under any related
Primary Insurance Policy. Any assumption fee collected by the Servicer for
entering into an assumption agreement shall be treated as Ancillary Income under
this Agreement.
 
Section 6.02 Release of Mortgage Files; Wrongful Satisfaction of Mortgages.
 
Upon the payment in full of any Mortgage Loan, the Servicer will prepare and
process any required satisfaction or release of the Mortgage and notify the
Owner as provided in Section 5.02.
 
If the Servicer satisfies or releases the lien of a Mort-gage without having
obtained payment in full of the indebtedness secured by the Mortgage, the
Servicer, upon written demand, shall remit to the Owner the then Assumed
Principal Balance of the related Mortgage Loan by deposit thereof in the
Custodial Account. The Servicer shall maintain the Fidelity Bond as provided for
in Section 4.13 insuring the Servicer against any loss it may sustain with
respect to any Mortgage Loan not satisfied in accordance with the procedures set
forth herein.
 
Section 6.03 Servicing Compensation.
 
As consideration for Servicer’s performance of servicing obligations pursuant to
this Agreement and subject to the terms and conditions of this Agreement,
Servicer shall, in accordance with the terms of this Agreement, withdraw from
the Custodial Account, pursuant to Section 4.05, or otherwise retain the
Servicing Compensation With respect to any calendar month and each Mortgage
Loan, an amount equal to one-twelfth of the product of the Servicing Fee Rate
(.375 %) and the Assumed Principal Balance as of the first day of the related
Due Period. 
 
The Servicer shall be entitled to reimbursement for additional services,
including
 
(a) express and other delivery charges, recordation fees and any other
reasonable out-of-pocket expenses incurred by the Servicer with respect to a
Mortgage Loan to the extent not ordinary to the servicing function (but not
including salaries, rent and other general operating expenses of Servicer
normally classified as overhead);
 


 
29

--------------------------------------------------------------------------------

 


(b) for preparation and delivery of any special reports, magnetic tapes, disks,
or transmission outside the normal monthly accounting reports; and
 
(c) to the extent not ordinary to the servicing function, any action taken by
the Servicer which the Servicer reasonably determines to be necessary or
appropriate in order to protect the rights of the Owner (including property
preservation) with respect to any Mortgage Loan, and including Loss Mitigation
Activity per Fannie Mae’s then current compensation guidelines.
 
Section 6.04 Annual Statement as to Compliance.
 
The Servicer shall deliver to the Owner, on or before March 31 of each year,
beginning March 31, 2004, an Offi-cers’ Certificate stating that (i) a review of
the activi-ties of the Servicer during the preceding calendar year and of the
Servicer’s performance under this Agreement has been made under such offi-cer’s
supervision, and (ii) to the best of such officer’s knowledge, based on such
review, the Servicer has fulfilled all of its obligations under this Agreement
throughout such year, or, if there has been a default in the fulfillment of any
such obliga-tion, specifying each such default known to such Servicing Officer
and the nature and status thereof and the action being taken by the Servicer to
cure such default.
 
Section 6.05 Annual Independent Public Accountants’ Servicing Report.
 
On or before March 31 of each year, beginning March 31, 2004, the Servicer, at
its expense, shall cause a firm of indepen-dent public accountants that is a
member of the American Insti-tute of Certified Public Accountants to furnish a
statement to the Owner to the effect that such firm has examined certain
documents and records relating to the servicing of mortgage loans in the
Servicer’s portfolio. On the basis of this examination, the CPA firm will
disclose any exceptions or errors relating to the servicing of mortgage loans,
as required by paragraph four (4) of “The Uniform Single Audit Program for
Mortgage Bankers.”
 
Section 6.06 Owner’s Right to Examine Servicer Records.
 
The Owner shall have the right, at its expense, upon reasonable notice to the
Servicer, during business hours or at such other times as might be reasonable
under applicable circumstances and on the Servicer’s premises, to examine and
audit any and all of the books, records or other information of the Servicer
whether held by the Servicer or by another on behalf of the Servicer, which
relate to the performance or observance by the Servicer of the terms, covenants
or conditions of this Agreement, and to discuss such books, records or other
information with an officer or employee of the Servicer who is knowledgeable
about the matters contained therein, upon Owner’s reasonable request.
 
Section 6.07 Rate Adjustment.
 
As to each Adjustable Rate Mortgage Loan, the Servicer shall make periodic
Mortgage Interest Rate and Monthly Payment adjustments, as applicable, in strict
compliance with (i) the terms of the Mortgage and Mortgage Note, (ii) all
applicable law, and (iii) Customary Servicing Procedures. Servicer shall
establish procedures to monitor the Index in order to ensure that it uses the
appropriate value for the Index in determining an interest rate change. Servicer
shall execute all and deliver all appropriate notices required by (i) the terms
of the Mortgage and Mortgage note, (ii) all applicable law, and (iii) Customary
Servicing Procedures regarding such Mortgage Interest Rate adjustments and
Monthly Payment adjustments. Upon request by the Owner, Servicer shall deliver
to the Owner copies of such adjustment notification, and shall describe the
values and methods used to calculate and implement such adjustments. If Servicer
fails to make a timely and correct Mortgage Interest Rate adjustment or Monthly
Payment adjustment, Servicer shall deposit in the Custodial Account out of its
own funds any amounts necessary to satisfy any shortage in the Mortgagor’s
Monthly Payment for so long as such shortage continues. In the event the Index,
as specified in the related Mortgage Note, becomes unavailable for any reason,
Servicer shall select an alternative index, in accordance with the terms of the
Mortgage Note provide written notice to the Owner of such alternative index, and
such alternative index shall thereafter be the Index for such Mortgage Loan
unless otherwise directed by the Owner to select a specified index in accordance
with the terms of the Mortgage Loan. The Servicer shall use any alternative
index as specified by the Owner so long as such index is in accordance with the
terms of the Mortgage Note.


 
30

--------------------------------------------------------------------------------

 


Section 6.08 Maintenance of Licenses and Ratings.
 
The Servicer shall, at its own cost and expense, obtain and maintain in good
standing without impairment any and all permits, approvals, licenses and
registrations, and cause any of its employees to obtain any and all permits,
approvals, licenses and registrations, that are necessary for the performance of
the Servicing to be provided by the Servicer pursuant to the terms of this
Agreement.
 
Section 6.09 Quality Control. 
 
The Servicer shall perform quality control and internal audit procedures with
respect to the Servicing in accordance with Applicable Requirements. To the
extent such procedures include any Mortgage Loan serviced by Servicer hereunder,
the Servicer shall share with Owner its quality control, internal audit findings
and any third party reports with respect to Mortgage Loans serviced hereunder,
including the Servicer’s plans for corrective actions should any be required.
Where required, the Servicer shall take prompt corrective action with respect to
such findings, including those undisputed and final written findings that Owner
may identify through its own internal/third party audit reviews which may
involve third party contractors.
 
Section 6.10 Compliance and Performance Reviews. 
 
The Owner, its officers, employees and agents, including third-party attorneys
and accountants and auditors, and regulatory officials with regulatory authority
over the Owner may, from time to time, and at their sole cost and expense,
perform reviews, including, but not limited to, onsite visits to ensure that the
Servicer is conducting its activities and performing its obligations under this
Agreement in accordance with all Applicable Requirements, including, without
limitation, the Privacy Requirements. The Servicer shall provide, during normal
business hours and upon reasonable advance written notice from the Owner, access
to such documents, books, reports, policies and procedures, personnel and
systems and other support and assistance as the Owner may reasonably request for
the purpose of carrying out such reviews.
 
 


 
31

--------------------------------------------------------------------------------

 


Section 6.11 Access to Documents and Employees. 
 
The Servicer hereby agrees that it shall, at its sole cost and expense, make
available, or cause to be made available, to the Owner or any person designated
by the Owner, in a timely manner, all documents or materials in the possession
of the Servicer that the Owner is required to supply to any federal or state
regulatory body with respect to the matters contemplated by this Agreement. In
furtherance of the foregoing, the Servicer shall, at its sole cost and expense,
make available, or cause to be made available, during normal business hours and
upon reasonable advance written notice from the Owner, to the Owner or any
person designated by the Owner, resources, including, but not limited to, access
to employees, sufficient to respond adequately to any issue or concern raised by
such federal or state authorities.
 
Section 6.12 Notices. 
 
The Servicer shall give prompt written notice to the Owner of (a) any material
action, suit or proceeding instituted by or against the Servicer or any of its
subsidiaries related to Mortgage Loans in any federal or state court or before
any commission or other regulatory body (federal, state or local, domestic or
foreign), or any such proceeding to the Servicer’s knowledge threatened against
the Servicer or any of its subsidiaries related to Mortgage Loans in a writing
containing the details thereof, including any putative class action complaint
involving its servicing of mortgage loans; (b) the occurrence of any fact or
circumstance that would constitute an Event of Default hereunder following the
giving the notice or the expiration of any cure period or both; and (c) any
notice of facts or circumstances that reasonably could be anticipated to result
in a material adverse change in the Servicer’s ability to meet its obligations
under this Agreement.
 
Section 6.13 Contingency Plans. 
 
The Servicer represents and warrants that it has in place a contingency plan
that will enable it to (i) materially perform its servicing obligations within
48 hours in the event its primary location is rendered inoperative as a result
of a natural or other disaster or emergency, and once the Servicer relocates to
its backup site, it shall make arrangements to provide continued service as
stated in this Agreement. The Servicer covenants and agrees to (i) test such
contingency plan at least once annually and, upon request of Owner, provide the
results of such test to the Owner, and (ii) upon request of Owner, provide the
Owner with copies of its operating procedures in the event that such contingency
plan is put into effect. If Owner determines in its reasonable discretion, that
such contingency plan is inadequate, the Owner shall have the right to make
reasonable recommendations consistent with those required by its regulators, and
the Servicer shall take commercially reasonable efforts to implement such
recommendations.
 
ARTICLE VII
REPORTS TO BE PREPARED BY SERVICER
 
Section 7.01 Servicer Shall Provide Access and Information as Reasonably
Required.
 
The Servicer shall furnish to the Owner the reports specified on Exhibit J and,
upon written request, during the term of this Agreement, such periodic, special
or other reports or information, whether or not provided for herein, as shall be
necessary, reasonable or appropriate with respect to the purposes of this
Agreement. The Servicer may negotiate with the Owner for a reasonable fee for
providing such report or information, unless (i) the Servicer is required to
supply such report or information pursuant to any other section of this
Agreement, or (ii) the report or information has been requested in connection
with Internal Revenue Service requirements. The Servicer agrees to execute and
deliver all such instruments as the Owner, from time to time, may reasonably
request in order to effectuate the purposes and to carry out the terms of this
Agreement.
 
 


 
32

--------------------------------------------------------------------------------

 


Section 7.02 Financial Statements.
 
The Servicer understands that, in connection with marketing the Mortgage Loans
and/or the Servicing Rights, the Owner may make available to a prospective
purchaser of the Mortgage Loans a consolidated Statement of Operations of
Servicer for the most recently completed five fiscal years for which such a
statement is available as well as a Consolidated Statement of Condition at the
end of the last two fiscal years covered by such Consolidated Statement of
Operations. The Servicer, if it has not already done so, agrees to promptly
furnish to Owner copies of the statements specified above.
 
The Servicer also agrees to make available upon reasonable notice and during
normal business hours to any prospective Owner a knowledgeable financial or
accounting officer for the purposes of answering questions respecting recent
developments affecting the Servicer or the financial statements of the Servicer
and to permit upon reasonable notice and during normal business hours any
prospective purchaser to inspect the Servicer’s servicing facilities for the
purpose of satisfying such prospective purchaser that the Servicer has the
ability to service the Mortgage Loans in accordance with this Agreement.
 
ARTICLE VIII
THE SERVICER
 
Section 8.01 Indemnification; Third Party Claims.
 
The Servicer shall indemnify and hold harmless the Owner, its directors,
officers, agents, employees, and assignees (each, an “Owner Indemnified Party”)
from and against any costs, damages, expenses (including reasonable attorneys’
fees and costs, irrespective of whether or not incurred in connection with the
defense of any actual or threatened action, proceeding, or claim), fines,
forfeitures, injuries, liabilities or losses (“Losses”) suffered or sustained in
any way by any such Person, no matter how or when arising (including in
connection with any judgment, award, or settlement), in connection with or
relating to (i) a breach by Servicer of any of its representations and
warranties contained in Article III or (ii) a breach by Servicer of any of its
covenants and other obligations contained herein (including any failure to
service the Mortgage Loans in compliance with the terms hereof); provided,
however, that Servicer shall not indemnify Owner for any and all Losses for
which Owner is required to indemnify Servicer hereunder.
 
The Owner shall indemnify and hold the Servicer, its directors, officers,
agents, employees and assignees (each, a “Servicer Indemnified Party”) harmless
from and shall reimburse the Servicer for any Losses suffered or sustained in
any way by the Servicer, no matter how or when arising (including in connection
with any judgment, award, or settlement), in connection with or relating to
(directly or indirectly, in whole or in part):
 


 
33

--------------------------------------------------------------------------------

 


(i) a breach by the Owner of any of its representations, warranties and
covenants under this Agreement, included, without limitation, any
representation, warranty and/or covenant with respect to High Cost Loans or
Mortgage Loans subject to HOEPA;
 
(ii) any limitation on the liability of the Servicer pursuant to Section 8.02
hereof;
 
(iii) Servicer’s compliance with the instructions of Owner or Servicer taking
and initiating any legal actions with respect to any Mortgage Loans and
Mortgaged Properties on behalf of the Owner in the name of Servicer or an
affiliate thereof (in each case, unless such action or omission is taken with a
standard of care in contravention of any standard of care required under the
Agreement and such contravention is the proximate cause of the Loss);
 
(iv) any actions or omissions of any former servicer, owner, sub-servicer or
originator of a Mortgage Loan or Mortgaged Property (or acts or omissions of any
other person or entity) prior to the service transfer date, including without
limitation, any data integrity issue (and any related costs of correcting such
issues; provided, however, should Servicer have actual knowledge of any data
integrity error which is likely to materially affect the servicing of any
Mortgage Loan in any of the loan portfolios being serviced under this Agreement,
Servicer will take reasonable efforts to correct the error;
 
(v) for a period of one year after the applicable Effective Date, the
perpetuation by Servicer of the acts or omissions of prior servicers; unless
Servicer knew or reasonably should have known consistent with Customary
Servicing Procedures that such acts or omissions violate Applicable Requirements
or the requirements of Servicer under this Agreement;
 
(vi) any outstanding Servicing Advance or P&I Advance as to which Servicer is
not reimbursed in accordance with Article IV hereof;
 
(vii) Owner and/or any prior servicer’s failure to comply with Servicer’s
Transfer Instructions; or
 
(viii) the refusal of Owner or any trustee or custodian in possession of an
original Mortgage loan Document to provide Servicer the originals of any
Mortgage Loan Documents within a reasonable amount of time after a request for
such documents has been received in order to allow Servicer sufficient time to
process satisfaction, payoffs and releases.
 
Notwithstanding the foregoing, Owner shall not indemnify Servicer for any Losses
for which Servicer is required to indemnify Owner hereunder. The Owner or
Servicer required to indemnify under this Section 8.01 (the “Indemnitor”) shall
immediately (i) notify the Owner or Servicer Indemnified Party if a claim is
made by a third party with respect to this Agreement, any Mortgage Loan and/or
any REO Property, (ii) assume the defense of any such claim and pay all expenses
in connection therewith, including attorneys’ fees, and (iii) promptly pay,
discharge and satisfy any judgment, award, or decree that may be entered against
it or the Indemnified Party in respect of such claim. Nothing contained herein
shall prohibit the Owner Indemnified Party or Servicer Indemnified Party, at its
expense, from retaining its own counsel to assist in any such proceedings or to
observe such proceedings; provided that neither party shall be obligated to pay
or comply with any settlement to which it has not consented. All amounts
required to be paid or reimbursed by the Indemnitor hereunder shall be paid or
reimbursed as and when incurred by the Owner or Servicer Indemnified Party, upon
demand therefore by such Owner Indemnified Party or Servicer Indemnified Party.
 
 


 
34

--------------------------------------------------------------------------------

 


Section 8.02 Limitation on Liability
 
Neither the Servicer nor any of the officers, employees or agents of the
Servicer shall be under any liability to the Owner for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Agreement or in accordance with applicable law, or for errors in judgment made
in good faith; provided, however, that this provision shall not protect the
Servicer or any such person against any breach of warranties or representations
made herein, or failure to perform the Servicer’s obligations in compliance with
the provisions of this Agreement, or any liability which would otherwise be
imposed by reason of negligence or any breach of the terms and conditions of
this Agreement. The Servicer and any officer, employee or agent of the Servicer
may rely in good faith on any document of any kind prima facie properly executed
and submitted by the Owner respecting any matters arising hereunder. The
Servicer shall not be under any obligation to appear in, prosecute or defend any
legal action which is not incidental to its duties to service the Mortgage Loans
in accordance with this Agreement and which in its opinion may involve it in any
expenses or liability.
 
Section 8.03 Merger or Consolidation of the Servicer. 
 
The Servicer shall keep in full effect its existence, rights and franchises as a
corporation, and shall preserve its qualification to do business as a foreign
corpora-tion in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, or the
ability of the Servicer to perform its duties under this Agreement.
 
Any Person into which the Servicer may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Servicer shall be a party, or any Person succeeding to the business of the
Servicer hereunder, shall be the successor of the Servicer hereunder without the
execution or filing of any paper or any further act on the part of either of the
parties hereto, anything herein to the contrary notwithstanding; provided,
however, that the successor or sur-viving Person shall be an institution (i)
that is qualified to service mortgage loans on behalf of Fannie Mae or Freddie
Mac and (ii) that has a net worth of not less than $15,000,000.
 
 


 
35

--------------------------------------------------------------------------------

 


ARTICLE IX
DEFAULT
 
Section 9.01  Events of Default. 
 
Event of Default, whenever used herein, means any one or more of the following
events:
 
(i) any failure by either Party to remit to the other Party any payment required
to be made under the terms of this Agreement that continues unremedied for a
period of two days after the date upon which written notice of such failure,
requiring the same to be remedied, shall have been received by the defaulting
Party from the non-defaulting Party; or
 
(ii) any failure on the part of either Party duly to observe or perform in any
material respect any other of the covenants or agreements on the part of such
Party, or a breach of the representations and warranties of such Party in any
material respect, set forth in this Agreement that continues unremedied for a
period of 30 days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been received by the defaulting
Party from the non-defaulting Party; or
 
(iii)  a decree or order of a court or agency or super-visory authority having
jurisdiction for the appointment of a trustee in bankruptcy, conservator,
receiver or liquidator in any bankruptcy, reorganization, insolvency,
read-justment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against a Party and such decree or order shall have remained in
force undischarged or unstayed for a period of 60 days; or
 
(iv) with respect to Servicer only, the Servicer ceases to meet the
qualifications of a Fannie Mae/Freddie Mac servicer and such approvals are not
reinstated within thirty (30) days; or
 
(v) failure by a Party to maintain the material licenses to do business in any
jurisdiction where the Mortgaged Property is located, but only to the extent
such non-qualification materially and adversely affects such Party’s ability to
perform its obligations hereunder.
 
If an Event of Default shall occur, then so long as such Event of Default shall
not have been remedied, the non-defaulting Party may, by notice in writing to
the defaulting Party, in addition to whatever rights the non-defaulting Party
may have at law or equity to damages, including injunctive relief and specific
performance, terminate all the rights and obligations of the defaulting Party
under this Agreement; provided, however, if the defaulting Party is the Owner,
the effective date of termination shall be the earlier of ninety (90) days and
the effective date that a successor shall have assumed the Servicer’s
responsibilities and obligations hereunder in the manner provided in Section
11.01, but not less than thirty (30) days after notice of termination is
delivered to the Owner. Termination of this Agreement by the Servicer shall not
impair the Owner’s right, title and interest in and to the Mortgage Loans.
Further, if the defaulting party is the Owner, Owner shall be required to pay
all reasonable costs and expenses associated with the transfer of the servicing
function upon termination by Servicer. If the Event of Default involves the
Servicer, on or after the receipt by the Servicer of such written notice subject
to any effective date specified therein, but subject to any applicable right to
be reimbursed for undisputed outstanding Servicing Advances, P&I Advances,
Servicing Fees, and amounts otherwise due to Servicer under this Agreement, all
authority and power of the Servicer under this Agree-ment, whether with respect
to the Mortgage Loans or otherwise, shall pass to and be vested in the successor
appointed pursuant to Section 11.01, it being specifically understood and agreed
that an element of damages to the Owner in the event of termination and transfer
shall include the difference between the Servicing Compensation and the
negotiated fee for servicing charged by the successor servicer, which negotiated
fee with the successor servicer shall be reasonable and customary fee to secure
quality servicing of the portfolio in full compliance with this Agreement. Any
transfer of the servicing obligations pursuant to this paragraph shall not
release or otherwise reduce, waive, modify or diminish the liabilities of the
defaulting Party to the non-defaulting Party hereunder. Upon written request
from the Owner, the Servicer shall prepare, execute and deliver, any and all
documents and other instruments, place in such successor’s possession all
Mortgage Files, and do or accom-plish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, whether to
complete the transfer and endorsement or assignment of the Mortgage Loans and
related documents, or otherwise, at the sole expense of the defaulting Party;
provided, however, that the Servicer shall not have to pay the cost to complete
the transfer and endorsement or assignment of the Mortgage Loans if it does not
have record title thereto. The Servicer shall cooperate with the Owner and such
successor in effecting the termination of the Servicer’s responsi-bilities and
rights hereunder, including, without limitation, the transfer to such successor
for adminis-tration by it of all cash amounts (less any amounts due the Servicer
pursuant to the terms of this Agreement) which shall at the time be credited by
the Servicer to the Custodial Account or Escrow Account or thereafter received
with respect to the Mortgage Loans.
 
 


 
36

--------------------------------------------------------------------------------

 


ARTICLE X
TERMINATION; RECONSTITUTION
 
Section 10.01 ( Reserved )
 
Section 10.02 Termination Without Cause
 
(a) The Owner may, at its sole option, terminate with respect to some or all of
the Mortgage Loans, any rights the Servicer may have hereunder, without cause,
upon sixty (60) days prior written notice and the payment to the Servicer of the
purchase price paid by Servicer for the Servicing Rights with respect to each of
the affected Mortgage Loans.
 
It is understood and agreed that the foregoing termination fee, and the
“deboarding fee” included within the definition of Servicing Compensation, are
intended to cover all of Servicer’s costs and expenses associated with the
transfer of the servicing function upon termination pursuant to this Section
10.02(a) for the transfer responsibilities set forth on Exhibit I hereto,
including without limitation, the forwarding by Servicer to any successor
servicer, by overnight mail for the thirty (30) day period immediately following
the transfer and thereafter by respect to the Mortgage Loan or the Mortgaged
Property. The termination fee shall not cover the costs of (1) any MERS transfer
fee, necessitated by or payable in connection with the transfer of the servicing
function, or (2) retrieval and physical delivery of the Mortgage Loan Servicing
Files to the successor servicer by a vendor selected by the Owner. Such costs
shall be payable by the Owner. Notwithstanding anything contained herein to the
contrary, in the event that there are costs and expenses associated with such
transfer of the servicing function in addition to those costs and expenses
associated with the Servicer responsibilities set forth in Exhibit I and with
the Owner responsibilities set forth in this Section 10.02, the parties agree to
negotiate in good faith to allocate responsibility for such costs and expenses
in a fair and reasonable manner.
 


 
37

--------------------------------------------------------------------------------

 


Upon such termination, any right of the Servicer to the Servicing Compensation
with respect to the affected Mortgage Loans shall terminate on the Effective
Termination Date (as defined below), except as otherwise provided herein. Any
such notice of termination shall be in writing and delivered to the Servicer by
Owner as provided in Section 11.07 of this Agreement. Owner shall not adversely
select the Mortgage Loans with respect to which this Agreement is terminated
such that the costs and burdens of servicing pursuant to this Agreement are
materially increased.
 
Termination pursuant to this Section 10.02(a) shall be effective on the date on
which the Servicer transfers all responsibilities, rights, duties and
obligations under this Agreement to the successor appointed pursuant to Section
11.01 and sixty (60) days from the date of notice of termination (for purposes
of this Section 10.02(a) only, the “Effective Termination Date.”).
 
(b) Following twelve (12) months after the applicable Effective Date, Servicer
may terminate, at its sole option, the Agreement with respect to some or all of
the Mortgage Loans or REO Property, without cause. Such termination shall not
become effective until the earlier of: (i) one hundred twenty (120) days after
the date on which notice of termination is provided by the Servicer in writing
and delivered to the Owner by registered mail, or (ii) a successor shall have
assumed the Servicer’s responsibilities and obligations hereunder in the manner
provided in Section 11.01. In the event the Servicer terminates the Agreement
without cause with respect to some or all of the Mortgage Loans, the Owner shall
not be required to pay to the Servicer the applicable deboarding fee included
within the definition of Servicing Compensation and Servicer shall pay all its
costs and expenses of transfer; provided, however, that the Servicer shall be
entitled to reimbursement of the Servicing Advances in the same timeframe as if
Servicer had not terminated this Agreement.
 
(c) If Owner or its employees appear on or are members of any organization that
appears on any government list, including, but not limited to, the Control List
prepared by the Office of Foreign Assets Control (“OFAC”) of the Department of
the Treasury, then Servicer may take all measures authorized under applicable
law and may, by giving written notice thereof to Consultant, terminate this
Agreement upon the date specified in the notice, which date may be the date of
the notice.
 
Section 10.03 Removal of Mortgage Loans From Inclusion Under This Agreement
 
The Servicer and the Owner agree that with respect to some or all of the
Mortgage Loans, the Owner may effect either:
 


 
38

--------------------------------------------------------------------------------

 


(1) one or more Whole Loan Transfers;
 
(2) one or more Pass-Through Transfers;
 
provided, however, that no Mortgage Loan shall be reconstituted more than four
(4) times.
 
The Servicer and the Owner acknowledge and agree that the Servicer is not
obligated hereunder to act as servicer in any Reconstitution that is
inconsistent with the provisions of this Section 10.03 . The Owner is not
obligated hereunder to offer the Servicer the opportunity to act as servicer in
any Reconstitution; provided however that in the event the Owner does not offer
such opportunity to the Servicer the Owner will pay to the Servicer an amount
equal to the purchase price paid by the Servicer for the Servicing Rights with
respect to each of the affected Mortgage Loans.
 
The Servicer shall reasonably cooperate with the Owner in connection with any
Whole Loan Transfer or Pass-Through Transfer contemplated by the Owner pursuant
to this Section 10.03, provided, however, that under no circumstances and in no
event shall such cooperation include any act of the Servicer or any event
affecting the Servicer that would materially increase the Servicer’s liabilities
or obligations beyond those liabilities and obligations contained in this
Agreement (except as otherwise set forth in this Section 10.03).
 
In connection with any Reconstitution in which the Owner and the Servicer have
agreed that the Servicer shall act as the servicer in the Reconstitution, the
Owner shall deliver any agreement (the “Reconstitution Agreement”) or other
document related to the Whole Loan Transfer or Pass Through Transfer to the
Servicer at least 10 Business Days prior to such transfer; the Servicer’s
refusal to cooperate with Owner based on late delivery of such documents shall
result in no liability to the Servicer. Such Reconstitution Agreement may, in
the Owner’s discretion, contain contractual provisions not set forth in this
Agreement, including, but not limited to, (i) customary certificate payment
delays, (ii) servicer advance requirements for the advancing of delinquent
scheduled payments of principal and interest through liquidation (unless deemed
non-recoverable), (iii) servicer obligations to pay compensating interest for
prepayment interest shortfalls (to the extent of the monthly servicing fee
payable to the servicer), (iv) representations and warranties (dated as of the
Reconstitution Date) of the Servicer conforming in all material respects to the
representations and warranties in this Agreement, and (v) such provisions with
regard to servicing responsibilities, investor reporting, segregation and
deposit of principal and interest payments, custody of the Mortgage Loans, and
other provisions that conform to secondary market standards for mortgage-backed
securities backed by mortgage loans similar to the Mortgage Loans or as may be
required by one or more Rating Agencies. The Servicer shall promptly review such
Reconstitution Agreement and/or related documents, and provided that such
Reconstitution Agreement contains servicing provisions substantially similar to
those herein or otherwise acceptable to the Servicer in its sole discretion,
shall execute such Reconstitution Agreement and/or related documents. The
Servicer’s refusal to execute any Reconstitution Agreement or related documents
may be based on any provision that materially (a) increases the liability of the
Servicer and/or (b) affects Servicer’s profitability from that contemplated
herein. The Owner hereby agrees to reimburse the Servicer for reasonable
out-of-pocket expenses incurred by the Servicer that relate to reviewing and
commenting on the Reconstitution Agreement for such Whole Loan Transfer or
Pass-Through Transfer. Any cooperation from the Servicer in connection with any
Whole Loan Transfer or Pass-Through Transfer contemplated by this Section shall
include, upon request by the Owner, delivery of a legal opinion relating to the
Servicer substantially similar to that attached hereto as Exhibit L and the
furnishing of customary information for use in an offering document for such
Pass-Through Transfer, for Pass-Through Transfers of this type, relating to the
Servicer and its servicing practices and portfolio, which in form and substance
is reasonably acceptable to the Servicer (the “Servicer Information”). The
Servicer shall indemnify the Owner, each Affiliate of the Owner participating in
any such Reconstitution and each Person who controls the Owner or such
Affiliate, and their respective officers and directors, and hold each of them
harmless from and against any losses, damages, penalties, fines, forfeitures,
reasonable and necessary legal fees and related costs, judgments, and any other
costs, fees and expenses that each of them may sustain arising directly from
Servicer Information; provided, however, that any numerical information
regarding Servicer, including delinquency statistics, appearing in table format
or otherwise, is confirmed by an independent accounting firm selected by
Servicer at the Owner’s expense. The Owner shall indemnify the Servicer and each
Person who controls the Servicer or such Affiliate and hold each of them
harmless from and against any losses, damages, penalties, fines, forfeitures,
reasonable and necessary legal fees and related costs, judgments, and any other
costs, fees and expenses that each of them may sustain in any way related to any
Reconstitution other than any losses, damages, penalties, fines, forfeitures,
reasonable and necessary legal fees and related costs, judgments, and any other
costs, fees and expenses that each of them may sustain as a result of the
Servicer Information.
 


 
39

--------------------------------------------------------------------------------

 


If requested by the Owner in connection with any Reconstitution, the Servicer
and the Owner shall execute a letter agreement setting forth the indemnification
obligations set forth in this Section 10.03. In the event that the Servicer is
not the master servicer, servicer or sub-servicer with respect to a
Reconstitution, any and all reasonable costs, fees and expenses incurred by
Servicer in connection with the foregoing shall be reimbursed by Owner after
receipt of an invoice therefor. Any execution of a subservicing agreement or
pooling and servicing agreement by the Servicer shall be conditioned on the
Servicer receiving servicing compensation that is reasonably acceptable to
Servicer based on providing reasonably equivalent economic value to the total
Servicing Compensation under this Agreement. Notwithstanding any provision to
the contrary in this Agreement, in the event that the Servicer is the master
servicer, servicer or sub-servicer with respect to a Reconstitution, the Owner
agrees that in such Reconstitution any servicing performance termination
triggers shall be approved by the Servicer in its reasonable discretion;
provided, that in the event that the Servicer does not approve any servicing
performance termination triggers, the Owner shall, with respect to the
Reconstitution, have the right to terminate the Servicer hereunder (a “Servicing
Performance Trigger Termination”) and designate a successor servicer to act as
master servicer, servicer or sub-servicer upon payment to the Servicer of the
purchase price paid by the Servicer for the Servicing Rights with respect to
each of the affected Mortgage Loans .
 
All Mortgage Loans not sold or transferred pursuant to a Whole Loan Transfer or
Pass-Through Transfer shall be subject to this Agreement and shall continue to
be serviced in accordance with the terms of this Agreement and with respect
thereto this Agreement shall remain in full force and effect.
 
 


 
40

--------------------------------------------------------------------------------

 


ARTICLE XI
MISCELLANEOUS PROVISIONS
 
Section 11.01 Successor to the Servicer.
 
Prior to termination of the Servicer’s responsibilities and duties under this
Agreement pursuant to Section 8.03, 9.01, or 10.02, the Owner shall (i) succeed
to and assume all of the Servicer’s responsibilities, rights, duties and
obligations under this Agreement, or (ii) appoint a successor which shall
succeed to all rights and assume all of the responsi-bilities, duties and
liabil-ities of the Servicer under this Agreement prior to the termina-tion of
Servicer’s responsibilities, duties and liabilities under this Agreement. In
connection with such appointment and assumption, the Owner may make such
arrange-ments for the compensation of such successor out of payments on
Mort-gage Loans as it and such successor shall agree. The Servicer shall
discharge its duties and responsibilities during the period from the date it
acquires knowledge of such termination until the effective date thereof with the
same degree of dili-gence and prudence that it is obligated to exercise under
this Agreement.
 
Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Servicer and to the Owner an instrument accepting such
appointment, whereupon such successor shall become fully vested with all the
rights, powers, duties, responsibilities, obligations and liabil-ities of the
Servicer, with like effect as if originally named as a party to this Agreement.
No termination of the Servicer or this Agreement shall affect any claims that
the Owner may have against the Servicer or that Servicer may have against Owner
arising prior to any such termina-tion or resignation.
 
The Servicer shall timely deliver to its successor the funds in the Custodial
Account and the Escrow Account (less any amounts to which the Servicer is
entitled pursuant to the terms of this Agreement) and all Mortgage Loan
Servicing Files and related documents and statements held by it hereunder and
the Servicer shall account for all funds. The Servicer shall execute and deliver
such instruments and do such other things all as may reasonably be required to
more fully and definitely vest and confirm in the successor all such rights,
powers, duties, respon-sibilities, obligations and liabilities of the Servicer,
including without limitation, the requirements set forth in Exhibit I hereto.
Servicer and Owner shall be liable for the costs and expenses associated with
the transfer of the servicing function as set forth throughout this Agreement.
 
Upon a successor’s acceptance of appointment as such, the Servicer shall notify
by mail the Owner of such appointment.
 
Section 11.02 No Waiver. 
 
No delay or omission by either party in exercising any right or remedy hereunder
shall operate as a waiver or estoppel thereof or of any other right or remedy,
and no single or partial exercise thereof shall preclude any other or further
exercise thereof or the exercise of any other right or remedy. The failure at
any time or times hereafter to require strict performance by either party of any
of the provisions, terms and conditions contained in this Agreement, or any
other agreement, document or instrument now or hereafter executed by the
parties, shall not waive, affect, or diminish any right of the other party
hereafter to demand strict compliance or performance therewith and with respect
to any provisions, terms and conditions contained in such agreements, documents
and instruments at any other time, and waiver of any default shall not waive or
affect any other default, whether prior or subsequent thereto, and whether of
the same or a different type. None of the warranties, conditions, provisions,
and terms contained in this Agreement or any other agreement, document or
instrument now or hereafter executed by the parties shall be deemed to have been
waived by any act or knowledge of a party, its agents, officers or employees,
unless the other party is so advised by written instrument signed by an elected
officer of said party and is directed to the other party specifying each waiver.
 
 


 
41

--------------------------------------------------------------------------------

 


Section 11.03 Amendment.
 
This Agreement may be amended only by written agreement signed by the Servicer
and Owner hereunder.
 
Section 11.04 No Solicitations. 
 
Servicer agrees that it will not take any action or permit or cause any action
to be taken by Servicer, any of its agents or affiliates, or by any independent
contractors on Servicer’s behalf, personally, by telephone, the internet, mail,
or otherwise, to solicit any Mortgagor either to refinance such Mortgagor’s
Mortgage Loan, in whole or in part, or for any other product or service without
the prior written consent of the Owner. It is understood and agreed that all
rights and benefits relating to the solicitation of any Mortgagor to refinance
such Mortgagor’s Mortgage Loan and the attendant rights, title and interest in
and to the list of such Mortgagor and data relating to such Mortgagor’s Mortgage
Loans shall be retained by Owner pursuant hereto and Servicer shall take no
action to undermine these rights and benefits. Notwithstanding the foregoing, it
is understood and agreed that promotions undertaken by or on behalf of the
Servicer or any affiliate of the Servicer which are directed to the general
public at large, or segments thereof, provided that no segment shall consist
primarily of the Mortgage Loans, including, without limitation, mass mailing,
newspaper, radio and television advertisements, website ads, monthly account
statements or “VRU” recorded communications or from serving the refinancing
needs of a Mortgagor who, without solicitation, contacts the Servicer in
connection with the refinance of such Mortgage or Mortgage Loan shall not
constitute solicitation under this section. Servicer shall use its best efforts
to prevent the sale of the name of any Mortgagor to any person.
 
Section 11.05 Duration of Agreement. 
 
This Agreement shall continue in existence and effect until terminated as herein
provided.
 
Section 11.06 Governing Law. 
 
This Agreement shall be construed in accordance with the laws of the
Commonwealth of Pennsylvania, except to the extent preempted by Federal law but
without regard to principles of conflicts of laws, and the obligations, rights
and remedies of the parties hereunder shall be determined in accordance with
such laws.
 
 


 
42

--------------------------------------------------------------------------------

 


Section 11.07 Notices. 
 
Any communications provided for or permitted hereunder shall be in writing and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given if (a) personally delivered, (b) mailed by registered mail, postage
prepaid, return receipt requested, and received by the addressee, (c) sent by
express courier delivery service and received by the addressee, or (d)
transmitted by telex, telecopy or telegraph and confirmed by a writing delivered
by means of (a), (b) or (c), to: (i) in the case of the Servicer, 100 Witmer
Road, Horsham, PA 19044, ATTN: Executive Vice President of National Loan
Administration or such other address as may hereafter be fur-nished to the Owner
in writing by the Servicer, with a copy to the Servicer General Counsel at the
same address and (ii) in the case of the Owner, One Belvedere Place, #310, Mill
Valley, California, 94941.
 
Section 11.08 Severability of Provisions.
 
If any one or more of the covenants, agreements, provi-sions or terms of this
Agreement shall be held invalid for any reason whatso-ever, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.
Any part, provision, representation or warranty of this Agreement which is
prohibited or unenforceable or is held to be void or unenforceable in any
jurisdiction shall be ineffective, as to such jurisdiction, to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
Section 11.09 No Partnership. 
 
Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto and the services of the Servicer
shall be rendered as an independent contractor and not as agent for the Owner.
 
Section 11.10 Counterparts.
 
This Agreement may be executed in any number of coun-ter-parts and by different
parties hereto on separate counter-parts, each of which shall be deemed to be an
original. Such counterparts shall constitute one and the same agreement.
 
Section 11.11 Successors and Assigns.
 
The Servicer may not assign this Agreement or delegate a material portion of its
duties hereunder (except to any affiliate or subsidiary of the Servicer) to any
transferee servicer without the written consent of Owner, which consent shall
not be unreasonably withheld or delayed. Any transferee servicer (including any
affiliate or subsidiary of the Servicer) must meet the eligibility requirements
for a successor servicer pursuant to Section 8.03 hereof. This Agreement shall
inure to the benefit of and be binding upon the Servicer and the Owner and their
respective successors and assigns.
 
 


 
43

--------------------------------------------------------------------------------

 


Section 11.12 Time of Payment.
 
Unless otherwise specifically set forth in this Agreement, any amount due to
Owner or Servicer under this Agreement will be due and payable thirty (30) days
following receipt by the paying Party of the invoice from the other Party. All
amounts will be payable by wire transfer, in accordance with payment
instructions provided from time to time.
 
Any amount not paid when due as set forth in this Agreement will bear interest
until paid at a rate of interest equal to the prime rate established from time
to time by The Wall Street Journal, “Money Rates.” If any portion of an amount
due to a Party under this Agreement is subject to a bona fide dispute between
the Parties, the other Party will pay to that Party on the date such amount is
due all amounts not disputed in good faith.
 
Section 11.13 General Interpretive Principles.
 
For purposes of this Agreement, except as otherwise expressly pro-vided or
unless the context otherwise requires:
 
(a) the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;
 
(b) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;
 
(c) references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”,
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs, Clauses and other subdivisions of
this Agreement;
 
(d) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs, Clauses, and
other subdivisions;
 
(e) the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and
 
(f) the term “include” or “including” shall mean without limitation by reason of
enumeration.
 
Section 11.14 Entire Agreement.
 
Each of the Servicer and the Owner acknowledge that no representations,
agreements or promises were made to it by the other party or any of its
employees other than those representations, agreements or promises specifically
contained herein. This Agreement between the Servicer and the Owner set forth
the entire understanding between the parties hereto with respect to the matters
set forth herein and shall be binding upon all successors of both parties.
 
 


 
44

--------------------------------------------------------------------------------

 


Section 11.15 Force Majeure.
 
The Servicer and the Owner shall be excused for the period of any delay in the
performance of any obligations under this Agreement when prevented from
performing such obligations by cause or causes beyond their reasonable control,
including, without limitation, civil commotion, war invasions, rebellion,
hostilities, military or usurped power, sabotage, pestilence, riots fire or
other casualty or acts of God.
 
[SIGNATURES CONTAINED ON THE FOLLOWING PAGE]
 


 
45

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Servicer and the Owner have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
day and year first above written.
 


GMAC MORTGAGE CORPORATION,
Servicer


By: __________________________________
Name:________________________________
Title:_________________________________


RWT HOLDINGS, INC.,
Owner


By: __________________________________
Name:________________________________
Title:_________________________________




 
46

--------------------------------------------------------------------------------

 




COMMONWEALTH OF                
)
 
) SS.
COUNTY OF                
)



On the ______ day of ___________ before me, a Notary Public in and for said
State, personally appeared ________________________ known to me to be
______________________ of GMAC Mortgage Corporation, that executed the within
instrument and also known to me to be the person who executed it on behalf of
said association, and acknowledged to me that such association executed the
within instrument.


IN WITNESS WHEREOF, I have hereunto set my hand affixed my official seal the day
and year in this certificate first above written.


                
Notary Public


My Commission expires                

  

STATE OF                
)
   
) SS.
 
COUNTY OF                
)
 

 
On the ______ day of ___________ before me, a Notary Public in and for said
State, personally appeared ________________________ known to me to be a
______________________ of RWT Holdings, Inc., that executed the within
instrument and also known to me to be the person who executed it on behalf of
RWT Holdings, Inc., and acknowledged to me that RWT Holdings, Inc. executed the
within instrument.


IN WITNESS WHEREOF, I have hereunto set my hand affixed my official seal the day
and year in this certificate first above written.


                
Notary Public


My Commission expires                





 
47

--------------------------------------------------------------------------------

 
 
Exhibit 10.6


EXHIBIT A


ELIGIBILITY CRITERIA FOR RESIDENTIAL MORTGAGE LOANS






 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.6


EXHIBIT B


[RESERVED]


 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.6


EXHIBIT C


MORTGAGE FILE AND MORTGAGE LOAN SERVICING FILE CONTENTS




 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.6


EXHIBIT D


TRANSFER INSTRUCTIONS




 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.6


EXHIBIT E


FORM OF LIMITED CORPORATE RESOLUTION




RESOLUTION OF THE BOARD OF DIRECTORS OF RWT HOLDINGS, INC.


APPOINTMENT OF CERTAIN OFFICERS


FOR PURPOSES OF EXECUTING CERTAIN DOCUMENTS




WHEREAS, RWT Holdings, Inc. (the “Company”) desires to execute documents
necessary to perfect the release of mortgage loans and the initiation of
foreclosure actions (the “Releases” and “Foreclosures”) regarding certain
Mortgage Loans serviced by GMAC Mortgage Corporation on behalf of RWT Holdings,
Inc., and that these Releases and Foreclosures may be best and most efficiently
accomplished by the appointment of certain officers of the Company with special
power to execute the individual documents to be recorded on behalf of the
Company.


NOW, THEREFORE, BE IT RESOLVED, that the persons named on Exhibit A attached
hereto be, and each of them hereby are appointed as officers of the Company to
be effective as of the first day of _________, 2003 and terminating upon GMAC
Mortgage Corporation’s receipt of the last recorded assignment, as indicated
below with full power to execute on behalf of the Company, by actual or
facsimile signature, all documents in connection with the Releases and
Foreclosures; and


FURTHER RESOLVED, that the Board is informed and aware that the persons named on
Exhibit A attached hereto are employees of GMAC Mortgage Corporation, and that
they may from time to time be named as officers by other corporations for
purposes similar to that set forth in these resolutions; and


FURTHER RESOLVED, that the foregoing appointments and grants of power and
authority are revocable upon completion of the project related to the Releases
and Foreclosures; and the authority of the persons so appointed is specifically
and strictly limited to the execution of the specific documents referred to
above for the purposes herein authorized; and


FURTHER RESOLVED, that the foregoing appointments and grants of power and
authority shall not be deemed to (i) entitle any of the persons so appointed to
receive any compensation or other benefits from the Company or any of its
affiliates or (ii) create any employer-employee relationship between the Company
or any of its affiliates any such persons; and


FURTHER RESOLVED, that the Secretary and each Assistant Secretary (other than
any Assistant Secretary appointed by these resolutions) of the Company are
hereby authorized and directed from time to time to certify copies of these
resolutions, the incumbency of the officers appointed pursuant to these
resolutions, and the actual facsimile signatures of said officers.


 
 

--------------------------------------------------------------------------------

 


CERTIFICATE OF RESOLUTION


I, THE UNDERSIGNED, Secretary of RWT Holdings, Inc., a ____________, having its
principal place of business at One Belvedere Place, #300, Mill Valley,
California, 94941, hereby certify that the attached is a true copy of a certain
resolution duly adopted by the Board of Directors of RWT Holdings, Inc. in
accordance with its Bylaws at, and recorded in the minutes of, a meeting of the
Board duly held on ___________, 2003 as taken from the minutes of the meeting
and compared by me with the original of the resolution recorded in the minutes.
I further certify that the resolution is in full force and effect and has not
been revoked.


IN WITNESS WHEREOF, I set my hand and caused the seal of _____________ to be
affixed hereto on this _____ day of ____________________, 2003.
 
                
Name, title




Subscribed and sworn to before me this ____ day of ____________, 2003


                
Notary Public


My Commission expires                





 
2

--------------------------------------------------------------------------------

 


Exhibit A

   
Name
Title to Which Appointed
   
Kenneth R. Perkins
Vice President
Wesley B. Howland
Vice President
Susan Meier
Vice President
Lionel Antunes
Vice President
Daniel Katella
Vice President
Kathy Fitzgerald
Vice President
Liz Yeranosian
Vice President
Dianna Sandoval
Vice President
Joyce Petty
Vice President
Rosalie Solano
Vice President
Linda Walton
Vice President
Laura Siess
Vice President
Christine Foresmann
Assistant Vice President
Debi Pond
Assistant Vice President
Hilari Spring
Assistant Vice President
Margie Kwaitanowski
Assistant Vice President
Sheryl McNally
Assistant Vice President
Jody Henson
Assistant Vice President
Ryan Carnes
Assistant Vice President
Roberta Pettengill
Assistant Vice President
Vickie Ingamells
Assistant Vice President
Kim Farrell
Assistant Secretary
Lynne Malara
Assistant Secretary
Jenny Brouwer
Assistant Secretary




 
3

--------------------------------------------------------------------------------

 
 
Exhibit 10.6


EXHIBIT F


CUSTODIAL ACCOUNT LETTER AGREEMENT



To:
_____________________________________
 
_____________________________________
 
_____________________________________
 
(the “Depository”)

 
As “Servicer” under the Loan Servicing Agreement, dated as of _____________,
______________ (the “Agree-ment”), we hereby authorize and request you to
establish an account, as a Custodi-al Account pursuant to Section 4.04 of the
Agreement, to be designated as “GMAC Mortgage Corporation, in trust for the
Owner -______________ Mortgage Loans - Group No. ______ and various Mortgagors.”
All deposits in the account shall be subject to withdrawal there from by order
signed by the Servicer. This letter is submitted to you in duplicate. Please
execute and return one original to us.



             
GMAC Mortgage Corporation

               

               

              By                            

 
The undersigned, as “Depository”, hereby certifies that the above described
account has been established under Account Number ___________________, at the
office of the Depository indi-cated above, and agrees to honor withdrawals on
such account as provided above. The amount deposited at any time in the account
will be insured by the Federal Deposit Insurance Corpora-tion to the extent
available under applicable law.



             
GMAC Mortgage Corporation

               

               

              By                            

 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT G


ESCROW ACCOUNT LETTER AGREEMENT




To:
_____________________________________
 
_____________________________________
 
_____________________________________
 
(the “Depository”)





As “Servicer” under the Loan Servicing Agreement, dated as of _____________,
__________ Mortgage Loans (the “Agree-ment”), we hereby authorize and request
you to certify that an account exists titled “GMAC Mortgage Corporation, in
trust for the Owner as indicated on GMAC Mortgage Corporation’s records and
various mortgagors.” All deposits in the account shall be subject to withdrawal
there from by order signed by the Servicer. This letter is submitted to you in
duplicate. Please execute and return one original to us.



             
GMAC Mortgage Corporation

               

               

              By                            

 
The undersigned, as “Depository”, hereby certifies that the above described
account has been established under Account Number ___________________, at the
office of the Depository indi-cated above, and agrees to honor withdrawals on
such account as provided above. The amount deposited at any time in the account
will be insured by the Federal Deposit Insurance Corpora-tion to the extent
available under applicable law.



             
GMAC Mortgage Corporation

               

               

              By                            

 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT H


FORM OF MONTHLY REMITTANCE STATEMENT



 
 

--------------------------------------------------------------------------------

 


EXHIBIT I


SERVICER’S RESPONSIBILITIES UPON TRANSFER OF SERVICING

  

With respect to a transfer of servicing responsibilities to a successor
servicer, the obligations of the Servicer under Section 11.01 shall consist of
the following:
 

 
·
furnishing to the successor electronic records in an industry standard format
reasonably acceptable to the successor reflecting the status of payments,
balances and other pertinent information with respect to the Mortgage Loans as
of such date mutually agreed upon by Owner and Servicer, including, but not
limited to: (i) master file; (ii) escrow file; (iii) payee file, which includes
comprehensive tax and insurance information identifying payee, payee address,
next payment due date, next amount payable and policy number/parcel number; (iv)
automatic payment draft file, which includes loan identifying information; (v)
Adjustable Rate Mortgage Loan master file; (vi) Adjustable Rate Mortgage Loan
history; and (vii) any other information reasonably requested by Owner to be
furnished to the successor. 

     

 
·
delivering written notice to: (1) all hazard, flood and earthquake insurance
companies and/or their agents, all taxing authorities, flood determination
companies and tax servicers and/or their agents, of the transfer of servicing,
and (2) any and all mortgage insurance companies providing any Primary Mortgage
Insurance Policy of the change in insured’s name on each such policy to Owner’s
name in care of the successor.

 

With respect to Mortgage Loans secured by Mortgaged Properties located in
Federal Emergency Management Agency designated flood areas, as of the date of
transfer flood insurance policies will be in full force and effect in the
amounts required by Owner under Applicable Requirements.


As of the date of transfer all Mortgaged Properties will be insured against fire
and have extended coverage insurance in the amounts required by Fannie Mae all
insurance premiums on such insurance policies will have been paid in a timely
manner. Servicer will notify Owner of any fire losses on the Mortgaged
Properties where Servicer’s estimate of loss is materially greater than the net
recovery from the fire insurance carrier and fire losses on the Mortgaged
Properties as to which there is a pending coinsurance claim.

     

 
·
transferring all tax service contracts to the successor and providing the
successor with an electronic file identifying (i) tax type, payment frequency,
payee code, tax amount last paid, next due date, parcel number, and (ii) each
such tax contract, if any, by contract number subject to Owner’s payment
obligations under Section 2.04 hereof.

     

 
·
delivering the “Goodbye Letter” in accordance with applicable law to each
related Mortgagor.



 


 
1

--------------------------------------------------------------------------------

 



 
·
providing the successor with (a) copies of all assumption agreements generated
by or on behalf of the Owner within the sixty (60) days preceding such Servicing
Transfer Date and (b) a list of all assumptions in process.

 

 
·
furnishing electronic copies of all accounting reports relating to the Mortgage
Loan as of the related Servicing Transfer Date including, but not limited to, a
trial balance and reports of collections, delinquencies, prepayments in full,
curtailments, escrow payments, escrow balances, partial payments, partial
payment balances and other like information with respect to each Mortgage Loan.

 



 
2

--------------------------------------------------------------------------------

 


EXHIBIT J


LIST OF REPORTS





 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.6


EXHIBIT K


FORM OF CUSTODIAL AGREEMENT





 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.6


EXHIBIT L


RECONSTITUTION FORM OPINION

 
[Date]
 
To the Addresses identified on Schedule A attached hereto
 
Re: 
 
Ladies and Gentlemen:
 
I am associate counsel of GMAC Mortgage Corporation, a Pennsylvania corporation
(the “Company”), and have represented the Company in connection with the
preparation, execution and delivery of the following documents:
 
In this connection, I have examined, or caused to be examined, originals, or
copies certified to my satisfaction, of the [________________] (collectively,
the “Agreements”), and such other documents, certificates and instruments which
I have deemed necessary or appropriate in connection with this opinion. As to
matters of fact, I have examined and relied upon representations, warranties and
covenants of parties to the above documents contained therein and, where I have
deemed appropriate, representations or certifications of officers of parties to
the Agreements or public officials. In rendering this opinion letter, I have
assumed (i) the authenticity of all documents submitted to me as originals, the
genuineness of all signatures, the legal capacity of natural persons and the
conformity to the originals of all documents submitted to me as copies,
(ii) with respect to parties other than the Company, the due authorization,
execution and delivery of such documents, and the necessary entity power with
respect thereto, and the enforceability of such documents, (iii) the conformity
of the Mortgage Loans and the documents set forth in Section [__________] of the
Pooling and Servicing Agreement to the requirements of the Agreements and
(iv) that there is not and will not be any other agreement that modifies or
supplements the agreements expressed in the Agreements.
 
In rendering this opinion letter, I do not express any opinion concerning any
law other than the law of the Commonwealth of Pennsylvania and the federal law
of the United States, and I do not express any opinion concerning the
application of the “doing business” laws. To the extent that any of the matters
upon which I am opining herein are governed by laws (“Other Laws”) other than
the laws identified in the preceding sentence, I have assumed with your
permission and without independent verification or investigation as to the
reasonableness of such assumption, that such Other Laws and judicial
interpretation thereof do not vary in any respect material to this opinion from
the corresponding laws of the Commonwealth of Pennsylvania and judicial
interpretations thereof. I do not express any opinion on any issue not expressly
addressed below.
 
My opinions set forth below are subject to the qualification that enforceability
of each of the respective obligations of the parties under the Agreements is
subject to (i) general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law, (ii) the
availability of equitable remedies, (iii) bankruptcy, insolvency, liquidation,
receivership, moratorium, reorganization or other similar laws affecting the
rights of creditors, (iv) implied or express covenants of good faith, and
(v) limitations of public policy under applicable securities laws as to rights
of indemnity and contribution thereunder. My opinions are subject to the further
qualification that enforceability of each of the parties’ respective obligations
under the Agreements is subject to the effect of certain laws, regulations and
judicial or other decisions upon the availability and enforceability of the
remedies of specific performance and self help. Capitalized terms used herein,
but not defined herein, shall have the meanings assigned to them in the
Agreements.
 


 
1

--------------------------------------------------------------------------------

 


Based upon the foregoing, but subject to the assumptions, exceptions,
qualifications and limitations herein expressed, I am of the opinion that:
 
1.  1.The Company is duly incorporated and validly existing as a corporation in
good standing under the laws of the Commonwealth of Pennsylvania and has the
requisite power to own its properties, to conduct its business as presently
conducted by it and to enter into and perform its obligations under the
respective Agreements to which it is a party.
 
2. Each of the Agreements to which it is a party has been duly authorized,
executed and delivered by the Company, and, assuming the authorization,
execution and delivery by the other parties thereto (other than the Company), is
the legal, valid and binding agreement of the Company, enforceable against it in
accordance with its terms.
 
The opinions set forth herein are intended solely for the benefit of the
addressees hereof in connection with the transactions contemplated herein and
shall not be relied upon by any other person or for any other purpose without my
prior written consent. Except for reproductions for inclusion in transcripts of
the documentation relating to the transactions contemplated herein, this opinion
may not be copied or otherwise reproduced or quoted from, in whole or in part,
without my prior written consent.
 
Very truly yours,


 
By:                    
Name:                    
Title:   Corporate Counsel,
GMAC Mortgage Corporation



 
2

--------------------------------------------------------------------------------

 


EXECUTION

 
REGULATION AB COMPLIANCE ADDENDUM


Dated as of January 1, 2006


between


GMAC MORTGAGE, LLC (successor in interest to GMAC MORTGAGE CORPORATION)


and


RWT HOLDINGS, INC.
to the


LOAN
SERVICING AGREEMENT,
Dated as of February 1, 2004






 
 

--------------------------------------------------------------------------------

 


REGULATION AB COMPLIANCE ADDENDUM (the “Reg AB Addendum”), dated as of January
1, 2006, by and between RWT Holdings, Inc. (the “Owner”) and GMAC Mortgage, LLC,
a Delaware limited liability company, successor in interest to GMAC Mortgage
Corporation, (the “Servicer”), to that certain Loan Servicing Agreement, dated
as of February 1, 2004, by and between the Owner and GMAC Mortgage Corporation
(the “Existing Agreement”). The Servicer agrees to be bound by the Existing
Agreement as if it was a party thereto on the date the same was executed. The
Owner accepts the conversion of the Servicer from a Pennsylvania corporation to
a Delaware limited liability company.


WITNESSETH


WHEREAS, the Owner and the Servicer have agreed to, subject to the terms and
conditions of this Reg AB Addendum, adopt an addendum to the Existing Agreement
to reflect the intention of the parties to comply with Regulation AB. The
Existing Agreement shall be referred to herein as “the Agreement”.


NOW, THEREFORE, in consideration of the mutual promises and mutual obligations
set forth here, the Owner and the Servicer hereby agree as follows:


ARTICLE I
DEFINED TERMS


Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Existing Agreement. The Existing Agreement is hereby
amended by adding the following definitions in their proper alphabetical order:


Commission: The United States Securities and Exchange Commission.


Servicer Information: As defined in Section 2.07(a).


Depositor: The depositor, as such term is defined in Regulation AB, with respect
to any Securitization Transaction.


Exchange Act: The Securities Exchange Act of 1934, as amended.


Master Servicer: With respect to a Securitization Transaction, the “master
servicer”, if any, identified by the Owner and identified in related transaction
documents.


Reconstitution: Any Securitization Transaction or Whole Loan Transfer.


Reconstitution Agreement: An agreement or agreements entered into by the
Servicer and the Owner and/or certain third parties in connection with a
Reconstitution with respect to any or all of the Mortgage Loans serviced under
the Agreement.


Regulation AB: Subpart 229.1100 - Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.


 
2 of 14

--------------------------------------------------------------------------------

 




Securities Act: The Securities Act of 1933, as amended.


Securitization Transaction: Any transaction involving either (1) a sale or other
transfer of some or all of the Mortgage Loans directly or indirectly to an
issuing entity in connection with an issuance of publicly offered or privately
placed, rated or unrated mortgage-backed securities or (2) an issuance of
publicly offered or privately placed, rated or unrated securities, the payments
on which are determined primarily by reference to one or more portfolios of
residential mortgage loans consisting, in whole or in part, of some or all of
the Mortgage Loans.


Servicer: As defined in Section 2.03(c).


Servicing Criteria: The “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.
 
Subcontractor: Any vendor, subcontractor or other Person that is not responsible
for the overall servicing (as “servicing” is commonly understood by participants
in the mortgage-backed securities market) of Mortgage Loans but performs one or
more discrete functions identified in Item 1122(d) of Regulation AB with respect
to Mortgage Loans under the direction or authority of the Servicer or a
Subservicer.


Subservicer: Any Person that services Mortgage Loans on behalf of the Servicer
or any Subservicer and is responsible for the performance (whether directly or
through Subservicers or Subcontractors) of a substantial portion of the material
servicing functions required to be performed by the Servicer under the Agreement
or any Reconstitution Agreement that are identified in Item 1122(d) of
Regulation AB.


Whole Loan Transfer: Any sale or transfer of some or all of the Mortgage Loans,
other than a Securitization Transaction.


ARTICLE II
COMPLIANCE WITH REGULATION AB


Section 2.01. Intent of the Parties; Reasonableness.


The Owner and the Servicer acknowledge and agree that the purpose of Article II
of this Addendum is to facilitate compliance by the Owner and any Depositor with
the provisions of Regulation AB and related rules and regulations of the
Commission.


Neither the Owner nor any Depositor shall exercise its right to request delivery
of information or other performance under these provisions other than in good
faith, or for purposes other than compliance with the Securities Act, the
Exchange Act and the rules and regulations of the Commission thereunder (or the
provision in a private offering of disclosure comparable to that required under
the Securities Act). The Servicer acknowledges that interpretations of the
requirements of Regulation AB may change over time, whether due to interpretive
guidance provided by the Commission or its staff, consensus among participants
in the asset-backed securities markets, advice of counsel, or otherwise, and
agrees to comply with requests made by the Owner, any Master Servicer or any
Depositor in good faith for delivery of information under these provisions on
the basis of evolving interpretations of Regulation AB. In connection with any
Securitization Transaction, the Servicer shall cooperate fully with the Owner
and any Master Servicer to deliver to the Owner (including any of its assignees
or designees), any Master Servicer and any Depositor, any and all statements,
reports, certifications, records and any other information necessary in the good
faith determination of the Owner, any Master Servicer or any Depositor to permit
the Owner, such Master Servicer or such Depositor to comply with the provisions
of Regulation AB, together with such disclosures relating to the Servicer or any
Subservicer and the Mortgage Loans, or the servicing of the Mortgage Loans,
reasonably believed by the Owner or any Depositor to be necessary in order to
effect such compliance.


 
3 of 14

--------------------------------------------------------------------------------

 




The Owner (including any of its assignees or designees) shall cooperate with the
Servicer by providing timely notice of requests for information under these
provisions and by reasonably limiting such requests to information required, in
the Owner’s reasonable judgment, to comply with Regulation AB.


The Owner and the Servicer agree that the provisions set forth in Article II
shall only apply to Securitization Transactions that close on or after January
1, 2006. However, delivery by the Servicer of an Attestation under Section 2.05
of this Reg AB Addendum shall be deemed to comply with the requirement under
Section 6.05 of the Existing Agreement to deliver an Annual Independent Public
Accountants’ Servicing Report.


In the event that (i) the Servicer does not reasonably believe that certain
information requested under this Article II is required to be disclosed pursuant
to Regulation AB, and (ii) the Servicer has not provided such information for
any of its own securitizations, the Owner shall pay all reasonable documented
costs incurred by the Servicer in connection with the preparation and delivery
of such information and the Servicer shall promptly deliver such information
after expiration of a reasonable period of time for establishing the necessary
systems and procedures to produce such information.


Section 2.02. Additional Representations and Warranties of the Servicer.


(a) The Servicer hereby represents to the Owner, any Master Servicer and any
Depositor, as of the date on which information is first provided to the Owner,
any Master Servicer or any Depositor under Section 2.03 that, except as
disclosed in writing to the Owner, such Master Servicer or such Depositor prior
to such date: (i) the Servicer is not aware and has not received notice that any
default, early amortization or other performance triggering event has occurred
as to any other securitization due to any act or failure to act of the Servicer;
(ii) the Servicer has not been terminated as servicer in a residential mortgage
loan securitization, either due to a servicing default or to application of a
servicing performance test or trigger; (iii) no material noncompliance with the
applicable servicing criteria with respect to other securitizations of
residential mortgage loans involving the Servicer as servicer has been disclosed
or reported by the Servicer; (iv) no material changes to the Servicer’s policies
or procedures with respect to the servicing function it will perform under the
Agreement and any Reconstitution Agreement for mortgage loans of a type similar
to the Mortgage Loans have occurred during the three-year period immediately
preceding the related Securitization Transaction; (v) there are no aspects of
the Servicer’s financial condition that could have a material adverse effect on
the performance by the Servicer of its servicing obligations under the Agreement
or any Reconstitution Agreement; (vi) there are no material legal or
governmental proceedings pending (or known to be contemplated) against the
Servicer or any Subservicer ; and (vii) there are no affiliations, relationships
or transactions relating to the Servicer or any Subservicer with respect to any
Securitization Transaction and any party thereto identified by the related
Depositor of a type described in Item 1119 of Regulation AB.


 
4 of 14

--------------------------------------------------------------------------------

 




(b) If so requested by the Owner, any Master Servicer or any Depositor on any
date following the date on which information is first provided to the Owner or
any Depositor under Section 2.03, the Servicer shall, within five Business Days
following such request, confirm in writing the accuracy of the representations
and warranties set forth in paragraph (a) of this Section or, if any such
representation and warranty is not accurate as of the date of such request,
provide reasonably adequate disclosure of the pertinent facts, in writing, to
the requesting party.


Section 2.03. Information to Be Provided by the Servicer.


In connection with any Securitization Transaction the Servicer shall (i) make
best efforts within five Business Days, but no less than ten Business Days,
following request by the Owner or any Depositor, provide to the Owner and such
Depositor, to the extent not previously provided, (or cause each Subservicer to
provide), in writing and in form and substance reasonably satisfactory to the
Owner and such Depositor, the information and materials specified in paragraphs
(a), (b), (c) and (f) of this Section, and (ii) as promptly as practicable
following notice to or discovery by the Servicer, provide to the Owner and any
Depositor (in writing and in form and substance reasonably satisfactory to the
Owner and such Depositor) the information specified in paragraph (d) of this
Section.


(a) If so requested by the Owner or any Depositor, the Servicer shall provide
such information regarding the Servicer, as servicer of the Mortgage Loans, and
each Subservicer (each of the Servicer and each Subservicer, for purposes of
this paragraph, a “Servicer”), as is requested for the purpose of compliance
with Item 1108, 1117 and 1119 of Regulation AB. Such information shall include,
at a minimum:


(A) the Servicer’s form of organization;
 
(B) a description of how long the Servicer has been servicing residential
mortgage loans; a general discussion of the Servicer’s experience in servicing
assets of any type as well as a more detailed discussion of the Servicer’s
experience in, and procedures for, the servicing function it will perform under
the Agreement and any Reconstitution Agreements; information regarding the size,
composition and growth of the Servicer’s portfolio of residential mortgage loans
of a type similar to the Mortgage Loans and information on factors related to
the Servicer that may be material, in the good faith judgment of the Owner or
any Depositor, to any analysis of the servicing of the Mortgage Loans or the
related asset-backed securities, as applicable, including, without limitation:


 
5 of 14

--------------------------------------------------------------------------------

 


 
(1) whether any prior securitizations of mortgage loans of a type similar to the
Mortgage Loans involving the Servicer have defaulted or experienced an early
amortization or other performance triggering event because of servicing during
the three-year period immediately preceding the related Securitization
Transaction;


(2) the extent of outsourcing the Servicer utilizes;


(3) whether there has been previous disclosure of material noncompliance with
the applicable servicing criteria with respect to other securitizations of
residential mortgage loans involving the Servicer as a servicer during the
three-year period immediately preceding the related Securitization Transaction;


(4) whether the Servicer has been terminated as servicer in a residential
mortgage loan securitization, either due to a servicing default or to
application of a servicing performance test or trigger; and


(5) such other information as the Owner or any Depositor may reasonably request
for the purpose of compliance with Item 1108(b)(2) of Regulation AB;
 
(C) a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Servicer’s
policies or procedures with respect to the servicing function it will perform
under the Agreement and any Reconstitution Agreements for mortgage loans of a
type similar to the Mortgage Loans;
 
(D) information regarding the Servicer’s financial condition, to the extent that
there is a material risk that an adverse financial event or circumstance
involving the Servicer could have a material adverse effect on the performance
by the Servicer of its servicing obligations under the Agreement or any
Reconstitution Agreement;
 
(E) information regarding advances made by the Servicer on the Mortgage Loans
and the Servicer’s overall servicing portfolio of residential mortgage loans for
the three-year period immediately preceding the related Securitization
Transaction, which may be limited to a statement by an authorized officer of the
Servicer to the effect that the Servicer has made all advances required to be
made on residential mortgage loans serviced by it during such period, or, if
such statement would not be accurate, information regarding the percentage and
type of advances not made as required, and the reasons for such failure to
advance;
 


 
6 of 14

--------------------------------------------------------------------------------

 


 
(F) a description of the Servicer’s processes and procedures designed to address
any special or unique factors involved in servicing loans of a similar type as
the Mortgage Loans;


(G) a description of the Servicer’s processes for handling delinquencies,
losses, bankruptcies and recoveries, such as through liquidation of mortgaged
properties, sale of defaulted mortgage loans or workouts;


(H) information as to how the Servicer defines or determines delinquencies and
charge-offs, including the effect of any grace period, re-aging, restructuring,
partial payments considered current or other practices with respect to
delinquency and loss experience;


(I) a description of any material legal or governmental proceedings pending (or
known to be contemplated) against the Servicer;


(J) a description of any affiliation or relationship between the Servicer and
any of the following parties to a Securitization Transaction, as such parties
are identified to the Servicer by the Purchaser or any Depositor in writing in
advance of such Securitization Transaction:


(1) the sponsor
(2) the Depositor
(3) the issuing entity;
(4) any servicer;
(5) any trustee;
(6) any originator;
(7) any significant obligor;
(8) any enhancement or support provider; and
(9) any other material transaction party.


(b) for the purpose of satisfying reporting obligations under the Exchange Act
with respect to any class of asset-backed securities, the Servicer shall (or
shall cause each Subservicer to) (i) provide prompt notice to the Owner, any
Master Servicer and any Depositor in writing of (A) any material litigation or
governmental proceedings pending against the Servicer or any Subservicer, (B)
any affiliations or relationships that develop following the closing date of a
Securitization Transaction between the Servicer or any Subservicer and any of
the parties specified in clause (D) of paragraph (a) of this Section (and any
other parties identified in writing by the requesting party) with respect to any
Securitization Transaction, (C) any Event of Default under the terms of the
Agreement or any Reconstitution Agreement, (D) any merger, consolidation or sale
of substantially all of the assets of the Servicer, and (E) the Servicer’s entry
into an agreement with a Subservicer to perform or assist in the performance of
any of the Servicer’s obligations under the Agreement or any Reconstitution
Agreement and (ii) provide to the Owner and any Depositor a description of such
proceedings, affiliations or relationships.


 
7 of 14

--------------------------------------------------------------------------------

 




(c) As a condition to the succession to the Servicer or any Subservicer as
servicer or subservicer under the Agreement or any Reconstitution Agreement by
any Person (i) into which the Servicer or such Subservicer may be merged or
consolidated, or (ii) which may be appointed as a successor to the Servicer or
any Subservicer, the Servicer shall provide to the Owner, any Master Servicer
and any Depositor, at least 15 calendar days prior to the effective date of such
succession or appointment, (x) written notice to the Owner and any Depositor of
such succession or appointment and (y) in writing and in form and substance
reasonably satisfactory to the Owner and such Depositor, all information
reasonably requested by the Owner or any Depositor in order to comply with
reporting obligations under Item 6.02 of Form 8-K with respect to any class of
asset-backed securities.


(d) In addition to such information as the Servicer, as servicer, is obligated
to provide pursuant to other provisions of the Agreement or this Addendum not
later than ten days prior to the deadline for the filing of any distribution
report on Form 10-D in respect of any Securitization Transaction that includes
any of the Mortgage Loans serviced by the Servicer or any Subservicer, the
Servicer or such Subservicer, as applicable, shall (but only to the extent the
Servicer or such Subservicer has knowledge), provide to the party responsible
for filing such report (including, if applicable, the Master Servicer) notice of
the occurrence of any of the following events along with all information, data
and materials related thereto as may be required to be included in the related
distribution report on Form 10-D (as specified in the provisions of Regulation
AB referenced below):


(i)  any material modifications, extensions or waivers of pool asset terms,
fees, penalties or payments during the distribution period or that have
cumulatively become material over time (Item 1121(a) (11) of Regulation AB); and


(ii) information regarding any material pool asset changes (such as, additions
substitutions or repurchases (Item 1121 (a) (14) of Regulation AB).


(e) The Servicer shall provide to the Owner, any Master Servicer and any
Depositor, evidence of the authorization of the person signing any certification
or statement, copies or other evidence of Fidelity Bond Insurance and Errors and
Omission Insurance policy, financial information and reports, and such other
information related to the Owner or any Subservicer or the Owner or the Owner’s
or such Subservicer’s performance hereunder.


Section 2.04. Servicer Compliance Statement.


On or before March 15 of each calendar year, commencing in 2007, the Servicer
shall deliver to the Owner, any Depositor and any Master Servicer a statement of
compliance addressed to the Owner ,such Depositor and such Master Servicer and
signed by an authorized officer of the Servicer, to the effect that (i) a review
of the Servicer’s activities during the immediately preceding calendar year (or
applicable portion thereof) and of its performance under the Agreement and any
applicable Reconstitution Agreement during such period has been made under such
officer’s supervision, and (ii) to the best of such officers’ knowledge, based
on such review, the Servicer has fulfilled all of its obligations under the
Agreement and any applicable Reconstitution Agreement in all material respects
throughout such calendar year (or applicable portion thereof) or, if there has
been a failure to fulfill any such obligation in any material respect,
specifically identifying each such failure known to such officer and the nature
and the status thereof.


 
8 of 14

--------------------------------------------------------------------------------

 




Section 2.05. Report on Assessment of Compliance and Attestation.


(a) On or before March 15 of each calendar year, commencing in 2007, the
Servicer shall:


(i) deliver to the Owner ,any Depositor and any Master Servicer a report (in
form and substance reasonably satisfactory to the Owner, such Depositor and such
Master Servicer) regarding the Servicer’s assessment of compliance with the
Servicing Criteria during the immediately preceding calendar year, as required
under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation
AB. Such report shall be addressed to the Owner, such Depositor, and such Master
Servicer and signed by an authorized officer of the Servicer, and shall address
each of the applicable Servicing Criteria specified on of Exhibit B hereto
(wherein “Investor” shall mean the Master Servicer on behalf of the trust);


(ii) deliver to the Owner, any Depositor and any Master Servicer a report of a
registered public accounting firm reasonably acceptable to the Owner, such
Depositor and such Master Servicer that attests to, and reports on, the
assessment of compliance made by the Servicer and delivered pursuant to the
preceding paragraph. Such attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act;


(iii) cause each Subservicer, and each Subcontractor determined by the Servicer
pursuant to Section 2.06(b) to be “participating in the servicing function”
within the meaning of Item 1122 of Regulation AB, to deliver to the Owner, any
Depositor and any Master Servicer an assessment of compliance and accountants’
attestation as and when provided in paragraphs (a) and (b) of this Section; and


(iv) deliver, and cause each Subservicer and Subcontractor described in Clause
(iii) to deliver, to the Owner, any Depositor, any Master Servicer and any other
Person that will be responsible for signing the certification (a “Sarbanes
Certification”) required by Rules 13a-14(d) and 15d-14(d) under the Exchange Act
(pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) on behalf of an
asset-backed issuer with respect to a Securitization Transaction a certification
in the form attached hereto as Exhibit A.


The Servicer acknowledges that the parties identified in clause (a)(iv) above
may rely on the certification provided by the Servicer pursuant to such clause
in signing a Sarbanes Certification and filing such with the Commission.


 
9 of 14

--------------------------------------------------------------------------------

 




(b) Each assessment of compliance provided by a Subservicer pursuant to Section
2.05(a)(iii) shall address each of the applicable Servicing Criteria specified
on Exhibit B hereto or, in the case of a Subservicer subsequently appointed as
such, on or prior to the date of such appointment. An assessment of compliance
provided by a Subcontractor pursuant to Section 2.05(a)(iii) need not address
any elements of the Servicing Criteria other than those specified by the
Servicer pursuant to Section 2.06.


Section 2.06. Use of Subservicers and Subcontractors.


The Servicer shall not hire or otherwise utilize the services of any Subservicer
to fulfill any of the obligations of the Servicer as servicer under the
Agreement or any Reconstitution Agreement unless the Servicer complies with the
provisions of paragraph (a) of this Section. The Servicer shall not hire or
otherwise utilize the services of any Subcontractor, and shall not permit any
Subservicer to hire or otherwise utilize the services of any Subcontractor, to
fulfill any of the obligations of the Servicer as servicer under the Agreement
or any Reconstitution Agreement unless the Servicer complies with the provisions
of paragraph (b) of this Section.


(a) It shall not be necessary for the Servicer to seek the consent of the Owner,
any Depositor or any Master Servicer to the utilization of any Subservicer. The
Servicer shall cause any Subservicer used by the Servicer (or by any
Subservicer) for the benefit of the Owner and any Depositor to comply with the
provisions of this Section and with Sections 2.02, 2.03(c) and (e), (f) and (g),
2.04, 2.05 and 2.07 of this Addendum to the same extent as if such Subservicer
were the Servicer, and to provide the information required with respect to such
Subservicer under Section 2.03(d) of this Addendum. The Servicer shall be
responsible for obtaining from each Subservicer and delivering to the Owner and
any Depositor any servicer compliance statement required to be delivered by such
Subservicer under Section 2.04, any assessment of compliance and attestation and
other certification required to be delivered by such Subservicer under Section
2.05 and any certification required to be delivered to the Person that will be
responsible for signing the Sarbanes Certification under Section 2.05 as and
when required to be delivered.


(b) It shall not be necessary for the Servicer to seek the consent of the Owner,
any Depositor or any Master Servicer to the utilization of any Subcontractor.
The Servicer shall promptly upon request provide to the Owner, any Depositor (or
any designee of the Depositor, such as a Master Servicer or administrator) a
written description (in form and substance satisfactory to the Owner and such
Depositor) of the role and function of each Subcontractor utilized by the
Servicer or any Subservicer, specifying (i) the identity of each such
Subcontractor, (ii) which (if any) of such Subcontractors are “participating in
the servicing function” within the meaning of Item 1122 of Regulation AB, and
(iii) which elements of the Servicing Criteria will be addressed in assessments
of compliance provided by each Subcontractor identified pursuant to clause (ii)
of this paragraph.


As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Servicer shall cause any such Subcontractor used by the
Servicer (or by any Subservicer) for the benefit of the Owner and any Depositor
to comply with the provisions of Sections 2.05 and 2.07 of this Addendum to the
same extent as if such Subcontractor were the Servicer. The Servicer shall be
responsible for obtaining from each Subcontractor and delivering to the Owner
and any Depositor any assessment of compliance and attestation and the other
certifications required to be delivered by such Subcontractor under Section
2.05, in each case as and when required to be delivered.


 
10 of 14

--------------------------------------------------------------------------------

 




Section 2.07. Indemnification; Remedies.


(a) The Servicer shall indemnify the Owner, each affiliate of the Owner, and
each of the following parties participating in a Securitization Transaction (and
each shall be an “Owner Indemnified Party”): each sponsor and issuing entity;
each Person (including, but not limited to, any Master Servicer if applicable)
responsible for the preparation, execution or filing of any report required to
be filed with the Commission with respect to such Securitization Transaction, or
for execution of a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d)
under the Exchange Act with respect to such Securitization Transaction; each
broker dealer acting as underwriter, placement agent or initial Owner, each
Person who controls any of such parties or the Depositor (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act); and the
respective present and former directors, officers, employees, agents and
affiliates of each of the foregoing and of the Depositor, and shall hold each of
them harmless from and against any claims, losses, damages, penalties, fines,
forfeitures, legal fees and expenses and related costs, judgments, and any other
costs, fees and expenses that any of them may sustain arising out of or based
upon:


(i)(A) any untrue statement of a material fact contained or alleged to be
contained in any information, report, certification, data, accountants’ letter
or other material provided under this Article II by or on behalf of the
Servicer, or provided under this Article II by or on behalf of any Subservicer
or Subcontractor (collectively, the “Servicer Information”), or (B) the omission
or alleged omission to state in the Servicer Information a material fact
required to be stated in the Servicer Information or necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, by way of clarification, that clause (B) of this
paragraph shall be construed solely by reference to the Servicer Information and
not to any other information communicated in connection with a sale or purchase
of securities, without regard to whether the Servicer Information or any portion
thereof is presented together with or separately from such other information;


(ii) any breach by the Servicer of its obligations under this Article II,
including particularly any failure by the Servicer, any Subservicer or any
Subcontractor to deliver any information, report, certification, accountants’
letter or other material when and as required under this Article II, including
any failure by the Servicer to identify pursuant to Section 2.06(b) any
Subcontractor “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB;


 
11 of 14

--------------------------------------------------------------------------------

 




(iii) any breach by the Servicer of a representation or warranty set forth in
Section 2.02(a) or in a writing furnished pursuant to Section 2.02(b) and made
as of a date prior to the closing date of the related Securitization
Transaction, to the extent that such breach is not cured by such closing date,
or any breach by the Servicer of a representation or warranty in a writing
furnished pursuant to Section 2.02(b) to the extent made as of a date subsequent
to such closing date;


provided, however, that in no event shall the Servicer be liable for any
consequential, indirect or punitive damages, whatsoever, whether in contract,
tort (including negligence and strict liability) or an other legal or equitable
principle; provided, however, that such limitation shall not be applicable with
respect to third party claims made against the Owner.


(b)  The Owner shall indemnify the Servicer, each Person who controls the
Servicer (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act), and the respective present and former directors, officers,
employees, agents and affiliates of each of the foregoing (each, a “Servicer
Indemnified Party), and shall hold each of them harmless from and against any
losses, damages, penalties, fines, forfeitures, reasonable legal fees and
expenses and related costs, judgments, and any other costs, fees and expenses
that nay of them may sustain arising out of or based upon any untrue statement
contained or alleged to be contained in any filing with the Commission or the
omission or alleged omission to state in any filing with the Commission a
material fact required to be stated or necessary to be stated in order to make
the statement therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement, alleged untrue statement, omission, or alleged omission
arose out of or was based upon any information or statement, other than the
Servicer Information, in a filing with the Commission.


(c) (i) The indemnification provided for in Sections 2.07(a) and (b) shall
survive the termination of this Reg AB Addendum or any party to this Reg AB
Addendum.


(ii) If the indemnification provided for in Section 2.07(a) is unavailable or
insufficient to hold harmless an Owner Indemnified Party, then the Servicer
agrees that is shall contribute to the amount paid or payable by such Owner
Indemnified Party as a result of any claims, losses, damages or liabilities
incurred by such Indemnified Party in such proportion as is appropriate to
reflect the relative fault of such Owner Indemnified Party on the one hand and
the Servicer on the other.


(iii) In the case of any failure of performance described in clause (a)(ii) of
this Section, the Servicer shall promptly reimburse the Owner, any Depositor, as
applicable, and each Person responsible for the preparation, execution or filing
of any report required to be filed with the Commission with respect to such
Securitization Transaction, or for execution of a certification pursuant to Rule
13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such
Securitization Transaction, for all costs reasonably incurred by each such party
in order to obtain the information, report, certification, accountants’ letter
or other material not delivered as required by the Servicer, any Subservicer or
any Subcontractor.


 
12 of 14

--------------------------------------------------------------------------------

 


 


(d)                         (i) Any failure by the Servicer, any Subservicer or
any Subcontractor to deliver any information, report, certification,
accountants’ letter or other material when and as required under this Article
II, including any failure to identify pursuant to Section 2.06(b) any
Subcontractor “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, or any breach by the Servicer of a representation or
warranty set forth in Section 2.02(a) or in a writing furnished pursuant to
Section 2.02(b) and made as of a date prior to the closing date of the related
Securitization Transaction, to the extent that such breach is not cured by such
closing date, or any breach by the Servicer of a representation or warranty in a
writing furnished pursuant to Section 2.02(b) to the extent made as of a date
subsequent to such closing date, shall immediately and automatically, without
notice or grace period, constitute an Event of Default with respect to the
Servicer under the Agreement and any applicable Reconstitution Agreement, and
shall entitle the Owner, or any Depositor, as applicable, in its sole discretion
to terminate the rights and obligations of the Servicer as servicer under the
Agreement and/or any applicable Reconstitution Agreement without payment
(notwithstanding anything in the Agreement or any applicable Reconstitution
Agreement to the contrary) of any compensation to the Servicer (and if the
Servicer is servicing any of the Mortgage Loans in a Securitization Transaction,
appoint a successor servicer reasonably acceptable to any Master Servicer for
such Securitization Transaction); provided that to the extent that any provision
of the Agreement and/or any applicable Reconstitution Agreement expressly
provides for the survival of certain rights or obligations following termination
of the Servicer as servicer, such provision shall be given effect. Neither the
Owner, any Master Servicer nor any Depositor shall be entitled to terminate the
rights and obligations of the Servicer pursuant to this subparagraph (d)(i) if a
failure of the Servicer to identify a Subcontractor “participating in the
servicing function” within the meaning of Item 1122 of Regulation AB was
attributable solely to the role or functions of such Subcontractor with respect
to mortgage loans other than the Mortgage Loans.
 
(ii) The Servicer shall promptly reimburse the Owner (or any designee of the
Owner, such as a Master Servicer) and any Depositor, as applicable, for all
reasonable expenses incurred by the Owner (or such designee) or such Depositor,
as such are incurred, in connection with the termination of the Servicer as
servicer and the transfer of servicing of the Mortgage Loans to a successor
servicer. The provisions of this paragraph shall not limit whatever rights the
Owner or any Depositor may have under other provisions of the Agreement and/or
any applicable Reconstitution Agreement or otherwise, whether in equity or at
law, such as an action for damages, specific performance or injunctive relief.


2.08. Interpretation.


To the extent any provision or requirement of this Reg AB Addendum conflicts
with a provision or requirement of the Agreement, the terms of this Addendum
shall govern and shall be deemed to supercede the conflicting provision or
requirement of the Agreement.


 
13 of 14

--------------------------------------------------------------------------------

 




2.09 Third Party Beneficiary


For purposes of this Article II, the Master Servicer shall be considered a
third-party beneficiary of the Reg AB Addendum, entitled to all the rights and
benefits hereof as if it were a direct party to this Reg AB Addendum.


2.10 Counterparts.


This Reg AB may be executed in one or more counterparts and by different parties
hereto on separate counterparts, and each of which, when so executed shall
constitute one and the same agreement.


IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.




RWT HOLDINGS, INC..
 
By: ______________________


Name:


Title:




GMAC MORTGAGE , LLC
 
By: : ______________________


Name:


Title:



 
14 of 14

--------------------------------------------------------------------------------

 




EXHIBIT A
 
FORM OF ANNUAL CERTIFICATION
 
Re: The [ ] agreement dated as of [ ], 200[ ] (the “Agreement”), among [IDENTIFY
PARTIES]
 
I, ________________________________, the _______________________ of [NAME OF
SERVICER], certify to [the Owner], [the Depositor], and the [Master Servicer]
[Securities Administrator] [Trustee], and their officers, with the knowledge and
intent that they will rely upon this certification, that:
 
(1) I have reviewed the servicer compliance statement of the Servicer provided
in accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Servicer’s compliance with the servicing criteria
set forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided
in accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of
1934, as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the
“Servicing Assessment”), the registered public accounting firm’s attestation
report provided in accordance with Rules 13a-18 and 15d-18 under the Exchange
Act and Section 1122(b) of Regulation AB (the “Attestation Report”), and all
servicing reports, officer’s certificates and other information relating to the
servicing of the Mortgage Loans by the Servicer during 200[ ] that were
delivered by the Servicer to the [Depositor] [Master Servicer] [Securities
Administrator] [Trustee] pursuant to the Agreement (collectively, the “Servicer
Servicing Information”);
 
(2) Based on my knowledge, the Servicer Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicer Servicing Information;
 
(3) Based on my knowledge, all of the Servicer Servicing Information required to
be provided by the Servicer under the Agreement has been provided to the
[Depositor] [Master Servicer] [Securities Administrator] [Trustee];
 
(4) I am responsible for reviewing the activities performed by the Servicer as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Servicer has fulfilled its obligations under the Agreement in all material
respects; and
 
(5) The Compliance Statement required to be delivered by the Servicer pursuant
to the Agreement, and the Servicing Assessment and Attestation Report required
to be provided by the Servicer and by any Subservicer and Subcontractor pursuant
to the Agreement, have been provided to the [Depositor] [Master Servicer]. Any
material instances of noncompliance described in such reports have been
disclosed to the [Depositor] [Master Servicer]. Any material instance of
noncompliance with the Servicing Criteria has been disclosed in such reports.


 
A-1

--------------------------------------------------------------------------------

 


 


 
Date: _________________________
 
 
By:
 
Name:  ________________________________
 
Title:  ________________________________



 
A-2

--------------------------------------------------------------------------------

 


EXHIBIT B
 
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
 
The assessment of compliance to be delivered by [the Servicer] [Name of
Subservicer] shall address, at a minimum, the criteria identified as below as
“Applicable Servicing Criteria”:


SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
Reference
Criteria
 

 
 
General Servicing Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
b
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
b
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
b
 
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
b
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
b
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
b
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
b
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
b
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
b
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
b



 
B-1

--------------------------------------------------------------------------------

 




SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
Reference
Criteria
 

 
Investor Remittances and Reporting
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.
b
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
b
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
b
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
b
 
Pool Asset Administration
 
1122(d)(4)(i)
Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.
b
1122(d)(4)(ii)
Mortgage loan and related documents are safeguarded as required by the
transaction agreements
b
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
b
1122(d)(4)(iv)
Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.
b
1122(d)(4)(v)
The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
b
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.
b
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
b
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).
b
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.
b



 
B-2

--------------------------------------------------------------------------------

 




SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
Reference
Criteria
 

1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.
b
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
b
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
b
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
b
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
b
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 






 
B-3

--------------------------------------------------------------------------------

 
GMAC - SEQUOIA TO TRUSTEE

 
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


For


Loan Servicing Agreement


THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of August 30,
2007, is entered into among Sequoia Residential Funding, Inc. (the “Assignor”),
GMAC Mortgage, LLC (successor in interest to GMAC Mortgage Corporation), as the
servicer (the “Servicer”), and HSBC Bank USA, National Association (“HSBC Bank”)
as Trustee under a Pooling and Servicing Agreement dated as of August 1, 2007
(the “Pooling and Servicing Agreement”), among the Assignor, as Depositor, HSBC
Bank (in such Trustee capacity, the “Assignee”) and Wells Fargo Bank, N. A., as
Master Servicer and Securities Administrator.
 
 
RECITALS
 
WHEREAS, RWT Holdings, Inc. (“RWT Holdings”) and the Servicer have entered into
a certain Loan Servicing Agreement, dated as of February 1, 2004 (the “Loan
Servicing Agreement”), as modified by the Regulation AB Compliance Addendum
dated as of January 1, 2006 (the “Reg AB Compliance Addendum,” and together with
the Loan Servicing Agreement, the “Loan Servicing Agreement”), and the Servicer
is currently servicing certain mortgage loans (the “Mortgage Loans”) under the
Loan Servicing Agreement; and
 
WHEREAS, RWT has previously sold, assigned and transferred all of its right,
title and interest in certain of the Mortgage Loans (the “Specified Mortgage
Loans”) which are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Loan
Servicing Agreement with respect to the Specified Mortgage Loans to Assignor;
and
 
WHEREAS, the Assignor has agreed to sell, assign and transfer to Assignee all of
its right, title and interest in the Specified Mortgage Loans and its right
under the Loan Servicing Agreement with respect to the Specified Mortgage Loans;
and
 
WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:
 
1. Assignment and Assumption.
 
(a) Effective on and as of the date hereof, the Assignor hereby pledges, assigns
and transfers to Assignee all of its right, title and interest in the Specified
Mortgage Loans as to servicing and all of its rights (but none of the Owner’s
obligations) provided under the Loan Servicing Agreement to the extent relating
to the Specified Mortgage Loans, the Assignee hereby accepts such assignment
from the Assignor, and the Servicer hereby acknowledges such assignment and
assumption.


 
 
B-4

--------------------------------------------------------------------------------

 


(b) Effective on and as of the date hereof, the Assignor represents and warrants
to the Assignee that the Assignor has not taken any action that would serve to
impair or encumber the Assignee’s interest in the Specified Mortgage Loans since
the date of the Assignor’s acquisition of the Specified Mortgage Loans.
 
2. Recognition of the Assignee.
 
From and after the date hereof, the Servicer shall recognize the Assignee as the
holder of the rights and benefits of the Owner with respect to the Specified
Mortgage Loans and the Servicer will service the Specified Mortgage Loans for
the Assignee as if the Assignee and the Servicer had entered into a separate
servicing agreement for the servicing of the Specified Mortgage Loans in the
form of the Loan Servicing Agreement (as modified by Appendix A hereto) (the
“Successor LSA”) with the Assignee as the Owner thereunder, which Successor LSA
is incorporated in and made a part of this Assignment. It is the intention of
the parties hereto that the Successor LSA will be treated as a separate and
distinct servicing agreement between the parties hereto to the extent of the
Specified Mortgage Loans and shall be binding upon and for the benefit of the
respective successors and assigns of the parties hereto.
 

 
3.
Assignor’s Continuing Rights and Responsibilities.

 
Notwithstanding Sections 1 and 2 above, the parties hereto agree that Assignor
rather than Assignee shall have the ongoing rights and responsibilities of the
Owner under the following sections of the Loan Servicing Agreement:
 
Section
Matter
   
4.01, 3rd¶
(a) Standards of Servicer.
   
4.02
(b) Liquidation of Mortgage Loans; Servicing Advances and Foreclosure.
   
4.14, 1st, 2nd and 6th¶’s
(c) Title, Management and Disposition of REO Property.
   
6.06
(d) Owner’s Right to Examine Servicer Records.
   
7.01
(e) The Servicer Shall Provide Access and Information as Reasonably Required.
   
7.02, 2nd¶
(f) Financial Statements.
   
8.01
(g) Indemnification; Third-Party Claims.
   
2.07 of Reg AB Compliance Addendum
(h) Indemnification; Remedies.
   
8.02
(i) Limitation on Liability.
   
11.04
(j) No Solicitations.
   
11.11
(k) Successor and Assigns.
   



 


 
B-5

--------------------------------------------------------------------------------

 




 
In addition, the Servicer agrees to furnish to Assignor and the Master Servicer
copies of reports, notices, statements and other communications required to be
delivered by the Servicer pursuant to any of the sections of the Loan Servicing
Agreement referred to above and under the following sections, at the times
therein specified:
 
Section
     
4.09
(a) Transfer of Accounts.
   
4.14, 5th and
6th¶’s
(b) Title, Management and Disposition of REO Property.
   
5.02
(c) Statements to Owner.
   
5.03
(d) P&I Advances by the Servicer.
   
2.03 of Reg AB Compliance Addendum
(e) Information to Be Provided by the Servicer.
   
2.04 of Reg AB Compliance Addendum
(f) Servicer Compliance Statement
   
2.05 of Reg AB Compliance Addendum
(g) Report on Assessment of Compliance and Attestation
   

 

 
4.
Successor LSA.

 
The Successor LSA includes the Loan Servicing Agreement as modified by Appendix
A hereto and is made a part of this Assignment.
 
5.
Representations and Warranties.

 
(a) Each of the parties hereto represents and warrants that it is duly and
legally authorized to enter into this Assignment.
 
(b) Each of the parties hereto represents and warrants that this Assignment has
been duly authorized, executed and delivered by it and (assuming due
authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).
 


 
B-6

--------------------------------------------------------------------------------

 


6.
Continuing Effect.

 
Except as contemplated hereby, the Loan Servicing Agreement shall remain in full
force and effect in accordance with its terms.
 
7.
Governing Law.

 
This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the Commonwealth of
Pennsylvania.
 
8.
Notices.

 
Any notices or other communications permitted or required under the Loan
Servicing Agreement to be made to the Assignor and the Assignee shall be made in
accordance with the terms of the Loan Servicing Agreement and shall be sent to
the Assignor and the Assignee as follows:
 
Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941


HSBC Bank USA, National Association
452 Fifth Avenue
New York, NY 10018
Attn: Corporate Trust & Loan Agency



or to such other address as may hereafter be furnished by the Assignor or the
Assignee to the other parties in accordance with the provisions of the Loan
Servicing Agreement.
 
9.
Counterparts.

 
This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.
 


 
B-7

--------------------------------------------------------------------------------

 


10.
Definitions.

 
Any capitalized term used but not defined in this Assignment has the same
meaning as in the Loan Servicing Agreement.
 
11.
Master Servicer.

 
The Servicer hereby acknowledges that the Assignee has appointed Wells Fargo
Bank, N. A. (the “Master Servicer”) to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, instructions, authorizations and other communications from
the Master Servicer as if the same had been received from the Trustee. The
Master Servicer, acting on behalf of the Assignee, shall have the rights of the
Assignee as the Owner under the Successor LSA to enforce the obligations of the
Servicer thereunder. Any notices or other communications permitted or required
under the Loan Servicing Agreement to be made to the Assignee shall be made in
accordance with the terms of the Loan Servicing Agreement and shall be sent to
the Master Servicer at the following address:
 
Wells Fargo Bank, N. A.
P.O. Box 98
Columbia, Maryland 21046
(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)
Attention: Sequoia Mortgage Trust 2007-4


or to such other address as may hereafter be furnished by the Master Servicer to
Servicer. Any such notices or other communications permitted or required under
the Loan Servicing Agreement may be delivered in electronic format unless manual
signature is required in which case a hard copy of such report or communication
shall be required.
 
The Servicer further acknowledges that the Assignor has engaged the Master
Servicer to provide certain default administration and that the Master Servicer,
acting as agent of the Assignor, may exercise any of the rights of the Owner
retained by the Assignor in Section 3 above.


The Servicer shall make all distributions under the Successor LSA, as they
relate to the Specified Mortgage Loans, to the Master Servicer by wire transfer
of immediately funds to:


Wells Fargo Bank, NA
San Francisco, CA
ABA# 121-000-248
Acct# 3970771416
Acct Name: SAS Clearing
FFC: 53173800


 
[remainder of page intentionally left blank]
 


 
B-8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.

 
SEQUOIA RESIDENTIAL FUNDING, INC.


By:       
 
Name:       
 
Title:       




HSBC BANK USA, NATIONAL
ASSOCIATION


By:       
 
Name:       
 
Title:       
 


SERVICER:
 
GMAC MORTGAGE, LLC


By:       
 
Name:       
 
Title:       


 
 
B-9

--------------------------------------------------------------------------------

 


EXHIBIT I
 

 
 
 

--------------------------------------------------------------------------------

 


APPENDIX A
 
LOAN SERVICING AGREEMENT


1.
The definition of “Business Day” is hereby revised to read as follows:

 

 
“Business Day”: Any day other than (i) a Saturday or Sunday, (ii) a day on which
banking or savings and loan institutions in the Commonwealth of Pennsylvania or
the States of California, Iowa, Connecticut, Maryland or Minnesota are
authorized or obligated by law or executive order to be closed, or (iii) a day
that is a company holiday at the location of the main offices of either Owner or
Servicer.



2.
Section 4.04, first sentence of the last paragraph is revised to read as
follows:




 
“The Servicer may invest the funds in the Custodial Account in Eligible
Investments designated in the name of the Servicer or its nominee, and held in
trust for HSBC Bank USA, National Association, as Trustee, under the Pooling and
Servicing Agreement dated May 1, 2007, which shall mature not later than the
Business Day next preceding the Remittance Date next following the date of such
investment (except that (i) any investment in the institution with which the
Custodial Account is maintained may mature on such Remittance Date and (ii) any
other investment may mature on such Remittance Date if the Servicer shall
advance funds on such Remittance Date, pending receipt thereof to the extent
necessary to make distributions to the Owner) and shall not be sold or disposed
of prior to maturity.”



3.
Section 5.02 of the Loan Servicing Agreement is hereby revised by replacing the
first paragraph thereof with the following:




 
“Not later than the tenth (10th) calendar day of each month, the Servicer shall
deliver to the Owner a monthly remittance statement in the current reporting
format mutually agreed to by the Servicer and the Master Servicer and containing
the data in Exhibit 1 attached hereto or other mutually agreeable data. In
addition, and if readily available, the Servicer agrees to provide to the Master
Servicer any other data with respect to the Mortgage Loans as may reasonably be
required to enable the Master Servicer to perform its obligations under the
Pooling and Servicing Agreement. The Servicer may negotiate with the Owner for a
reasonable fee, payable to the Servicer by the Owner, for providing such other
data, unless (i) the Servicer is required to supply such report or information
pursuant to any other section of this Agreement, or (ii) the report or
information has been requested in connection with Internal Revenue Service
requirements.”

 
4.
Section 9.01 of the Loan Servicing Agreement is hereby revised by adding a
sentence at the end to read as follows:




 
“Notwithstanding anything to the contrary in this Section or any other Section
of this Agreement, in the event the defaulting party is the Owner, the Servicer
shall not be entitled to terminate the rights of the Owner hereunder or to
terminate the Servicer’s obligation to service the Mortgage Loans in accordance
with this Agreement.”



 
 

--------------------------------------------------------------------------------

 




5.
Section 10.02(b) of the Loan Servicing Agreement is hereby deleted in its
entirety.



6.
Notwithstanding anything to the contrary in the Loan Servicing Agreement, any
Custodial Account established by the Servicer pursuant to Section 4.04 of the
Loan Servicing Agreement shall qualify as an Eligible Account as defined in the
Pooling and Servicing Agreement.



7.
Notwithstanding anything to the contrary in the Loan Servicing Agreement, the
definition of Eligible Investments is hereby deleted in its entirety and
replaced by the definition of Permitted Investments from the Pooling and
Servicing Agreement.



8.
Section 2.03(b) of the Reg AB Compliance Addendum is hereby deleted in its
entirety and replaced with the following (changes are in italics):



“    (b) for the purpose of satisfying reporting obligations under the Exchange
Act with respect to any class of asset-backed securities, the Servicer shall (or
shall cause each Subservicer to) (i) provide prompt notice to the Owner, any
Master Servicer and any Depositor in writing of (A) any material litigation or
governmental proceedings involving the Servicer or any Subservicer, (B) any
affiliations or relationships that develop following the closing date of a
Securitization Transaction between the Servicer or any Subservicer and any of
the parties specified in clause (J) of paragraph (a) of this Section (and any
other parties identified in writing by the requesting party) with respect to any
Securitization Transaction, (C) any Event of Default under the terms of the
Agreement or any Reconstitution Agreement, (D) any merger, consolidation or sale
of substantially all of the assets of the Servicer, and (E) the Servicer’s entry
into an agreement with a Subservicer to perform or assist in the performance of
any of the Servicer’s obligations under the Agreement or any Reconstitution
Agreement and (ii) provide to the Owner and any Depositor a description of such
proceedings, affiliations or relationships.”


9.
The second sentence of Section 2.06(b) of the Reg AB Compliance Addendum is
deleted and replaced in its entirety by the following (changes in italics):




 
“The Servicer shall promptly upon request provide to the Owner, any Depositor
(or any designee of the Depositor, such as a Master Servicer or administrator) a
written description (in form and substance satisfactory to the Owner, the Master
Servicer and such Depositor) of the role and function of each Subcontractor
utilized by the Servicer or any Subservicer, specifying (i) the identity of each
such Subcontractor, (ii) which (if any) of such Subcontractors are
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, and (iii) which elements of the Servicing Criteria will be
addressed in assessments of compliance provided by each Subcontractor identified
pursuant to clause (ii) of this paragraph.”





 


 
 

--------------------------------------------------------------------------------

 



EXHIBIT 1
 
FORM OF MONTHLY REPORTS
 
Standard Loan Level File Layout - Master Servicing
 
 
 
 
 
 
   
 
 
 
 
 
 
 
Exhibit :  Layout
 
 
 
 
 
 
 
 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max Size
 
Each file requires the following fields:
 
 
 
 
 
 
 
SER_INVESTOR_NBR
 
A value assigned by the Servicer to define a group of loans.
 
 
 
Text up to 20 digits
 
20
 
LOAN_NBR
 
A unique identifier assigned to each loan by the investor.
 
 
 
Text up to 10 digits
 
10
 
SERVICER_LOAN_NBR
 
A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR.
 
 
 
Text up to 10 digits
 
10
 
SCHED_PAY_AMT
 
Scheduled monthly principal and scheduled interest payment that a borrower is
expected to pay, P&I constant.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
NOTE_INT_RATE
 
The loan interest rate as reported by the Servicer.
 
4
 
Max length of 6
 
6
 
NET_INT_RATE
 
The loan gross interest rate less the service fee rate as reported by the
Servicer.
 
4
 
Max length of 6
 
6
 
SERV_FEE_RATE
 
The servicer's fee rate for a loan as reported by the Servicer.
 
4
 
Max length of 6
 
6
 
SERV_FEE_AMT
 
The servicer's fee amount for a loan as reported by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
NEW_PAY_AMT
 
The new loan payment amount as reported by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
NEW_LOAN_RATE
 
The new loan rate as reported by the Servicer.
 
4
 
Max length of 6
 
6
 
ARM_INDEX_RATE
 
The index the Servicer is using to calculate a forecasted rate.
 
4
 
Max length of 6
 
6
 
ACTL_BEG_PRIN_BAL
 
The borrower's actual principal balance at the beginning of the processing
cycle.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
ACTL_END_PRIN_BAL
 
The borrower's actual principal balance at the end of the processing cycle.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
BORR_NEXT_PAY_DUE_DATE
 
The date at the end of processing cycle that the borrower's next payment is due
to the Servicer, as reported by Servicer.
 
 
 
MM/DD/YYYY
 
10
 
SERV_CURT_AMT_1
 
The first curtailment amount to be applied.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
SERV_CURT_DATE_1
 
The curtailment date associated with the first curtailment amount.
 
 
 
MM/DD/YYYY
 
10
 
CURT_ADJ_ AMT_1
 
The curtailment interest on the first curtailment amount, if applicable.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
SERV_CURT_AMT_2
 
The second curtailment amount to be applied.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
SERV_CURT_DATE_2
 
The curtailment date associated with the second curtailment amount.
 
 
 
MM/DD/YYYY
 
10
 
CURT_ADJ_ AMT_2
 
The curtailment interest on the second curtailment amount, if applicable.
 
2
 
No commas(,) or dollar signs ($)
 
11


 
 

--------------------------------------------------------------------------------

 




         
 
Exhibit 1: Continued
 
Standard Loan Level File Layout
 
 
 
 
 
 
 
Column Name
 
Description
 
Decimal
 
Format Comment
 
 Max Size
 
SERV_CURT_AMT_3
 
The third curtailment amount to be applied.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
SERV_CURT_DATE_3
 
The curtailment date associated with the third curtailment amount.
 
 
 
MM/DD/YYYY
 
10
 
CURT_ADJ_AMT_3
 
The curtailment interest on the third curtailment amount, if applicable.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
PIF_AMT
 
The loan "paid in full" amount as reported by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
PIF_DATE
 
The paid in full date as reported by the Servicer.
 
 
 
MM/DD/YYYY
 
10
 
 
 
ACTION_CODE
 
 
 
The standard FNMA numeric code used to indicate the default/delinquent status of
a particular loan.
 
 
 
Action Code Key: 15=Bankruptcy, 30=Foreclosure, , 60=PIF, 63=Substitution,
65=Repurchase,70=REO
 
2
 
INT_ADJ_AMT
 
The amount of the interest adjustment as reported by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
SOLDIER_SAILOR_ADJ_AMT
 
The Soldier and Sailor Adjustment amount, if applicable.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
NON_ADV_LOAN_AMT
 
The Non Recoverable Loan Amount, if applicable.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
LOAN_LOSS_AMT
 
The amount the Servicer is passing as a loss, if applicable.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
Plus the following applicable fields:
 
 
 
 
 
 
 
SCHED_BEG_PRIN_BAL
 
The scheduled outstanding principal amount due at the beginning of the cycle
date to be passed through to investors.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
SCHED_END_PRIN_BAL
 
The scheduled principal balance due to investors at the end of a processing
cycle.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
SCHED_PRIN_AMT
 
The scheduled principal amount as reported by the Servicer for the current cycle
-- only applicable for Scheduled/Scheduled Loans.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
SCHED_NET_INT
 
The scheduled gross interest amount less the service fee amount for the current
cycle as reported by the Servicer -- only applicable for Scheduled/Scheduled
Loans.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
ACTL_PRIN_AMT
 
The actual principal amount collected by the Servicer for the current reporting
cycle -- only applicable for Actual/Actual Loans.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
ACTL_NET_INT
 
The actual gross interest amount less the service fee amount for the current
reporting cycle as reported by the Servicer -- only applicable for Actual/Actual
Loans.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
PREPAY_PENALTY_ AMT
 
The penalty amount received when a borrower prepays on his loan as reported by
the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
PREPAY_PENALTY_ WAIVED
 
The prepayment penalty amount for the loan waived by the servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11


 
 

--------------------------------------------------------------------------------

 




         
Exhibit 1: Continued
Standard Loan Level File Layout
 
 
 
 
Column Name
Description
Decimal
Format Comment
 
Max Size
MOD_DATE
The Effective Payment Date of the Modification for the loan.
 
MM/DD/YYYY
 
10
MOD_TYPE
The Modification Type.
 
Varchar - value can be alpha or numeric
 
30
DELINQ_P&I_ADVANCE_AMT
The current outstanding principal and interest advances made by Servicer.
2
No commas(,) or dollar signs ($)
 
11
 
BREACH_FLAG
Flag to indicate if the repurchase of a loan is due to a breach of
Representations and Warranties
 
Y=Breach
N=NO Breach
Let blank if N/A
 
1




 
 

--------------------------------------------------------------------------------

 

[ex10_6-table1.jpg]

 
 

--------------------------------------------------------------------------------

 



[ex10_6-table2.jpg]


 
 

--------------------------------------------------------------------------------

 



Exhibit : Standard File Layout - Delinquency Reporting


  *The column/header names in bold are the minimum fields Wells Fargo must
receive from every Servicer
Column/Header Name
Description
Decimal
Format Comment
SERVICER_LOAN_NBR
A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR
 
 
LOAN_NBR
A unique identifier assigned to each loan by the originator.
 
 
CLIENT_NBR
Servicer Client Number
   
SERV_INVESTOR_NBR
Contains a unique number as assigned by an external servicer to identify a group
of loans in their system.
 
 
BORROWER_FIRST_NAME
First Name of the Borrower.
   
BORROWER_LAST_NAME
Last name of the borrower.
   
PROP_ADDRESS
Street Name and Number of Property
 
 
PROP_STATE
The state where the property located.
 
 
PROP_ZIP
Zip code where the property is located.
 
 
BORR_NEXT_PAY_DUE_DATE
The date that the borrower's next payment is due to the servicer at the end of
processing cycle, as reported by Servicer.
 
MM/DD/YYYY
LOAN_TYPE
Loan Type (i.e. FHA, VA, Conv)
 
 
BANKRUPTCY_FILED_DATE
The date a particular bankruptcy claim was filed.
 
MM/DD/YYYY
BANKRUPTCY_CHAPTER_CODE
The chapter under which the bankruptcy was filed.
 
 
BANKRUPTCY_CASE_NBR
The case number assigned by the court to the bankruptcy filing.
 
 
POST_PETITION_DUE_DATE
The payment due date once the bankruptcy has been approved by the courts
 
MM/DD/YYYY
BANKRUPTCY_DCHRG_DISM_DATE
The Date The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged
and/or a Motion For Relief Was Granted.
 
MM/DD/YYYY
LOSS_MIT_APPR_DATE
The Date The Loss Mitigation Was Approved By The Servicer
 
MM/DD/YYYY
LOSS_MIT_TYPE
The Type Of Loss Mitigation Approved For A Loan Such As;
   
LOSS_MIT_EST_COMP_DATE
The Date The Loss Mitigation /Plan Is Scheduled To End/Close
 
MM/DD/YYYY
LOSS_MIT_ACT_COMP_DATE
The Date The Loss Mitigation Is Actually Completed
 
MM/DD/YYYY
FRCLSR_APPROVED_DATE
The date DA Admin sends a letter to the servicer with instructions to begin
foreclosure proceedings.
 
MM/DD/YYYY
ATTORNEY_REFERRAL_DATE
Date File Was Referred To Attorney to Pursue Foreclosure
 
MM/DD/YYYY
FIRST_LEGAL_DATE
Notice of 1st legal filed by an Attorney in a Foreclosure Action
 
MM/DD/YYYY
FRCLSR_SALE_EXPECTED_DATE
The date by which a foreclosure sale is expected to occur.
 
MM/DD/YYYY
FRCLSR_SALE_DATE
The actual date of the foreclosure sale.
 
MM/DD/YYYY
FRCLSR_SALE_AMT
The amount a property sold for at the foreclosure sale.
2
No commas(,) or dollar signs ($)
EVICTION_START_DATE
The date the servicer initiates eviction of the borrower.
 
MM/DD/YYYY
EVICTION_COMPLETED_DATE
The date the court revokes legal possession of the property from the borrower.
 
MM/DD/YYYY
LIST_PRICE
The price at which an REO property is marketed.
2
No commas(,) or dollar signs ($)
LIST_DATE
The date an REO property is listed at a particular price.
 
MM/DD/YYYY
OFFER_AMT
The dollar value of an offer for an REO property.
2
No commas(,) or dollar signs ($)
OFFER_DATE_TIME
The date an offer is received by DA Admin or by the Servicer.
 
MM/DD/YYYY
REO_CLOSING_DATE
The date the REO sale of the property is scheduled to close.
 
MM/DD/YYYY
REO_ACTUAL_CLOSING_DATE
Actual Date Of REO Sale
 
MM/DD/YYYY
OCCUPANT_CODE
Classification of how the property is occupied.
 
 
PROP_CONDITION_CODE
A code that indicates the condition of the property.
 
 
PROP_INSPECTION_DATE
The date a property inspection is performed.
 
MM/DD/YYYY
APPRAISAL_DATE
The date the appraisal was done.
 
MM/DD/YYYY


 
 

--------------------------------------------------------------------------------

 



CURR_PROP_VAL
 The current "as is" value of the property based on brokers price opinion or
appraisal.
2
 
REPAIRED_PROP_VAL
The amount the property would be worth if repairs are completed pursuant to a
broker's price opinion or appraisal.
2
 
If applicable:
 
 
 
DELINQ_STATUS_CODE
FNMA Code Describing Status of Loan
   
DELINQ_REASON_CODE
The circumstances which caused a borrower to stop paying on a loan. Code
indicates the reason why the loan is in default for this cycle.
   
MI_CLAIM_FILED_DATE
Date Mortgage Insurance Claim Was Filed With Mortgage Insurance Company.
 
MM/DD/YYYY
MI_CLAIM_AMT
Amount of Mortgage Insurance Claim Filed
 
No commas(,) or dollar signs ($)
MI_CLAIM_PAID_DATE
Date Mortgage Insurance Company Disbursed Claim Payment
 
MM/DD/YYYY
MI_CLAIM_AMT_PAID
Amount Mortgage Insurance Company Paid On Claim
2
No commas(,) or dollar signs ($)
POOL_CLAIM_FILED_DATE
Date Claim Was Filed With Pool Insurance Company
 
MM/DD/YYYY
POOL_CLAIM_AMT
Amount of Claim Filed With Pool Insurance Company
2
No commas(,) or dollar signs ($)
POOL_CLAIM_PAID_DATE
Date Claim Was Settled and The Check Was Issued By The Pool Insurer
 
MM/DD/YYYY
POOL_CLAIM_AMT_PAID
Amount Paid On Claim By Pool Insurance Company
2
No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_FILED_DATE
 Date FHA Part A Claim Was Filed With HUD
 
MM/DD/YYYY
FHA_PART_A_CLAIM_AMT
 Amount of FHA Part A Claim Filed
2
No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_PAID_DATE
 Date HUD Disbursed Part A Claim Payment
 
MM/DD/YYYY
FHA_PART_A_CLAIM_PAID_AMT
 Amount HUD Paid on Part A Claim
2
No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_FILED_DATE
  Date FHA Part B Claim Was Filed With HUD
 
MM/DD/YYYY
FHA_PART_B_CLAIM_AMT
  Amount of FHA Part B Claim Filed
2
No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_PAID_DATE
   Date HUD Disbursed Part B Claim Payment
 
MM/DD/YYYY
FHA_PART_B_CLAIM_PAID_AMT
 Amount HUD Paid on Part B Claim
2
No commas(,) or dollar signs ($)
VA_CLAIM_FILED_DATE
 Date VA Claim Was Filed With the Veterans Admin
 
MM/DD/YYYY
VA_CLAIM_PAID_DATE
 Date Veterans Admin. Disbursed VA Claim Payment
 
MM/DD/YYYY
VA_CLAIM_PAID_AMT
 Amount Veterans Admin. Paid on VA Claim
2
No commas(,) or dollar signs ($)
MOTION_FOR_RELIEF_DATE
The date the Motion for Relief was filed
10
MM/DD/YYYY
FRCLSR_BID_AMT
The foreclosure sale bid amount
11
No commas(,) or dollar signs ($)
FRCLSR_SALE_TYPE
The foreclosure sales results: REO, Third Party, Conveyance to HUD/VA
 
 
REO_PROCEEDS
The net proceeds from the sale of the REO property.
 
No commas(,) or dollar signs ($)
BPO_DATE
The date the BPO was done.
 
 
CURRENT_FICO
The current FICO score
 
 
HAZARD_CLAIM_FILED_DATE
The date the Hazard Claim was filed with the Hazard Insurance Company.
10
MM/DD/YYYY
HAZARD_CLAIM_AMT
The amount of the Hazard Insurance Claim filed.
11
No commas(,) or dollar signs ($)
HAZARD_CLAIM_PAID_DATE
The date the Hazard Insurance Company disbursed the claim payment.
10
MM/DD/YYYY
HAZARD_CLAIM_PAID_AMT
The amount the Hazard Insurance Company paid on the claim.
11
No commas(,) or dollar signs ($)
ACTION_CODE
Indicates loan status
 
Number
NOD_DATE
 
 
MM/DD/YYYY
NOI_DATE
 
 
MM/DD/YYYY
ACTUAL_PAYMENT_PLAN_START_DATE
 
 
MM/DD/YYYY
ACTUAL_PAYMENT_ PLAN_END_DATE
 
 
 
ACTUAL_REO_START_DATE
 
 
MM/DD/YYYY
REO_SALES_PRICE
 
 
Number
REALIZED_LOSS/GAIN
As defined in the Servicing Agreement
 
Number

 
 

 
 

--------------------------------------------------------------------------------

 

Exhibit 2: Standard File Codes - Delinquency Reporting
 
The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:
 
· ASUM- Approved Assumption
· BAP-  Borrower Assistance Program
· CO-  Charge Off
· DIL-  Deed-in-Lieu
· FFA-  Formal Forbearance Agreement
· MOD-  Loan Modification
· PRE-  Pre-Sale
· SS-  Short Sale
· MISC-  Anything else approved by the PMI or Pool Insurer
 
NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.
 
The Occupant Code field should show the current status of the property code as
follows:
 

 
·
Mortgagor

 
·
Tenant

 
·
Unknown

 
·
Vacant

 
The Property Condition field should show the last reported condition of the
property as follows:
 

 
·
Damaged

 
·
Excellent

 
·
Fair

 
·
Gone

 
·
Good

 
·
Poor

 
·
Special Hazard

 
·
Unknown


 
 

--------------------------------------------------------------------------------

 

 


Exhibit 2: Standard File Codes - Delinquency Reporting, Continued
 
The FNMA Delinquent Status Code field should show the Status of Default as
follows:
 
Status Code
Status Description
09
Forbearance
17
Pre-foreclosure Sale Closing Plan Accepted
24
Government Seizure
26
Refinance
27
Assumption
28
Modification
29
Charge-Off
30
Third Party Sale
31
Probate
32
Military Indulgence
43
Foreclosure Started
44
Deed-in-Lieu Started
49
Assignment Completed
61
Second Lien Considerations
62
Veteran’s Affairs-No Bid
63
Veteran’s Affairs-Refund
64
Veteran’s Affairs-Buydown
65
Chapter 7 Bankruptcy
66
Chapter 11 Bankruptcy
67
Chapter 13 Bankruptcy




 
 

--------------------------------------------------------------------------------

 

Exhibit : Calculation of Realized Loss/Gain Form 332- Instruction Sheet
NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.
 
The numbers on the 332 form correspond with the numbers listed below.
Liquidation and Acquisition Expenses:
 

 
1.
The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 

 
2.
The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 

 
3.
Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 

 
4-12.
Complete as applicable. Required documentation:

 
* For taxes and insurance advances - see page 2 of 332 form - breakdown required
showing period
of coverage, base tax, interest, penalty. Advances prior to default require
evidence of servicer efforts to recover advances.
* For escrow advances - complete payment history
(to calculate advances from last positive escrow balance forward)
* Other expenses -  copies of corporate advance history showing all payments
* REO repairs > $1500 require explanation
* REO repairs >$3000 require evidence of at least 2 bids.
* Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate 
* Unusual or extraordinary items may require further documentation.
 

 
13.
The total of lines 1 through 12.

 
Credits:
 

 
14-21.
Complete as applicable. Required documentation:

 
* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney
Letter of Proceeds Breakdown.
* Copy of EOB for any MI or gov't guarantee
* All other credits need to be clearly defined on the 332 form            
 

 
22.
The total of lines 14 through 21.

 
Please Note: For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.
 
Total Realized Loss (or Amount of Any Gain)
 

 
23.
The total derived from subtracting line 22 from 13. If the amount represents a
realized gain, show the amount in parenthesis ( ).

 


 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit 3A: Calculation of Realized Loss/Gain Form 332

 
Prepared by: __________________   Date: _______________
Phone: ______________________ Email Address:_____________________
 
Servicer Loan No.
 
Servicer Name
 
Servicer Address
 

 
WELLS FARGO BANK, N.A. Loan No._____________________________
 
Borrower's Name: _________________________________________________________
Property Address: _________________________________________________________
 
Liquidation Type: REO Sale   3rd Party Sale  Short Sale    Charge Off 
 
Was this loan granted a Bankruptcy deficiency or cramdown  Yes  No
If “Yes”, provide deficiency or cramdown amount _______________________________
 

Liquidation and Acquisition Expenses:
   
(1)
Actual Unpaid Principal Balance of Mortgage Loan
$ ______________
(1)
(2)
Interest accrued at Net Rate
________________
(2)
(3)
Accrued Servicing Fees
________________
(3)
(4)
Attorney's Fees
________________
(4)
(5)
Taxes (see page 2)
________________
(5)
(6)
Property Maintenance
________________
(6)
(7)
MI/Hazard Insurance Premiums (see page 2)
________________
(7)
(8)
Utility Expenses
________________
(8)
(9)
Appraisal/BPO
________________
(9)
(10)
Property Inspections
________________
(10)
(11)
FC Costs/Other Legal Expenses
________________
(11)
(12)
Other (itemize)
________________
(12)
 
Cash for Keys__________________________
________________
(12)
 
HOA/Condo Fees_______________________
________________
(12)
 
______________________________________
________________
(12)
         
Total Expenses
$ _______________
(13)
Credits:
   
(14)
Escrow Balance
$ _______________
(14)
(15)
HIP Refund
________________
(15)
(16)
Rental Receipts
________________
(16)
(17)
Hazard Loss Proceeds
________________
(17)
(18)
Primary Mortgage Insurance / Gov’t Insurance
________________
(18a) HUD Part A
   
________________
(18b) HUD Part B
(19)
Pool Insurance Proceeds
________________
(19)
(20)
Proceeds from Sale of Acquired Property
________________
(20)
(21)
Other (itemize)
________________
(21)
 
_________________________________________
________________
(21)
         
Total Credits
$________________
(22)
Total Realized Loss (or Amount of Gain)
$________________
(23)


 
 

--------------------------------------------------------------------------------

 


Escrow Disbursement Detail

 

Type
(Tax /Ins.)
Date Paid
Period of Coverage
Total Paid
Base Amount
Penalties
Interest
                                                                               
                               



 
 

--------------------------------------------------------------------------------

 



